 

Exhibit 10.2

 

LICENSE AGREEMENT

DEVELOPMENT, COMMERCIALIZATION, COLLABORATION, AND LICENSE AGREEMENT
   
between
   
IONIS PHARMACEUTICALS, INC.
   
and
   
AKCEA THERAPEUTICS, INC.
   
Dated March 14, 2018









DEVELOPMENT, COMMERCIALIZATION, COLLABORATION, AND LICENSE AGREEMENT

THIS DEVELOPMENT, COMMERCIALIZATION, COLLABORATION, AND LICENSE AGREEMENT is
made and entered into as of March 14, 2018 (the “Execution Date”), by and
between Akcea Therapeutics, Inc., a Delaware corporation (“Akcea”), and Ionis
Pharmaceuticals, Inc., a Delaware corporation (“Ionis”). Akcea and Ionis each
may be referred to herein individually as a “Party,” or collectively as the
“Parties.”

RECITALS

WHEREAS, Ionis has rights to, and has filed an NDA and MAA to support commercial
launch of, inotersen for hereditary transthyretin amyloidosis (“hATTR”);

WHEREAS, Ionis seeks a partner that has expertise in Commercializing human
therapeutics and, in particular, experience treating patients with rare diseases
to globally Commercialize inotersen;

WHEREAS, Ionis formed Akcea as a subsidiary to serve as the Commercialization
entity for Ionis’ portfolio of lipid drugs, and Akcea is focusing its efforts
primarily on Commercializing on its own the rare disease assets in this
portfolio, including volanesorsen;

WHEREAS, Akcea is building an organization with resources and expertise to
globally Commercialize volanesorsen, and Akcea and Ionis desire to leverage
Akcea’s commercial resources to globally Commercialize inotersen;

WHEREAS, Akcea and Ionis desire to enter into a strategic TTR collaboration
under which Akcea will Commercialize inotersen in accordance with a global
strategic plan;

WHEREAS, in addition to Commercializing inotersen, the Parties will conduct a
Development program to Develop a follow-on drug to inotersen, IONIS-TTR-LRx, to
expand and extend Ionis’ and Akcea’s leadership position in the TTR amyloidosis
market; and

WHEREAS, following receipt of marketing approval of IONIS-TTR-LRx, Akcea will
Commercialize IONIS-TTR-LRx in accordance with the Strategic Plan.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the Parties do hereby agree as follows.

ARTICLE 1
DEFINITIONS

The terms used in this Agreement with initial letters capitalized (and the term
“inotersen”), whether used in the singular or the plural, will have the meaning
set forth in Appendix 1, or if not listed in Appendix 1, the meaning designated
in places throughout this Agreement.

ARTICLE 2
AGREEMENT OVERVIEW

The intent of the strategic Collaboration is (a) for Akcea to Commercialize
inotersen in accordance with the Strategic Plan approved by the Joint Steering
Committee and for the Parties to share profits from the Commercialization of
inotersen, (b) for the Parties to develop IONIS-TTR-LRx under the Strategic Plan
approved by the JSC through completion of all Pivotal Studies necessary to
obtain Approval throughout the world, and (c) following receipt of Approval of
IONIS-TTR-LRx, for Akcea to Commercialize IONIS-TTR-LRx in accordance with the
Strategic Plan and for the Parties to share profits from the Commercialization
of IONIS-TTR-LRx. The JSC will review and determine whether to approve all
Material Changes in the Strategic Plan. The purpose of this ARTICLE 2 is to
provide a high-level overview of the roles and responsibilities and rights and
obligations of each Party under this Agreement and therefore this ARTICLE 2 is
qualified in its entirety by the more detailed provisions of this Agreement set
forth below.





A-1



ARTICLE 3
DEVELOPMENT and Commercialization - Strategy and management

Section 3.1   Initial Development and Commercialization. Prior to approval of
the initial Strategic Plan the Parties will conduct the Development and
Commercialization of the Products in accordance with those plans and budgets for
the Products as may be agreed and updated by the Parties from time to time (the
“Initial 2018 Plans and Budgets”).

Section 3.2   Strategic Plan.

3.2.1   The Strategic Plan. The Parties will Develop and Commercialize the
Products in accordance with this Agreement and pursuant to a global strategic
Development and Commercialization plan (the “Strategic Plan”).

(a)   Development and Commercialization. The Strategic Plan will provide that
Akcea will be responsible for Commercializing inotersen in each country where it
receives Approval and for conducting all Akcea Non-Commercial Activities for
inotersen, and Ionis will be responsible for Developing inotersen until the
receipt of Approval in certain countries throughout the world, other than the
performance of Akcea Non-Commercial Activities. The Strategic Plan will also
provide that Ionis will be responsible for Developing IONIS-TTR-LRx through
completion of all Pivotal Studies, and Akcea will be responsible for
Commercializing IONIS-TTR-LRx in each country where it receives Approval and for
conducting all Akcea Non-Commercial Activities for IONIS-TTR-LRx; provided that
the JSC will periodically evaluate each Party’s experience, expertise, and
resources and may determine to allocate any such Development activities for
IONIS-TTR-LRx to either Party (and include such allocation in the Strategic
Plan) based on such experience, expertise, and resources of each Party at such
time. The Strategic Plan will cover both the long-term global Development and
Commercialization strategy for each of the Products separately and collectively
as a suite of products and will also detail the specific Development and
Commercialization activities to be performed over the course of the upcoming 24
months, on a rolling basis. Without limiting the foregoing, Schedule 3.2.1
contains a list of examples of content that may be included in the Strategic
Plan, as appropriate, based on the stage of Development or Commercialization of
the applicable Product.

(b)   Manufacture and Supply. The Strategic Plan will provide that Akcea will be
responsible for the Manufacture and supply of API and Drug Product (i) of
inotersen to support Commercialization and Akcea Non-Commercial Activities,
other than any inotersen API and Drug Product purchased by Akcea from Ionis
pursuant to Section 3.8, and (ii) of IONIS-TTR-LRx to support Commercialization
and Akcea Non-Commercial Activities under the Strategic Plan, in each case ((i)
and (ii)), subject to Ionis’ compliance with Section 3.8.2(a). The Strategic
Plan will provide that Ionis will be responsible for the Manufacture and supply
of API and Drug Product of IONIS-TTR-LRx to support Development activities under
the Strategic Plan through completion of all Pivotal Studies for IONIS-TTR-LRx.
In addition, to facilitate the foregoing allocation of responsibilities between
the Parties for the Manufacture and supply of the Products, the Strategic Plan
will include the strategy for Manufacturing and supply of API and Drug Product
sufficient to support Commercialization of each Product (and to perform any
Akcea Non-Commercial Activities) and a sequence of activities and associated
timelines for the orderly transition from Ionis to Akcea of CMC activities for
each Product on or before the receipt of Approval for each such Product from the
FDA and the EMA, including, as contemplated under Section 3.8.2(a), the
assignment from Ionis to Akcea of Ionis’ supply agreements with CMOs for
inotersen API and Drug Product as of the Effective Date and, at the applicable
time, Ionis’ supply agreements with CMOs for IONIS-TTR-LRx API and Drug Product.

(c)   Commercial Activities and Budget. The Strategic Plan will address, among
other important Commercial matters, (i) pre-launch, launch, and subsequent
Commercialization activities for inotersen (which may include, as appropriate at
any given time based on the stage of Commercialization, market access strategy,
messaging, branding, pricing, advertising, education, publication planning,
marketing, compliance, and field force training), (ii) key decisions and
timelines for Commercialization activities, (iii) key strategies and tactics for
implementing those activities, and (iv) a budget approved by the JSC for all
inotersen Commercial activities set forth in the Strategic Plan, which budget
will include costs associated with each Party’s FTEs and out of pocket expenses
(consistent with the terms set forth in Schedule 6.4.1) necessary for each Party
to conduct its Commercialization activities under the Strategic Plan (such
budget, the “Commercial Budget”). The Commercial activities and strategy in the
Strategic Plan will be driven by the shifting competitive landscape over time,
reimbursement environment, medical factors that impact





A-2



Commercialization strategies, patient experiences that inform TTR amyloidosis
treatment, and emerging data generated from Clinical Trials of IONIS-TTR-LRx. As
such, the Parties anticipate that the Commercial components of the Strategic
Plan for each Product will evolve over time and become more detailed as
inotersen and IONIS-TTR-LRx move closer to launch in, and thereafter penetrate,
each market. The Commercialization activities under the Strategic Plan will
initially cover inotersen only and at the appropriate time the Commercial
sections of the Strategic Plan will be updated to include Commercial activities
for IONIS-TTR-LRx as set forth in Section 3.2.3. In addition to the Commercial
activities to be included for IONIS-TTR-LRx, at the appropriate time, the
Parties will also discuss and update the Strategic Plan to reflect strategies
and activities for Commercializing both Products, including synergies that may
result from having each Product on the market.

(d)   Development Activities and Budget. The Strategic Plan will address, among
other important Development matters, (i) all non-clinical and preclinical
studies and Clinical Trials to be conducted through completion of the last
Pivotal Study for IONIS-TTR-LRx, (ii) all Akcea Non-Commercial Activities for
each Product, and (iii) a budget approved by the JSC for all such activities for
each Product set forth in the Strategic Plan, which budget will include costs
associated with each Party’s FTEs and out of pocket expenses (consistent with
the terms set forth in Schedule 6.4.1) necessary for each Party to conduct the
foregoing activities set forth under the Strategic Plan (such budget, the
“Development Budget”).

(e)   Regulatory Matters under the Strategic Plan. The Strategic Plan will also
address, among other important regulatory matters, regulatory strategy and
communication management, transfer of Regulatory Documentation, submissions to
Regulatory Authorities, meetings with Regulatory Authorities, regulatory
communications, Product labeling, and safety reporting and pharmacovigilance, in
each case, which regulatory matters included in the Strategic Plan will be
subject to and in accordance with Section 3.5 (Interactions with, and
Submissions to, Regulatory Authorities).

3.2.2   Developing the Initial Strategic Plan. The JSC will review, discuss, and
determine whether to approve the initial Strategic Plan (other than the
Development Budget and Commercial Budget to be included therein), which will be
a separate written document from this Agreement, by September 1, 2018. Following
such approval of the initial Strategic Plan, the Parties will prepare and submit
to the JSC for its review, discussion, and approval by November 15, 2018 (as
part of its annual budget process) (a) an initial Commercial Budget and
Development Budget for Calendar Year 2019, in each case, that reflect the
Commercialization and Development activities set forth in the initial Strategic
Plan to be performed in Calendar Year 2019, and (b) a preliminary forecast of
the budgets for the Development and Commercial activities (including all Akcea
Non-Commercial Activities) set forth in the initial Strategic Plan for Calendar
Year 2020. Akcea will have primary responsibility for developing those sections
of the initial Strategic Plan related to the Commercialization activities and
Akcea Non-Commercial Activities for each Product and the associated Commercial
Budget and portion of the Development Budget covering the Akcea Non-Commercial
Activities, in each case, other than regulatory matters. Ionis will have primary
responsibility for developing those sections of the initial Strategic Plan that
set forth the (i) Development activities for IONIS-TTR-LRx through completion of
the first Phase 1 Clinical Trial for IONIS-TTR-LRx (other than the Akcea
Non-Commercial Activities) and the associated Development Budget (other than the
portion of the Development Budget covering the Akcea Non-Commercial Activities),
other than regulatory matters, and (ii) the strategy for Manufacturing and
supply of API and Drug Product sufficient to support Commercialization of
inotersen (and any Akcea Non-Commercial Activities) and a sequence of activities
and associated timelines for the orderly transition from Ionis to Akcea of CMC
activities for inotersen. The Regulatory Sub-Committee will have primary
responsibility for developing those sections of the Strategic Plan that set
forth important regulatory matters for the Products and the portion of the
Development Budget or Commercial Budget (as applicable) covering such regulatory
matters. The JSC will review, discuss, and determine whether to approve each
section of the initial Strategic Plan, which discussion will afford each Party
the opportunity to review and comment on those sections of the Strategic Plan
developed by the other Party.

3.2.3   Updating the Strategic Plan. Following the JSC’s approval of the initial
Strategic Plan, each Party (including through the Regulatory Sub-Committee) will
develop updates to those sections of the Strategic Plan for which it is
responsible every six months to account for the progression of Development,
Manufacturing, and Commercialization of each Product, which updates will include
an update to the Strategic Plan prior to completion of the first Phase 1
Clinical Trial for IONIS-TTR-LRx and an update in September of each Calendar
Year (to enable each Party to timely complete its internal annual budget
process). Akcea will also be responsible,





A-3



following Ionis’ development of such section in the initial Strategic Plan, for
updating the Strategic Plan to include (a) the strategy for Manufacturing and
supply of API and Drug Product (i) of inotersen sufficient to support
Commercialization (and any Akcea Non-Commercial Activities), and (ii) of
IONIS-TTR-LRx,following receipt of Approval therefor in the U.S., and (b) a
sequence of activities and associated timelines for the orderly transition from
Ionis to Akcea of CMC activities for IONIS-TTR-LRx following receipt of Approval
therefor in the U.S. Ionis will remain responsible for updating such strategy
for the Manufacturing and supply of IONIS-TTR-LRx through receipt of Approval
therefor in the U.S. Without limiting the generality of the foregoing, the
Parties will discuss (through the JSC), and Ionis will take into consideration
and not unreasonably refuse to implement Akcea’s comments relating to aspects of
Development (including designs and protocols of Clinical Trials) of
IONIS-TTR-LRx that are likely to affect Commercializing of IONIS-TTR-LRx, such
as trial site selection, health economic outcomes, quality of life measures,
endpoints, market access, and optimal reimbursement. In addition, at the
appropriate time, but no later than at the completion of the first Phase 1
Clinical Trial for IONIS-TTR-LRx, Akcea will update the Development section of
the Strategic Plan to account for Akcea Non-Commercial Activities for
IONIS-TTR-LRx and the Commercial section of the Strategic Plan to account for
Commercial activities for IONIS-TTR-LRx.Each Party or the Regulatory
Sub-Committee, as applicable, will submit those sections of the proposed updated
Strategic Plan developed by it to the other Party at least 15 days prior to the
next JSC meeting. Subject to Section 3.4.4, the JSC must determine whether to
approve any material changes to the Strategic Plan included in any update (each,
a “Material Change”).

Section 3.3   Diligence. Akcea will use Commercially Reasonable Efforts to (a)
conduct the Commercialization activities assigned to Akcea as set forth in the
Strategic Plan in accordance with the timelines specified therein, and (b)
Commercialize the Products following receipt of Approval therefor in a country.
Both Parties will use Commercially Reasonable Efforts to Develop the Products,
including conducting the activities assigned to each Party as set forth in the
Strategic Plan in accordance with the timelines specified therein.

Section 3.4   Development and Commercialization Management.

3.4.1   Joint Steering Committee. The Parties will establish a Joint Steering
Committee (the “JSC”) to oversee and manage the conduct of activities related to
the Development and Commercialization of the Products. The JSC will consist of
four representatives appointed by Ionis and four representatives appointed by
Akcea each with Development or Commercialization expertise with one JSC
representative from each Party being such Party’s chief financial officer. The
JSC will determine the JSC operating procedures at its first meeting, including
policies for participation by additional representatives or consultants invited
to attend JSC meetings, and the timing and location of meetings, which will be
codified in the written minutes of the first JSC meeting. Each Party may replace
one or more of its representatives on the JSC from time to time upon written
notice to the other Party.

3.4.2   Meetings. During the first 12 months after the Execution Date the JSC
will meet on an ongoing basis (as often as reasonably necessary but at least
monthly) to prepare for and to effectively execute the launch of inotersen,
which will include the review and discussion of and determination as to whether
to approve the initial Strategic Plan and associated Development Budget and
Commercial Budget. Thereafter, the JSC will meet on a quarterly basis. The JSC
may hold meetings in person or by audio or video conference as determined by the
JSC. In addition, upon prior approval of the other Party, each Party may invite
its employees or consultants to attend JSC meetings. Each Party will be
responsible for the costs of its own representatives attending such meetings,
and such costs will not be “Expenses” under Schedule 6.4.1.

3.4.3   Role of the JSC. Without limiting any of the foregoing, the JSC will
perform the following functions, some or all of which may be addressed directly
at any given JSC meeting:

(a)   review Akcea’s progress on performing the Commercialization and Akcea
Non-Commercial Activities under the Strategic Plan;

(b)   review each Party’s progress on performing the Development activities for
IONIS-TTR-LRx assigned to it under the Strategic Plan;

(c)   review and discuss the strategy for Manufacturing and supply of API and
Drug Product sufficient to support Commercialization of each Product (and to
perform any Akcea Non-Commercial Activities) and a sequence of activities and
associated timelines for the orderly transition from Ionis to Akcea of CMC
activities for each Product;





A-4



(d)   review and provide advice on the execution of activities and strategies
set forth under the Strategic Plan with respect to each Product;

(e)   review, discuss, and determine whether to approve the initial Strategic
Plan and all updates thereto that contain Material Changes, as described in
Section 3.2.2;

(f)   discuss key regulatory interactions and strategy for the Products;

(g)   review, discuss, and determine whether to approve the Commercial Budget
for each Product, including any updates thereto, as described in Section 3.2.2;

(h)   review, discuss, and determine whether to approve the Development Budget,
including any updates thereto, as described in Section 3.2.2;

(i)   establish the Allowable Overage for each Calendar Year;

(j)   review and provide advice on Clinical Trial designs for each Product;

(k)   if referred by a Party following the JPC’s failure to reach consensus,
determine the strategy with regard to the defense against actual or potential
allegations of infringement of any Patent Controlled by a Third Party, including
the institution of any inter partes review, opposition or other proceeding
related to any such Patent;

(l)   establish subcommittees as necessary to conduct the activities set forth
in the Strategic Plan, including a Regulatory Sub-Committee, and, as may be
determined necessary by the JSC, clinical development sub-committee, a
manufacturing sub-committee, and a clinical operations sub-committee (with the
expectation that such sub-committees will evolve as required by the status of
Development or Commercialization of the Products); and

(m)   such other review, approval, and advisory responsibilities as may be
assigned to the JSC under this Agreement.

3.4.4   Decision Making.

(a)   Committee Decision-Making. Decisions by the JSC will be made by unanimous
consent of each Party with each Party’s representatives having, collectively,
one vote. At any given meeting of any such committee, a quorum will be deemed
reached if two voting representatives of each Party present or participating in
such meeting. No action taken at any meeting of any such committee will be
effective unless there is a quorum at such meeting. Unless otherwise specified
in this Agreement, no action will be taken with respect to a matter to be
approved by the JSC if the JSC has not reached unanimous consensus.

(b)   Final Decision-Making. Each Party will give due consideration to, and
consider in good faith, the recommendations and advice of the JSC regarding the
conduct of the activities under the Strategic Plan. The JSC will endeavor in
good faith to reach consensus on all decisions, however, if the JSC cannot
unanimously agree on a matter to be decided or approved by the JSC, then, except
as otherwise set forth in Schedule 6.4.1, the matter may be referred to the
Senior Representatives for resolution. If the Senior Representatives cannot
reach agreement, then (i) without limiting Akcea’s obligations under Section
3.3, Akcea will have final-decision making authority with respect to (A) matters
relating to the Commercialization or Akcea Non-Commercial Activities (other than
Pre-Approval Akcea Development Activities) of any Product and Manufacture of the
Products for such purposes, including approval of those sections of the
Strategic Plan covering Commercialization, Akcea Non-Commercial Activities
(other than Pre-Approval Akcea Development Activities), and Manufacturing of the
Products for such activities (but not the Commercial Budget), and how to
implement the JSC’s recommendations with respect thereto, and (B) matters
relating to the strategy with regard to the defense against actual or potential
allegations of infringement of any Patent Controlled by a Third Party, including
the institution of any inter partes review, opposition, or other proceeding
related to any such Patent, and (ii) Ionis will have final-decision making
authority with respect to matters relating to the Development (other than Akcea
Non-Commercial Activities that are not Pre-Approval Akcea Development
Activities) of any Product and the Manufacture of the





A-5



Product for such purposes, including approval of those sections of the Strategic
Plan covering Development other than Akcea Non-Commercial Activities that are
not Pre-Approval Akcea Development Activities (but not the Development Budget)
and Manufacturing of the Products for such purposes, and how to implement the
JSC’s recommendations with respect thereto.

(c)   Limitations on Decision-Making. Notwithstanding anything to the contrary
set forth in this Agreement, a Party may not exercise its final decision-making
right to (i) increase the Commercial Budget or Development Budget or the other
Party’s Internal Expenses, External Expenses, or obligations under the Strategic
Plan, or (ii) increase the other Party’s commitments to a Regulatory Authority;
provided, however, that neither Party will unreasonably withhold its consent to
an increase in the Commercial Budget or Development Budget that is reasonably
necessary to fund the activities contemplated by the most recent Strategic Plan
approved by the JSC. In addition, and notwithstanding anything to the contrary
set forth in this Agreement, Ionis may not exercise its final decision-making
authority with respect to Pre-Approval Akcea Development Activities in a manner
that causes or would reasonably be expected to cause Akcea to violate or act in
a manner inconsistent with any of Akcea’s standard operating procedures or codes
of conduct or Applicable Law. The JSC will solely have the decision-making
authority expressly assigned to it under this Agreement, and, notwithstanding
anything to the contrary set forth in this Agreement, will not have the
authority to make any decision (A) in a manner that excuses a Party from any
obligation specifically enumerated under this Agreement, (B) in a manner that
negates any consent right or other right specifically allocated to a Party under
this Agreement, (C) to resolve any dispute involving the breach or alleged
breach of this Agreement or to amend or modify this Agreement or any of the
Parties’ respective rights and obligations hereunder, (D) to resolve a matter if
the provisions of this Agreement specify that unanimous or mutual agreement of
the Parties (and not the JSC) is required for such matter, or (E) in a manner
that would require a Party to perform any act that would cause such Party to
breach any of its obligations hereunder.

3.4.5   Term of the JSC. Each Party’s obligation to participate in the JSC will
continue for the Agreement Term.

3.4.6   Briefing the JSC. At each regularly scheduled meeting of the JSC each
Party will provide to the JSC a progress update on each Party’s performance of
activities related to each Product under the Strategic Plan, which progress
update can take the form of a PowerPoint presentation.

3.4.7   Alliance Managers. Each Party will appoint a representative to act as
its alliance manager, which alliance manager will promote the overall health of
the relationship between the Parties and oversee the conduct of the
Collaboration.

3.4.8   Dispute Resolution. Other than those matters to be approved or
determined by the JSC, disputes related to regulatory matters, or as otherwise
set forth in Schedule 6.4.1, the Parties will resolve all Disputes related to
the Development or Commercialization of the Products in accordance with Section
13.4.

3.4.9   Status Updates to the Ionis Board of Directors. Upon Ionis’ reasonable
request, Akcea will present updates to Ionis’ board of directors (and answer any
reasonable questions posed by such directors) regarding the status of the
Development or Commercialization of the Products, including presenting any
proposed Commercial Budget or Development Budget for the upcoming Calendar Year.

Section 3.5   Interactions with, and Submissions to, Regulatory Authorities.

3.5.1   Regulatory Strategy and Communication Management. The Parties will,
through the JSC, establish a committee comprised of two members from each of
Akcea and Ionis with requisite experience in Regulatory strategy and
communications (the “Regulatory Sub-Committee”). The Parties acknowledge that,
subject to Section 3.5.6 and Section 3.5.8 (a) Ionis and Akcea will share
responsibilities related to devising and implementing regulatory strategy under
this Agreement, (b) Akcea will lead all regulatory activities related to Akcea
Non-Commercial Activities (other than Pre-Approval Akcea Development
Activities), (c) the Party that holds the IND (and the NDA following receipt of
Approval for the Product in a country) (the “Regulatory Responsible Party”) for
the applicable Product will lead all other regulatory activities for such
Product (including with respect to Manufacturing), (d) Ionis will be responsible
for filing the NDA, MAA, and other marketing authorization applications with
Regulatory Authorities for inotersen until such time as the Parties may





A-6



agree to transfer such responsibilities to Akcea, and (e) Akcea will be
responsible for filing the NDA, MAA, and other marketing authorization
applications with Regulatory Authorities for IONIS-TTR-LRx. The Regulatory
Sub-Committee will be responsible for determining by mutual agreement:

(a)   The overall regulatory strategy for each of the Products;

(b)   The content of each submission to a Regulatory Authority related to the
Products;

(c)   The attendees, roles, and responsibilities of such attendees and strategy
for all important interactions with Regulatory Authorities related to the
Development and Commercialization of the Products; and

(d)   The strategy and content of all material correspondence with Regulatory
Authorities related to the Development and Commercialization of the Products.

3.5.2   Transfer of Regulatory Documentation. No later than 30 days after the
receipt of Approval for a Product in a country, unless otherwise agreed by the
Parties, Ionis will assign to Akcea all rights, title, and interests in and to
each IND and NDA for such Product filed in such country. The date of such
transfer will be the “NDA Transfer Date.” After the NDA Transfer Date for a
Product in a country, Ionis will transfer to Akcea in accordance with the
regulatory plan to be established by the Regulatory Sub-Committee copies (in
electronic or other format) of other Regulatory Documentation (including drafts)
Controlled by Ionis as of the NDA Transfer Date related to such Product
(collectively, with the Regulatory Documentation transferred to Akcea pursuant
to this Section 3.5.2 the “Assigned Regulatory Documentation”). Ionis will
execute all letters, attestations, forms, confirmatory assignments, and other
documentation reasonably requested by Akcea to give effect to the assignment and
transfer of INDs, NDAs, and Assigned Regulatory Documentation contemplated by
this Section 3.5.2. If any Approval for a Product in a country cannot be
transferred to Akcea within such 30 day period, then, to the extent it would be
helpful to hasten the Commercialization of such Product in such country, at
Akcea’s request, Ionis will appoint Akcea as its exclusive distributor of the
applicable Product in such country and grant Akcea the right to appoint
sub-distributors until such time as such Approval in such country has been
transferred to Akcea, and the Parties will enter into a distribution agreement
on reasonable and customary terms to memorialize such appointment.

3.5.3   Submissions to Regulatory Authorities. Subject to Section 3.5.6, the
Parties will mutually agree on the content of all important written submissions
to Regulatory Authorities for the Products, including INDs, Investigator
Brochures, CTDs, and NDAs. The Regulatory Sub-Committee will mutually develop
and agree to a detailed plan for coordination and preparation of regulatory
filings for market approval for the Products (including establishing
responsibilities for provision of all sections of the electronic common
technical document (“eCTD”) modules, and plan activity timelines) to accelerate
eCTD completion and facilitate rapid completion of regulatory filings to obtain
Approval for the Products. Once the Parties mutually agree upon such a plan,
each Party will use Commercially Reasonable Efforts to execute its respective
tasks and responsibilities under such plan in accordance with the time frames
set forth in such plan.

3.5.4   Meetings with Regulatory Authorities. The Parties will mutually agree on
the strategy for all meetings with Regulatory Authorities, including pre-IND
meetings, end of Phase 2 Clinical Trial meetings, scientific advice in the EU,
and the preparatory sessions therefor. The Regulatory Sub-Committee will
mutually agree on the attendees for each such meeting (with Ionis having up to
three representatives and the goal of equal representation from Akcea and
Ionis), each attendee’s role and responsibilities, and the strategy for
addressing the issues to be discussed with the Regulatory Authority for each
such meeting. In addition, Akcea will promptly disclose to the Regulatory
Sub-Committee any planned substantive interactions with a Regulatory Authority
in a Major Market reasonably in advance of such interaction to provide the
Parties with sufficient time to discuss the strategy with respect to such
interaction.

3.5.5   Regulatory Communications for Products. The receiving Party will provide
to the other Party for its review all important documents and communications
received from Regulatory Authorities in Major Market countries that impact the
Development, Commercialization, or potential Approval of Products as soon as
reasonably practicable. Akcea and Ionis will mutually agree on the content of
all responses to such documents and communications received from any Regulatory
Authorities in a Major Market country.

3.5.6   Product Label and Class Generic Claims. The Parties will work
collaboratively, and Akcea will lead the effort, to create the label for each
Product for submission to Regulatory Authorities, including the





A-7



proposed label for inotersen and IONIS-TTR-LRx included in each NDA. Akcea will
submit any proposed Product label to Ionis for Ionis’ review and comment and the
Parties will endeavor to mutually agree on the final label for each Product to
be submitted to each Regulatory Authority in each country. If the Parties cannot
mutually agree on a Product label, then Akcea will have final decision-making
authority with respect thereto, other than with respect to any statement to be
included in the proposed label for a Product that Ionis reasonably determines is
not supported by the data generated from Clinical Trials of such Product, for
which statements Ionis will have final decision-making authority. In addition,
to the extent Akcea intends to make any claims in a label or regulatory filing
for a Product that are class generic to antisense oligonucleotides, Ionis’
generation 2.0 or 2.5 chemistry platform(s), or Conjugate Technology the
Regulatory Sub-Committee will adopt Ionis’ language for such class generic claim
in such label or regulatory filing.

3.5.7   Safety Reporting, Pharmacovigilance, and Regulatory Coordination. The
Parties acknowledge and agree that Ionis and Akcea will coordinate their
respective Development activities for the Products, including with respect to
the conduct of all Clinical Trials (including the collection and reporting of
adverse events and pharmacovigilance), regulatory activities, and nonclinical
and pre-clinical activities.

3.5.8   Disputes Related to Regulatory Matters. If the Parties cannot come to a
mutual agreement through the Regulatory Sub-Committee on an issue related to
regulatory matters, then the Regulatory Responsible Party for the applicable
Product at such time will have the final decision-making authority over such
matter, except as otherwise set forth in Section 3.5.6 with respect to decisions
regarding the label for a Product and class generic claims included in any
regulatory filings for a Product.

Section 3.6   Collaboration Costs. Costs incurred by Ionis or Akcea associated
with inotersen or IONIS-TTR-LRx under this Agreement will be handled in
accordance with Schedule 6.4.1.

Section 3.7   Subcontracting. Subject to the terms of this Section 3.7, each
Party will have the right to engage Third Party subcontractors to perform its
obligations under this Agreement. Any subcontractor to be engaged by a Party to
perform a Party’s obligations set forth in the Agreement will meet the
qualifications typically required by such Party for the performance of work
similar in scope and complexity to the subcontracted activity and will enter
into such Party’s standard nondisclosure agreement consistent with such Party’s
standard practices. Any Party engaging a subcontractor hereunder will remain
responsible and obligated for such activities and will not grant rights to such
subcontractor that interfere with the rights granted to the other Party under
this Agreement.

Section 3.8   Manufacturing, Supply and CMC.

3.8.1   Sale of Existing Inotersen Supply. Ionis will sell to Akcea, and Akcea
will purchase from Ionis, the commercial and clinical-grade inventory of API and
Drug Product for inotersen set forth on the inventory schedule disclosed by
Ionis to Akcea via the electronic data room hosted in connection with the
transactions contemplated hereunder, in each case, in accordance with a purchase
schedule to be mutually agreed by the Parties. The price for such inotersen API
and Drug Product is the price equal to Ionis’ Cost of Goods (or, if made by a
Third Party, the price Ionis was charged for such material) calculated based on
the pricing methodology Ionis uses for its other partners, which cost will be
handled in accordance with Schedule 6.4.1. Akcea will take delivery of such
material at times to be agreed by the Parties.

3.8.2   Manufacturing Agreements.

(a)   Assignment of Existing CMO Agreements. In accordance with the process and
timelines set forth in the Strategic Plan with respect to the applicable
Product, Ionis will assign to Akcea any agreements with Ionis’ CMOs for the
applicable Product, unless any such agreement with a CMO expressly prohibits
such assignment, in which case Ionis will cooperate with Akcea in all reasonable
respects to secure the consent of the applicable Third Party to such assignment.
If any such consent cannot be obtained with respect to such an agreement with a
CMO, then Ionis will facilitate the introduction of Akcea to the applicable CMO
and obtain for Akcea substantially all of the practical benefit and burden under
such CMO agreement until such time as Akcea is able to enter into its own
agreements with one or more CMOs for the supply of the applicable Product
sufficient to enable Akcea to comply with its Manufacturing obligations for such
Product set forth under this Agreement and the Strategic Plan, including by (i)
entering into appropriate and reasonable alternative arrangements on terms
agreeable to each of Ionis and Akcea, and (ii) subject to the consent and
control of Akcea, enforcing for the account of Akcea, any and all rights of
Ionis against the other party thereto arising out of the breach or cancellation
thereof by such other party or otherwise.





A-8



(b)   Additional Manufacturing Agreements. In connection with Akcea’s selecting
and engaging one or more CMOs to perform its Manufacturing obligations set forth
in the Strategic Plan with respect to each Product, the Parties will cooperate
in good faith to negotiate and execute any agreements with CMOs for the
Manufacture of API or Drug Product for use in the Commercialization of a Product
and the performance of Akcea Non-Commercial Activities (each such agreement, a
“Manufacturing Agreement”). Akcea will have the final decision-making authority
regarding the selection of the CMO and the terms of any such Manufacturing
Agreement. As between the Parties, Akcea will enter into such Manufacturing
Agreements with CMOs. Under each Manufacturing Agreement at Akcea’s election,
Ionis will either (i) grant a license to the selected CMO under the Ionis
Manufacturing Patents and Ionis Manufacturing and Analytical Know-How to the
extent necessary for such CMO to Manufacture Products in such Third Party’s own
manufacturing facility, or (ii) permit Akcea to grant a sublicense from Akcea to
the selected CMO under the Ionis Manufacturing Patents and Ionis Manufacturing
and Analytical Know-How. Each Manufacturing Agreement will include provisions
permitting Ionis to elect to have such agreements assigned to Ionis in the event
of a termination of this Agreement. Other than in connection with such an
assignment upon termination of this Agreement, and except as set forth in the
Strategic Plan, Ionis will have no obligations under such Manufacturing
Agreements. Prior to execution of any such Manufacturing Agreement, Akcea will
provide a copy of any proposed Manufacturing Agreement to Ionis for Ionis’
review and will consider in good faith all comments and recommendations provided
by Ionis with respect to such Manufacturing Agreement. Akcea will provide Ionis
with a true and complete copy of any Manufacturing Agreement that it enters into
with a CMO within 30 days after the execution thereof.

Section 3.9   Ionis Internal Oligonucleotide Safety Database.

3.9.1   Ionis maintains an internal database that includes information regarding
the tolerability of its drug compounds, individually and as a class, including
information discovered during pre-clinical and clinical development (the “Ionis
Internal Oligonucleotide Safety Database”). In an effort to maximize
understanding of the safety profile and pharmacokinetics of Ionis’ compounds,
Akcea will reasonably cooperate in connection with populating the Ionis Internal
Oligonucleotide Safety Database. To the extent collected by Akcea and in the
form in which Akcea uses/stores such information for its own purposes, Akcea
will provide Ionis with information concerning toxicology, pharmacokinetics,
safety pharmacology study(ies), serious adverse events, and other safety
information related to a Product reasonably promptly following the date such
information is available to Akcea (but not later than 90 days after Akcea’s
receipt of such information). In connection with any reported serious adverse
event, Akcea will provide Ionis all serious adverse event reports, including
initial, interim, follow-up, amended, and final reports. In addition, with
respect to a Product, Akcea will provide Ionis with copies of annual safety
updates filed with each IND and the safety sections of any final Clinical Trial
reports within 90 days following the date on which such information is filed or
is available to Akcea, as applicable. Furthermore, Akcea will promptly provide
Ionis with reasonable supporting data and answers to follow-up questions
requested by Ionis. All such information disclosed by Akcea to Ionis will be
Akcea Confidential Information; provided,however, that Ionis may disclose any
such Akcea Confidential Information to (a) Ionis’ other partners if such
information is regarding class generic properties of oligonucleotides pursuant
to Section 3.5.6, or (b) any other Third Party, in each case, so long as Ionis
does not disclose the identity of a Product or Akcea or any information from
which the identity of a Product or Akcea can be derived. Akcea will deliver all
such information to Ionis for the Ionis Internal Oligonucleotide Safety Database
to:

Ionis Pharmaceuticals, Inc.
2855 Gazelle Court
Carlsbad, California 92010
Attention: Head of Drug Safety Monitoring

(or to such other address/contact designated in writing by Ionis). Akcea will
also require its Affiliates and Sublicensees to comply with this Section 3.9.

3.9.2   From time to time, Ionis utilizes the information in the Ionis Internal
Oligonucleotide Safety Database to conduct analyses to keep Ionis and its
partners informed regarding class generic properties of oligonucleotides,
including with respect to safety, without compromising the confidential
information of the contributing partners. As such, if and when Ionis identifies
safety or other related issues that may be relevant to a Product (including any
potential class-related toxicity), Ionis will promptly inform Akcea of such
issues and, if requested, provide the data supporting Ionis’ conclusions.





A-9



3.9.3   During the Agreement Term, Akcea may submit written requests to Ionis
for Ionis to run queries of the Ionis Internal Oligonucleotide Safety Database
relevant to one or more Products, and Ionis will use Commercially Reasonable
Efforts to promptly run such queries and deliver to Akcea the results of such
queries. Any information disclosed between the Parties under this Section 3.9.3
will be treated as Confidential Information in accordance with ARTICLE 8.

ARTICLE 4
GRANT OF RIGHTS

Section 4.1   License Grants From Ionis to Akcea. Subject to the terms and
conditions of this Agreement, including the conditions and limitations set forth
in Section 4.5 below, Ionis hereby grants to Akcea:

4.1.1   an exclusive, world-wide, royalty-bearing license, with the right to
grant sublicenses as set forth in Section 4.2 below, under Ionis’ rights in the
Ionis Product-Specific Patents, Ionis Product-Specific Know-How, Ionis Core
Technology Patents, Ionis Core Technology Know-How, and Joint Patents to
Develop, make, have made, use, sell, have sold, offer for sale, import and
otherwise Commercialize Products; and

4.1.2   a non-exclusive, world-wide, royalty-bearing license, with the right to
grant sublicenses as set forth in Section 4.2 below, under the Ionis
Manufacturing Patents and Ionis Manufacturing and Analytical Know-How to
Manufacture Products (a) by Akcea in Akcea’s own manufacturing facility, (b) by
a CMO previously granted licenses to practice the Ionis Manufacturing Patents,
or (c) in the facility of a CMO selected and engaged by Akcea under a
Manufacturing Agreement and subsequently granted licenses or sublicenses in
accordance with Section 3.8.2(b), as applicable, to practice the Ionis
Manufacturing Patents and Ionis Manufacturing and Analytical Know-How.

Section 4.2   Sublicenses. The licenses granted to Akcea under Section 4.1 are
sublicensable only in connection with the grant of rights to any Third Party or
Affiliate, in each case, for the continued Development and Commercialization of
a Product in accordance with the terms of this Agreement. Akcea will not enter
any agreement with a Third Party that sublicenses, transfers, grants a security
interest in, or otherwise encumbers any of the Products, including the Patents
or Know-How licensed to Akcea under this Agreement Covering such Products, in
each case, without Ionis’ prior written consent (including with respect to the
terms of any such an agreement with a Third Party), such consent not to be
unreasonably withheld, delayed, or conditioned. Akcea will provide Ionis with
written notice of any Sublicense granted pursuant to this Section 4.2 within 30
days after the execution thereof together with a true and complete copy of any
such Sublicense or any other Sublicense entered into by Akcea, subject to Akcea
being entitled to make such appropriate redaction for information that does not
relate to a Product to the extent not relevant to Ionis’ enforcement of such
Sublicense and not reasonably necessary for Ionis to determine Akcea’s
compliance with the terms of this Agreement. Notwithstanding the foregoing,
Ionis’ consent will not be required for Akcea to enter into a Distribution
Agreement with respect to one or more countries outside of the Major Market
countries that is consistent with the scope of the licenses granted to Akcea
hereunder (with or without packaging rights).

Section 4.3   Enforcing Sublicense Agreements. If Akcea fails to take any action
to enforce the applicable terms of a Sublicense granted pursuant to Section 4.2
for a period of 15 days following receipt of written notice of such failure from
Ionis, which failure, in Ionis’ good faith determination, could cause a material
adverse effect on Ionis or Ionis’ technology, then Akcea hereby grants Ionis the
right to enforce such Sublicense terms on Akcea’s behalf and will cooperate with
Ionis (which cooperation will be at Akcea’s sole expense and will include Akcea
joining any action before a court or administrative body filed by Ionis against
such Sublicensee if and to the extent necessary for Ionis to have legal standing
before such court or administrative body) in connection with enforcing such
terms.

Section 4.4   Effect of Termination on Sublicenses. If this Agreement terminates
for any reason, then any Sublicensee will, from the effective date of such
termination, automatically become a direct licensee of Ionis with respect to the
rights sublicensed to the Sublicensee by Akcea; so long as (a) such Sublicensee
is not in breach of its Sublicense, (b) such Sublicensee agrees in writing to
comply with all of the terms of this Agreement to the extent applicable to the
rights originally sublicensed to it by Akcea, and (c) such Sublicensee agrees to
pay directly to Ionis such Sublicensee’s payments under this Agreement to the
extent applicable to the rights sublicensed to it by Akcea. Akcea agrees that it
will confirm clause (a) of the foregoing in writing at the request and for the
benefit of Ionis and if requested, the Sublicensee.





A-10



Section 4.5   License Limitations; Retained Rights.

4.5.1   The licenses granted under this ARTICLE 4 are subject to and limited by
the (a) Prior Agreements, (b) Existing In-License Agreements, and (c) Future
In-License Agreements, in each case ((a) – (c)), to the extent the provisions of
such obligations or agreements have been specifically disclosed to Akcea in
writing (or via electronic data room).

4.5.2   All rights in and to Ionis Licensed Technology not expressly licensed to
Akcea under this Agreement are hereby retained by Ionis or its Affiliates. All
rights in and to Akcea Technology not expressly licensed to Ionis under this
Agreement are hereby retained by Akcea or its Affiliates. In addition,
notwithstanding the exclusive licenses granted under this ARTICLE 4, Ionis
retains the right to: (a) perform any activities pursuant to the Prior
Agreements as in effect on the Effective Date; and (b) grant licenses to any
Third Party under the Ionis Core Technology Patents to (i) conduct pre-clinical
research, or (ii) enable such Third Party to Manufacture or formulate
oligonucleotides, where such Third Party is primarily engaged in providing
contract manufacturing or services and is not primarily engaged in drug
discovery, development, or commercialization of therapeutics.

Section 4.6   Technology Transfer.

4.6.1   Ionis Know-How. Ionis will promptly deliver to Akcea or one or more
designated Affiliates all Know-How in Ionis’ possession related to the Products
that has not previously been provided to Akcea for use solely in accordance with
the licenses granted to Akcea under Section 4.1.1 and Section 4.1.2.

4.6.2   Ionis Manufacturing and Analytical Know-How. Ionis will promptly deliver
to Akcea or one or more designated Affiliates or any mutually agreed upon Third
Party CMOs all Ionis Manufacturing and Analytical Know-How in Ionis’ Control
relating to the Products that is necessary for the exercise by Akcea, its
Affiliates, or a Third Party of the Manufacturing rights granted to Akcea under
Section 4.1.2, in each case, solely for use by Akcea, its Affiliates, or a Third
Party acting on Akcea’s behalf under a Manufacturing Agreement (or an agreement
with a Third party CMO assigned by Ionis to Akcea) to Manufacture API or Drug
Product (including any mutually agreed upon contract manufacturers). Upon
Akcea’s request, and provided such request is consistent with the supply chain
strategy set forth in the Strategic Plan, Ionis will provide Ionis personnel to
transfer such Manufacturing and Analytical Know-How under this Section 4.6.2 to
any Third Party Manufacturing API or Drug Product on Akcea’s behalf solely to
enable such Third Party to Manufacture API or Drug Product in accordance with
the terms of this Agreement.

Section 4.7   No Implied License. Except as expressly provided in this Agreement
no Party will be deemed by estoppel or implication to have granted to the other
Party any license or other right with respect to any intellectual property.

Section 4.8   License to Ionis under Akcea Collaboration Technology. Subject to
the terms and conditions of this Agreement (including Ionis’ exclusivity
covenants under Section 5.1.2 and without limiting the licenses granted to Akcea
under Section 4.1), Akcea hereby grants Ionis a fully-paid, royalty-free,
irrevocable, worldwide, non-exclusive, sublicensable license under any Akcea
Collaboration Technology to Develop, Manufacture, have Manufactured, and
Commercialize products that include an oligonucleotide as an active
pharmaceutical ingredient, other than a Competing Product.

ARTICLE 5
EXCLUSIVITY COVENANTS

Section 5.1   Exclusivity; Limitations.

5.1.1   Akcea’s Exclusivity Covenants. Akcea, its Affiliates, and its
Sublicensees will not work independently or for or with any Third Party
(including the grant of any license to any Third Party) with respect to the
Development or Commercialization of any product (including an ASO) that (a) is a
Competing Product, or (b) is reasonably expected to decrease the market share
for a Product and treats or is intended to treat transthyretin amyloidosis or
any other Indication for which a Product is being Developed or Commercialized
under this Agreement, in each case ((a) and (b)), until, on a Product-by-Product
and country-by-country basis, the expiration of the last Valid Claims in an
Ionis Patent Covering a Product in a country.

5.1.2   Ionis’ Exclusivity Covenants. Except in the exercise of its retained
rights under Section 4.5.2 or the exercise of its right in accordance with the
last sentence of this Section 5.1.2, Ionis, its Affiliates, and its Sublicensees
will not practice any Ionis Licensed Technology or Joint Patents or grant any
license to any Third





A-11



Party to practice any Ionis Licensed Technology or Joint Patents to Develop or
Commercialize any Competing Product until, on a Product-by-Product and
country-by-country basis, the expiration of the last Valid Claims in an Ionis
Patent Covering a Product in such a country. Notwithstanding the foregoing, if
Ionis alleges that Akcea has materially breached its obligations under Section
3.3 and Akcea disputes the occurrence of such a material breach and submits such
dispute for resolution pursuant to Section 13.4, then, during the pendency of
such dispute in any country in which this Section 5.1.2 applies, Ionis, its
Affiliates, and its Sublicensees may practice the Ionis Licensed Technology and
Joint Patents and grant licenses to Third Parties to practice the Ionis Licensed
Technology and Joint Patents, in each case, to Develop (but not Commercialize)
any Competing Product.

5.1.3   Pre-Existing Competitive Programs of an Acquirer. If, at any time during
the Agreement Term, a Change of Control of a Party occurs involving a Person
that, at the time of the completion of such Change of Control, is Developing or
Commercializing a product that would violate the terms of Section 5.1.1 or
Section 5.1.2, as applicable (such pre-existing competitive product, a
“Pre-Existing Competing Product,”), then such Party shall not be deemed in
breach of its obligations under Section 5.1.1 or Section 5.1.2, as applicable,
with respect to such Pre-Existing Competing Product (and the restrictions set
forth therein will not apply to such Pre-Existing Competing Products); provided
that, following such Change of Control, such acquired Party will separate its
Development and Commercialization activities under this Agreement from its
development and commercialization activities relating to such Pre-Existing
Competing Product (“Competing Activities”) and such Party will, and (if
applicable) will cause the acquiring Affiliate to, (a) establish separate teams
to conduct Development activities under this Agreement and development
activities related to such Pre-Existing Competing Product, (b) prevent any
Know-How that is Confidential Information relating to the Development or
Commercialization of the applicable Product from being disclosed to, or used by,
individuals performing such Competing Activities, and (c) not use or reference
any Know-How that is Confidential Information or conduct any activities Covered
by any Patents, in each case, Controlled by the Party involved in the Change of
Control or the acquisition or its Affiliates prior to the effective date of the
Change of Control or the acquisition, as applicable, in the development,
manufacture, or commercialization of the Pre-Existing Competing Product.

ARTICLE 6
FINANCIAL PROVISIONS

Section 6.1   Up-Front Fee. In partial consideration for the licenses granted
under Section 4.1, on the Effective Date, Akcea will pay to Ionis an up-front
fee equal to $150,000,000 through the issuance of Akcea common stock in
accordance with the terms of the Stock Purchase Agreement.

Section 6.2   Inotersen Commercialization Funding. To support Commercialization
of inotersen and IONIS-TTR-LRx, in addition to the Akcea common stock issued to
Ionis under Section 6.1, on the Effective Date, Ionis will purchase $200,000,000
of Akcea common stock in cash in accordance with the terms of the Stock Purchase
Agreement.

Section 6.3   Milestone Payments.

6.3.1   Milestone Payments for Achievement of Regulatory Milestone Events by
inotersen. Akcea will pay to Ionis the Regulatory Milestone Payments set forth
in Table 6.3.1 below when Akcea, its Affiliates, or its Sublicensees first
achieve a Regulatory Milestone Event listed in Table 6.3.1 for inotersen.

Table 6.3.1 – inotersen Regulatory Milestones
Inotersen Milestone Event
Milestone Payment
NDA Approval of inotersen in the U.S. 
$
50M
 
MAA Approval of inotersen in the EU
$
40M
 
JNDA Approval of inotersen in Japan
$
20M
 






A-12



6.3.2   Milestone Payments for Achievement of Regulatory Milestone Events by
IONIS-TTR-LRx. Akcea will pay to Ionis the Regulatory Milestone Payments set
forth in Table 6.3.2 below when Akcea, its Affiliates, or its Sublicensees first
achieve a Regulatory Milestone Event listed in Table 6.3.2 for IONIS-TTR-LRx.

Table 6.3.2 - IONIS-TTR-LRx Regulatory Milestones
IONIS-TTR-LRx Milestone Event
Milestone Payment
Acceptance of Filing for IONIS-TTR-LRx in the U.S.
$
20M
 
Acceptance of Filing for IONIS-TTR-LRx in the EU
$
15M
 
NDA Approval of IONIS-TTR-LRx in the U.S. 
$
50M
 
MAA Approval of IONIS-TTR-LRx in the EU
$
40M
 
JNDA Approval of IONIS-TTR-LRx in Japan
$
20M
 



6.3.3   Payment for Achievement of Regulatory Milestone Events. Akcea will
notify Ionis promptly upon achievement of a Regulatory Milestone Event, and will
pay to Ionis the applicable Milestone Payment within 45 days after the date of
achievement of such Regulatory Milestone Event. Each Regulatory Milestone
Payment shall be payable no more than one time.

6.3.4   Milestone Payments for First Achievement of Sales Milestone Event. Akcea
will pay to Ionis the milestone payments set forth in Table 6.3.4 below (each, a
“Sales Milestone Payment” and, together with the Regulatory Milestone Payments,
the “Milestone Payments”) when any combination of Akcea, its Affiliates, or its
Sublicensees first achieve a sales milestone event set forth in Table 6.3.4
(each, a “Sales Milestone Event” and, together with the Regulatory Milestone
Events, the “Milestone Events”). Notwithstanding the definition of “Net Sales,”
for the purposes of this Section 6.3.4, “Net Sales” will includes sales of the
Products by Sublicensees as determined in accordance with GAAP and reported by
such Sublicensees to Akcea.

Table 6.3.4 – Sales Milestones
Sales Milestone Event
Sales Milestone Payment
$400M in aggregate worldwide Net Sales of Products in a Calendar Year
$
50M
 
$750M in aggregate worldwide Net Sales of Products in a Calendar Year
$
75M
 
$1B in aggregate worldwide Net Sales of Products in a Calendar Year
$
100M
 
$1.5B in aggregate worldwide Net Sales of Products in a Calendar Year
$
150M
 
$2B in aggregate worldwide Net Sales of Products in a Calendar Year
$
200M
 
$3B in aggregate worldwide Net Sales of Products in a Calendar Year
$
300M
 
$4B in aggregate worldwide Net Sales of Products in a Calendar Year
$
400M
 



6.3.5   Payment for Achievement of Sales Milestone Events. A Sales Milestone
Payment for a Sales Milestone Event will be considered earned and accrued under
this Agreement once the applicable requisite amount of aggregate worldwide Net
Sales of all Products added together (including all Net Sales of Products made
by any Sublicensee) achieves the applicable Sales Milestone Event set forth in
Table 6.3.4 above in the applicable Calendar Year. Akcea will notify Ionis of
the achievement of a Sales Milestone Event as soon as reasonably practicable
after Akcea becomes aware of such achievement (but no later than 15 days after
the end of the Calendar Quarter in which such Sales Milestone Event is
achieved). Except as otherwise set forth in Section 6.3.7(d) below, Akcea will
pay each Sales Milestone Payment for a Sales Milestone Event within 10 days
after the date on which Akcea notifies Ionis of the achievement of such Sales
Milestone Event. Each Sales Milestone Payment shall be payable no more than one
time.

6.3.6   Further Assurances. If (i) Akcea elects to or is required to make any
Milestone Payment in shares of Akcea common stock pursuant to this Section 6.3
and (ii) the number of shares of Akcea common stock required to pay for such
Milestone Payment exceeds the number of shares of Akcea common stock that is
authorized pursuant to its certificate of incorporation less the sum of the
number of shares of common stock outstanding and the number of shares otherwise
reserved for issuance, then:

(a)   Akcea will use its reasonable efforts to amend its certificate of
incorporation to sufficiently increase the number of authorized shares of Akcea
common stock to pay such Milestone Payment in shares of Akcea common stock;





A-13



(b)   Ionis will vote in favor of any stockholder approval sought by Akcea to
amend Akcea’s certificate of incorporation in accordance with the foregoing; and

(c)   provided that Akcea is in compliance with clause (a) above, Akcea’s
obligation to make such Milestone Payment shall be suspended until such time as
such amendment occurs and such shares become available for issuance.

6.3.7   Payment Mechanics for Milestone Payments.

(a)   Milestone Payments Are Not Expenses. Milestone Payments will not be
considered “Expenses” for purposes of the Profit/Loss Share.

(b)   Milestone Payment Election Notices. Akcea may elect, at its option, to pay
any Milestone Payment in cash or Akcea common stock at fair market value by
providing written notice of such election (each, a “Payment Election Notice”) to
Ionis within 15 days after the date on which Akcea, its Affiliates, or its
Sublicensees achieve such Milestone Event. If Akcea’s Payment Election Notice
indicates that Akcea elects to pay a particular Milestone Payment in cash, then
Ionis will have the right, by providing written notice to Akcea within 15 days
after Ionis’ receipt of such Payment Election Notice, to require Akcea to pay
such Milestone Payment to Ionis through the issuance of Akcea common stock
rather than cash. If Akcea does not deliver a Payment Election Notice to Ionis
with respect to a particular Milestone Payment within 15 days after the date of
achievement of such Milestone Event, then subject to Section 6.3.7(d), Akcea
will be deemed to have elected to pay, and will pay, the applicable Milestone
Payment in Akcea common stock. Notwithstanding any provision to the contrary in
this Section 6.3.7(b), once any combination of Akcea, its Affiliates, or
Sublicensees has achieved the “$750M in aggregate worldwide Annual Net Sales of
Products” Sales Milestone Event, then Akcea will pay all subsequent Milestone
Payments for achievement of any Milestone Event in cash.

(c)   Payments in Stock. For any Milestone Payment to be paid to Ionis in Akcea
common stock rather than cash, the price of such common stock will be the
trailing 20 trading day average measured from the date on which Akcea provides
notice to Ionis of the achievement of the corresponding Milestone Event and
Akcea will issue to Ionis common stock pursuant to a stock purchase agreement
consistent with the Stock Purchase Agreement, with appropriate modifications for
the circumstance.

(d)   Limitation on Sales Milestone Payments. Akcea will not be required to pay
more than two Sales Milestone Payments for the achievement of Sales Milestone
Events earned in any single Calendar Year. Akcea will pay to Ionis any Sales
Milestone Payment due for the achievement of a Sales Milestone Event that is
unpaid in the Calendar Year in which it is earned and accrued as a result of the
payment limitation set forth in the foregoing sentence by March 31st of the
subsequent Calendar Year. For example, if, in Calendar Year 2020, the “$400M in
aggregate worldwide Net Sales of Products in a Calendar Year” Sales Milestone
Event is achieved on March 1, 2020, the “$750M in aggregate worldwide Net Sales
of Products in a Calendar Year” Sales Milestone Event is achieved on June 1,
2020, and the “$1B in aggregate worldwide Net Sales of Products in a Calendar
Year” Sales Milestone Event is achieved on August 1, 2020, then Akcea will pay
to Ionis the $50M Sales Milestone Payment no later than April 25, 2020, the $75M
Sales Milestone Payment no later than July 25, 2020, and the $100M Sales
Milestone Payment no later than March 31, 2021.

Section 6.4   Profit Sharing for Products Sold by Akcea and its Affiliates.

6.4.1   Profit Sharing. The Parties will share all Net Profits or Losses (as
applicable) for each Product in accordance with the Profit/Loss Share as further
specified in Schedule 6.4.1, which will govern each Party’s rights and
obligations with respect to Net Profits or Losses relating to each Product.
Schedule 6.4.1 sets forth the procedures for monthly and quarterly reporting of
actual results and review and discussion of potential discrepancies, quarterly
reconciliation, reasonable forecasting, and other finance and accounting
matters.

6.4.2   Ionis’ Right to Terminate Profit Sharing on a Change of Control of
Akcea. Ionis will have the right to terminate the Profit/Loss Share and replace
such profit and loss sharing with the alternative royalty provisions set forth
on Schedule 6.4.2 by providing written notice to Akcea of such election within
90 days





A-14



following the closing of a Change of Control of Akcea. If Ionis does not provide
such written notice to Akcea within 90 days following the closing of a Change of
Control of Akcea, then the Parties will continue to share Net Profits or Losses
for each Product in accordance the Profit/Loss Share as set forth in Section
6.4.1 and on Schedule 6.4.1.

Section 6.5   Third Party Payment Obligations. Akcea will be responsible for,
and will pay for, all Third Party Obligations that arise from Akcea’s practice
of in-licensed technology necessary to Commercialize a Product, including any
royalty payable under the GSK Agreement. Any amounts paid by Akcea to a Third
Party in accordance with this Section 6.5 will be considered “Expenses” for
purposes of the Profit/Loss Share. If any Third Party Obligations arise under
any Existing In-License Agreement or Future In-License Agreement with respect to
which a Party is a party that benefit the Product and one or more other
products, then such Party’s board of directors will determine a pro rata portion
of such payment that will be considered “Expenses” for purposes of the
Profit/Loss Share, which pro rata portion will be calculated based on the number
of products with respect to which such payment obligations arise. If the other
Party disagrees with such allocation, then such matter will be resolved by
Expedited Arbitration.

Section 6.6   Mode of Payment. All payments under this Agreement will be (a)
payable in full in U.S. dollars, regardless of the country(ies) in which sales
are made, (b) made by wire transfer of immediately available funds to an account
designated by Ionis in writing, and (c) non-creditable, irrevocable, and
non-refundable. Whenever for the purposes of calculating any payment due under
this Agreement conversion from any foreign currency will be required, all
amounts will first be calculated in the currency of sale and then converted into
United States dollars by applying the monthly average rate of exchange
calculated by using the foreign exchange rates published in Bloomberg during the
applicable month starting two Business Days before the beginning of such month
and ending two Business Days before the end of such month.

Section 6.7   Records Retention. Akcea (and Ionis with respect to its Expenses
reported to Akcea for calculating Profit Share Payments) will keep, and will
require its Affiliates and Sublicensees to keep (all in accordance with GAAP,
consistently applied), complete and accurate records pertaining to Net Sales,
Profit Share Payments (including underlying data), Sublicense Revenue, and any
other payment due pursuant to this ARTICLE 6 for the longer of (i) seven years
after the year in which such Net Sales, Profit Share Payment, Sublicense
Revenue, or any other payment due pursuant to this ARTICLE 6 arose, or (ii) such
period of time required by Applicable Law, and in sufficient detail to permit
Ionis to confirm the accuracy of the Net Sales, Profit Share Payment, or
Sublicense Revenue paid by Akcea hereunder.

Section 6.8   Audits and Interim Reviews. Either Party will have the right to
request that an independent certified public accountant selected by it (but
excluding its own accountant) and reasonably acceptable to the other Party
perform an audit, not more than once in any four consecutive Calendar Quarters
during the Agreement Term, but including one post-termination audit and, if any
such audit results in a material restatement of records (i.e., a discrepancy of
5% or more for any Calendar Year), such Party will be permitted an additional
examination within such four-quarter period, of the other Party’s books of
accounts covering the preceding three-year period for the sole purpose of
verifying compliance with the payment provisions of this Agreement. Such audits
will be conducted at the expense of the requesting Party at reasonable times
during regular business hours and upon at least 20 Business Days’ prior notice.
Audit results will be shared with both Parties, subject to ARTICLE 8
(Confidentiality); provided, however, that the accounting firm may not disclose
copies of the audited Party’s books of accounts (or excerpts thereof) to the
other Party. Any accounting firm conducting such an audit will enter into a
confidentiality agreement with both Parties containing restrictions
substantially similar to the confidentiality provisions of ARTICLE 8
(Confidentiality) limiting the disclosure and use of information contained in
such books and records for the purposes expressly permitted by this Section 6.8.
Any inspection or audit pursuant to this Section 6.8 will be at the expense of
the Party initiating the audit; provided, however, that if the Party’s
accountants reasonably determine that Net Profits or Losses have been
understated or Expenses have been overstated by an amount equal to or greater
than 5%, for any Calendar Year, then the audited Party will pay the reasonable
fees of such accountants for such audit, in addition to remitting the Net
Profits or refund of Net Losses, Expenses with interest thereon computed in
accordance with Section 6.11.

Section 6.9   Taxes.

6.9.1   Taxes on Income. Each Party will be solely responsible for the payment
of all taxes imposed on its share of income arising directly or indirectly from
the activities of the Parties under this Agreement.





A-15



6.9.2   Withholding Tax. The Parties agree to cooperate with one another and use
reasonable efforts to lawfully avoid or reduce tax withholding or similar
obligations in respect of payments made by Akcea to Ionis under this Agreement.
To the extent Akcea is required to deduct and withhold taxes, interest, or
penalties on any payment, Akcea will pay the amounts of such taxes to the proper
governmental authority for the account of Ionis and remit the net amount to
Ionis in a timely manner. Akcea will promptly furnish Ionis with proof of
payment of such taxes. If documentation is necessary in order to secure an
exemption from, or a reduction in, any withholding taxes, then the Parties will
provide such documentation to the extent they are entitled to do so.

6.9.3   Tax Cooperation. Ionis will provide Akcea with any and all tax forms
that may be reasonably necessary in order for Akcea to lawfully not withhold tax
or to withhold tax at a reduced rate under an applicable bilateral income tax
treaty. Following Akcea’s timely receipt of such tax forms from Ionis, Akcea
will not withhold tax or will withhold tax at a reduced rate under the
applicable bilateral income tax treaty, if appropriate under Applicable Law.
Ionis will provide any such tax forms to Akcea upon request and in advance of
the due date. Each Party will provide the other with reasonable assistance to
determine if any taxes are applicable to payments under this Agreement and to
enable the recovery, as permitted by Applicable Law, of withholding taxes
resulting from payments made under this Agreement, such recovery to be for the
benefit of the Party who would have been entitled to receive the money but for
the application of withholding tax under this Section 6.9.

6.9.4   The provisions of this Section 6.9 are to be read in conjunction with
the provisions of Section 13.1.

Section 6.10   Blocked Currency. In each country where the local currency is
blocked and cannot be removed from the country, royalties accrued in that
country will be paid to Ionis in the country in local currency by deposit in a
local bank designated by Ionis, unless the Parties otherwise agree.

Section 6.11   Interest. If Akcea fails to make any payment due to Ionis under
this Agreement by the deadline specified in this ARTICLE 6, then interest will
accrue on a daily basis thereafter at an annual rate equal to 1.0% above the
then-applicable prime commercial lending rate of Citibank, N.A. San Francisco,
California, or at the maximum rate permitted by Applicable Law, whichever is
lower, and any such interest will not be considered “Expenses” for purposes of
the Profit/Loss Share.

ARTICLE 7
PRESS RELEASES AND PUBLICATIONS

Section 7.1   Press Releases; Public Disclosure. The Parties will agree upon and
issue as joint press releases all releases or public disclosures under this
Agreement related to (a) this Agreement, or (b) any of the Products (including
any discussion of clinical data related to a Product). Akcea and Ionis will
agree on talking points and a communication plan with respect to the
Commercialization of the Products and the commercial potential thereof to be
used in communications to customers, specialty pharmacies, physicians,
regulatory authorities, patient advocacy groups, and clinical study
investigators, and each Party will make all such communications to such entities
in accordance with such talking points and communication plan and will not make
any statement related to the Commercialization of the Products or the commercial
potential thereof, in each case, that is inconsistent with such talking points
and communication plan. In addition, Akcea will not disclose any material
clinical data or commercial information related to a Product without first
informing Ionis’ Vice President, Corporate Communications and the JSC that it
plans to so disclose such data or information at least 48 hours prior to any
planned disclosure of such data or information. Notwithstanding the foregoing,
each Party may make disclosures permitted by, and in accordance with, ARTICLE 8.
The contents of any announcement or similar publicity can be re-released by
either Party without a requirement for re-approval so long as the information in
such announcement remains true and correct as of the time of such re-release.

7.1.1   Significant Events. Each Party will immediately notify the other Party
of any event that is material to the Development, Manufacture, or
Commercialization of a Product including any starting/stopping of a Clinical
Trial, any Clinical Hold, clinical data or results, material regulatory
discussions, submission of any NDA, MAA, or JNDA, receipt of Approval, or a
material change in Akcea’s sales projections (each a “Significant Event”) so the
Parties may analyze the need for or desirability of publicly disclosing or
reporting such event. In all such cases, the Parties will mutually agree on a
communications strategy for such Significant Event and will make any such
disclosure in accordance with Section 7.1.

7.1.2   Scientific or Clinical Presentations. The Parties agree to use
Commercially Reasonable Efforts to control public scientific disclosures of
results of the Development activities under this Agreement with respect to





A-16



the Products to prevent any potential adverse effect of any premature public
disclosure of such results. The Parties will establish a procedure for
publication review and each Party will first submit to the other Party through
the Joint Patent Committee an early draft of all such publications or
presentations, whether they are to be presented orally or in written form.

7.1.3   Acknowledgment. Akcea will acknowledge in any press release, public
presentation, or publication regarding a Product that such Product is under
license from Ionis and Ionis’ stock ticker symbol (e.g., Nasdaq: IONS). Ionis
may include any Product in Ionis’ drug pipeline. To the extent permitted by
Applicable Law, Akcea will prominently include the words “Discovered by Ionis
Pharmaceuticals” in relevant scientific, medical and other Product-related
communications to the extent such communications address the research, discovery
or commercialization of a Product. Notwithstanding the foregoing, Akcea shall
have no obligation to include such attribution language in any of the following:
(a) communications or materials where such inclusion would be prohibited by
Applicable Law or applicable Third Party institutional, corporate, or other
policies; (b) communications that Akcea does not control, such as publications
with non-Akcea lead authors; or (c) materials primarily focused on or directed
to patients, or other materials in which Akcea branding is not prominently
featured, provided that, in each case,Akcea will use reasonable efforts to have
such attribution language included in any such communication, consistent with
the efforts that Akcea uses to have statements regarding its own contributions
to the Product included in such communication.

7.1.4   Not Limiting; No Conflict. With respect to communications by Akcea, this
ARTICLE 7 will not modify or amend any separate agreement between Ionis and
Akcea regarding public communications. In case of a conflict between this
ARTICLE 7 and such other agreement, the stricter standard will apply.

ARTICLE 8
CONFIDENTIALITY

Section 8.1   Disclosure and Use Restriction. Each Party agrees that, for so
long as this Agreement is in effect and for a period of five years thereafter, a
Party (the “Receiving Party”) receiving Confidential Information of the other
Party (the “Disclosing Party”) will (a) maintain in confidence such Confidential
Information, (b) not disclose such Confidential Information except to the
Receiving Party’s employees having a need-to-know such Confidential Information,
(c) not disclose such Confidential Information to any Third Party without the
prior written consent of the Disclosing Party, except for disclosures expressly
permitted by this Agreement, and (d) not use such Confidential Information for
any purpose except those expressly permitted by this Agreement.

Section 8.2   Authorized Disclosure. To the extent that it is reasonably
necessary or appropriate to fulfill its obligations or exercise its rights under
this Agreement, a Party may disclose Confidential Information belonging to the
other Party in the following instances:

(a)   filing or prosecuting patent applications in accordance with this
Agreement;

(b)   communicating with Regulatory Authorities as necessary for the Development
or Commercialization of a Product in a country, in accordance with this
Agreement and as required in connection with any filing, application, or request
for Approval; provided, however, that reasonable measures will be taken to
assure confidential treatment of such information;

(c)   prosecuting or defending litigation;

(d)   complying with Applicable Laws and regulations (including the rules and
regulations of the Securities and Exchange Commission or any national securities
exchange, and compliance with tax laws and regulations) and with judicial
process, if (i) in the reasonable opinion of the Receiving Party’s counsel, such
disclosure is necessary for such compliance and (ii) such disclosure is made in
accordance with Section 8.3 or Section 8.4 as applicable;

(e)   disclosure, in connection with the exercise of its rights and performance
of its obligations under this Agreement and solely on a need-to-know basis, to
Affiliates, potential or actual collaborators (including potential and actual
Sublicensees), potential or actual investment bankers, investors, lenders, or
acquirers, or employees, independent contractors, or agents, each of whom prior
to disclosure must be bound by written obligations of confidentiality and
non-use no less restrictive than the obligations set forth in this ARTICLE 8;
provided, however, that the Receiving Party will remain responsible for any
failure by any Person who receives Confidential Information pursuant to this
ARTICLE 8 to treat such Confidential Information as required under this ARTICLE
8; and





A-17



(f)   in the case of Akcea, its Affiliates, and its Sublicensees, use and
disclosure of Ionis Know-How in the ordinary course of the exercise of the
rights and licenses and performance of its obligations under this Agreement.

If Confidential Information is disclosed in accordance with this Section 8.2,
then such disclosure will not cause any such information to cease to be
Confidential Information except to the extent that such permitted disclosure
results in a public disclosure of such information (other than by breach of this
Agreement). Where reasonably possible and subject to Section 8.3 and Section
8.4, the Receiving Party will notify the Disclosing Party of the Receiving
Party’s intent to make such disclosure pursuant to clauses (a) through (d) of
this Section 8.2 prior to making such disclosure to allow the Disclosing Party
adequate time to take whatever action it may deem appropriate to protect the
confidentiality of the information.

Section 8.3   Required Disclosure. A Receiving Party may disclose Confidential
Information pursuant to interrogatories, requests for information or documents,
subpoena, civil investigative demand issued by a court or governmental agency or
as otherwise required by Law; provided, however, that, unless legally prohibited
from doing so, the Receiving Party will notify the Disclosing Party promptly
upon receipt thereof, giving (where practicable) the Disclosing Party sufficient
advance notice to permit it to oppose, limit, or seek confidential treatment for
such disclosure, and to file for patent protection if relevant; and provided,
further, that the Receiving Party will furnish only that portion of the
Confidential Information that it is advised by counsel is legally required
whether or not a protective order or other similar order that is obtained by the
Disclosing Party.

Section 8.4   Securities Filings. If either Party proposes to file with the
Securities and Exchange Commission or the securities regulators of any state or
other jurisdiction a registration statement, periodic report, or any other
disclosure document that describes or refers to this Agreement under the
Securities Act of 1933, as amended, the Securities Exchange Act, of 1934, as
amended, or any other applicable securities Law, then the Party will notify the
other Party of such intention and will provide such other Party with a copy of
relevant portions of the proposed filing not less than five Business Days prior
to such filing. In such case such Party will seek to obtain confidential
treatment of any information concerning the Agreement that such other Party
requests be kept confidential (except to the extent advised by counsel that
confidential treatment is not available for such information), and such Party
will only disclose Confidential Information that it is advised by counsel is
legally required to be disclosed. No such notice will be required under this
Section 8.4 if the substance of the description of or reference to this
Agreement contained in the proposed filing has been included in any previous
filing made by either Party hereunder or otherwise approved by the other Party.

ARTICLE 9
PATENTS

Section 9.1   Joint Patent Committee

9.1.1   The Parties will establish a joint patent committee that will serve as
the primary contact and forum for discussion between the Parties with respect to
intellectual property matters arising under this Agreement (the “Joint Patent
Committee” or “JPC”), and the Parties will cooperate with respect to the
activities set forth in this ARTICLE 9. The JPC will discuss the strategy with
regard to (a) prosecution, maintenance, defense, and enforcement of Ionis
Product-Specific Patents and Joint Product-Specific Patents that are licensed to
Akcea under Section 4.1 in connection with a Product, (b) defense against actual
or potential allegations of infringement of any Patent Controlled by a Third
Party, including the institution of any inter partes review, opposition, or
other proceeding related to any such Patent, and (c) licenses to Third Party
Patents or Know-How. Each Party will promptly disclose to the JPC in writing,
and will cause its Affiliates to so disclose, the discovery, development,
invention, or creation of any Joint Patents. The JPC will also be responsible
for identifying new inventions related to Products, determining the inventorship
thereof in accordance with United States patent law, and setting a filing
strategy for such inventions. Except with respect to the defense of a Third
Party Claim that is the subject of indemnification pursuant to Section 11.1, if
the JPC cannot reach consensus regarding the strategy with regard to a matter
referred to in clause (b), then either Party may refer such matter to the JSC
for resolution. With respect to the defense of a Third Party Claim that is the
subject of indemnification pursuant to Section 11.1, the Indemnifying Party will
control the defense of such Third Party Claim as provided in Section 11.3.

9.1.2   The JPC will be comprised of an equal number of members from each Party.
The Joint Patent Committee will meet as often as agreed by them (and at least
semi-Annually), to discuss matters arising out of the activities set forth in
this ARTICLE 9. The JPC will determine the JPC operating procedures at its first





A-18



meeting, including the JPC’s policies for replacement of JPC members, and the
location of meetings, which operating procedures will be codified in the written
minutes of the first JPC meeting. If either Party deems it reasonably advisable,
then the Parties will enter into a mutually agreeable common interest agreement
covering the intellectual property matters contemplated by this Agreement.

Section 9.2   Prosecution and Maintenance of Patents.

9.2.1   Patents Owned or Controlled by a Party. Except as otherwise expressly
set forth in Section 9.2.2, Section 9.2.3, or Section 9.2.5, each Party will
have the right, at its cost and expense and at its discretion, to file,
prosecute, maintain, and enforce throughout the world any Patents Controlled by
such Party.

9.2.2   Ionis First Right. Ionis will have the first right, at its cost and
expense and at its discretion, to file, prosecute, maintain, and enforce
throughout the world the (a) Ionis Core Technology Patents, (b) Ionis
Manufacturing Patents, (c) Joint Core Technology Patents, and (d) until
completion of the first Phase 1 Clinical Trial for IONIS-TTR-LRx, the Ionis
Product-Specific Patents Covering IONIS-TTR-LRx that do not also Cover
inotersen. To the extent it has not already done so in a country where Ionis has
filed other Ionis Core Technology Patents or Ionis Product-Specific Patents,
Ionis will use Commercially Reasonable Efforts to file a continuation or
divisional (or the foreign equivalent) of a patent application related to
PCT/US14/036463 and prosecute such continuation or divisional application in a
manner that renders it an Ionis Product-Specific Patent, which Akcea will have
the first right to prosecute and maintain such patent application pursuant to
Section 9.2.3.

9.2.3   Product-Specific Patents. Except as otherwise expressly set forth in
Section 9.2.2 and Section 9.2.5, Akcea, either directly or through its
Affiliates and Sublicensees, will have the first right, at its expense, to file,
prosecute, and maintain throughout the world all Product-Specific Patents. Until
such time that Akcea hires in-house patent counsel or engages outside patent
counsel, Ionis will provide to Akcea patent management services under the
Services Agreement, including preparation and prosecution of all
Product-Specific Patents world-wide and management of outside patent counsel
world-wide. After Akcea retains its own patent counsel, Akcea will provide Ionis
with an update of the filing, prosecution, and maintenance status for each such
Product-Specific Patent on a periodic basis and will reasonably consult with and
cooperate with Ionis with respect to the preparation, filing, prosecution, and
maintenance of such Product-Specific Patents, including providing Ionis with
drafts of material filings in sufficient time to allow Ionis’ review and comment
before such filings are due. Akcea or its outside counsel will provide to Ionis
copies of any material papers relating to the filing, prosecution, and
maintenance of such Product-Specific Patents promptly upon their being filed or
received. If Akcea determines that it is not commercially reasonable to continue
prosecuting or maintaining particular applications or patents within such
Product-Specific Patents in selected jurisdictions, then Akcea may cease such
efforts (in which case the terms of Section 9.2.5 will apply).

9.2.4   Notice of Disputes. Each Party will notify the other Party within a
reasonable period of time if any action, suit, claim, dispute, or proceeding
concerning the Ionis Product-Specific Patents licensed hereunder or any other
Product-Specific Patents, or a Product has been initiated, in each case, that
would have a material adverse effect on the licenses granted by Ionis to Akcea
under this Agreement, or that would have a material adverse effect on or would
materially impair a Party’s rights under this Agreement, if determined adversely
to a Party. Any information communicated pursuant to this Section 9.2.4 will be
treated as Confidential Information subject to the terms of ARTICLE 8.

9.2.5   Discontinued Patents. If the Party responsible for prosecution and
maintenance of the Product-Specific Patents under Section 9.2.2 or Section
9.2.3, as applicable (the “Prosecuting Party”) elects to not pursue or continue
the filing, prosecution, or maintenance of any particular applications or
patents, or subject matter included in the Product-Specific Patents in any
jurisdiction (a “Discontinued Patent”), then the Prosecuting Party will give as
much advance written notice as reasonably practicable (but in no event less than
30 days or, in the case of an applicable impending deadline, 45 days prior to
such deadline) to the other Party of any decision not to pursue or continue such
preparation, filing, prosecution, or maintenance. In such case, the other Party
may elect to continue preparation, filing, prosecution, or maintenance of such
Discontinued Patent in the applicable jurisdiction at its expense and such Party
will become the Prosecuting Party with respect to such Discontinued Patent in
such jurisdiction. The Party that is discontinuing the prosecution or
maintenance of a Discontinued Patent will execute such documents and perform
such acts as may be reasonably necessary for the





A-19



other Party to continue prosecution or maintenance of the applicable
Discontinued Patent in the applicable jurisdiction. If a Party that continues
the prosecution and maintenance of a Discontinued Patent wishes to cease
prosecution, then such Party does not need to provide notice to the Party that
originally decided to discontinue prosecution of such Product-Specific Patent.

9.2.6   Cooperation. Each Party will cooperate reasonably in the preparation,
filing, prosecution, and maintenance of the Product-Specific Patents and Joint
Core Technology Patents. Such cooperation includes (a) promptly executing all
papers and instruments and requiring employees to execute such papers and
instruments as reasonable and appropriate so as to enable such responsible
Party, to file, prosecute, and maintain such Patents in any country; and (b)
promptly informing such other Party of matters that may affect the preparation,
filing, prosecution, or maintenance of any such Patents.

Section 9.3   Enforcement of Patents.

9.3.1   Notification of Competitive Infringement. If either Party learns of an
infringement, unauthorized use, misappropriation, or threatened infringement by
a Third Party with respect to any Product-Specific Patents or Ionis Core
Technology Patent by reason of the Development, Manufacture, use, or
Commercialization of a Competing Product (“Competitive Infringement”), then such
Party will promptly notify the other Party in writing (and in any event within
10 days for cases of Competitive Infringement under Section 9.3.7) and will
provide such other Party with available evidence of such Competitive
Infringement.

9.3.2   Product-Specific Patents. Akcea will have the first right, but not the
obligation, at Akcea’s expense, to enforce the Product-Specific Patents against
any such Competitive Infringement or to defend against any challenge to the
validity, scope, or enforceability of a Product-Specific Patent, including any
opposition or inter partes review proceeding against any Product-Specific
Patent. If Ionis requests that Akcea take action to enforce any Product-Specific
Patent against a Competitive Infringement, and Akcea believes that it is not
commercially appropriate to take such actions, then the Parties will meet and
discuss in good faith such circumstances and seek to reach agreement on what
appropriate steps to take to cause such infringement to end in a commercially
appropriate manner. If Akcea brings an action to enforce a Product-Specific
Patent against a Competitive Infringement, then Ionis as the owner of such
Product-Specific Patent, will be permitted to join the litigation with respect
thereto and any communications between the Parties will be governed by the
common interest privilege.

9.3.3   Ionis Core Technology Patents. If the Parties learn that a Third Party
is infringing one or more Valid Claims of an Ionis Core Technology Patent or
Joint Core Technology Patent by selling a Competing Product (including any
Competitive Infringement) and such infringement is likely to have a material
adverse effect on the Product, then Ionis will have the sole right, but not the
obligation, at Ionis’ expense, to enforce the Ionis Core Technology Patents or
Joint Core Technology Patent against any such Competitive Infringement. If Akcea
requests that Ionis take action to enforce any Ionis Core Technology Patent or
Joint Core Technology Patent against a Competitive Infringement, and Ionis
believes that it is not commercially appropriate to take such actions, then the
Parties will meet and discuss in good faith such circumstances and seek to reach
agreement on what appropriate steps to take to cause such infringement to end in
a commercially appropriate manner.

9.3.4   Cooperation. The Party not enforcing the applicable Patent against a
Competitive Infringement or not defending the applicable Patent against any
challenge to the validity, scope, or enforceability thereof (including in any
opposition or inter partes review proceeding), in each case, will provide
reasonable assistance to the other Party (at such other Party’s expense),
including providing access to relevant documents and other evidence, making its
employees available at reasonable business hours in deposition and at trial, and
joining the action as a named party to the extent necessary to allow the
enforcing or defending Party to bring or maintain the action or establish
damages. Subject to Section 11.3, each Party will provide similar cooperation to
the other Party in furtherance of the execution of any strategy determined in
accordance with Section 3.4 or Section 9.1 (as applicable) with respect to the
defense against actual or potential allegations of infringement of any Patent
Controlled by a Third Party, including the institution of any inter partes
review, opposition, or other proceeding related to any such Patent. If any Third
Party asserts in writing or in any legal proceeding that any of the Ionis
Patents are unenforceable based on any term or condition of this Agreement, then
the Parties shall amend this Agreement as may reasonably be required to effect
the original intent of the Parties, including to preserve the enforceability of
such Ionis Patents.





A-20



9.3.5   Recovery. Any damages or other monetary awards recovered with respect to
any action contemplated by this Section 9.3 will be shared as follows:

(a)   the amount of such recovery will first be applied to the Parties’
reasonable out-of-pocket costs incurred in connection with such proceeding
(which amounts will be allocated pro rata if insufficient to cover the totality
of such expenses) and any costs and expenses of either Party with respect to any
such action will be included in Commercialization Costs for the purpose of
calculating Net Profits or Losses; and

(b)   any remaining proceeds will be treated as Net Profit.

9.3.6   Settlement. Notwithstanding anything to the contrary under this ARTICLE
9, neither Party may enter a settlement, consent judgment, or other voluntary
final disposition of a suit under this ARTICLE 9 that disclaims, limits the
scope of, admits the invalidity or unenforceability of, or grants a license,
covenant not to sue or similar immunity under a Patent Controlled by the other
Party without first obtaining the written consent of the Party that Controls the
relevant Patent.

9.3.7   35 USC 271(e)(2) Infringement. Notwithstanding anything to the contrary
in this Section 9.3, solely with respect to the Patents licensed to Akcea under
this Agreement for a Competitive Infringement under 35 USC 271(e)(2), the time
period set forth in Section 9.3.1 during which a Party will have the initial
right to bring a proceeding will be shortened to a total of 25 days, so that, to
the extent the other Party has the right pursuant to Section 9.3.1 to initiate a
proceeding against such a Competitive Infringement if the first Party does not
initiate such a proceeding within 25 days after such first Party’s receipt of
written notice of such Competitive Infringement, such other Party will have such
right.

Section 9.4   Future In-License Agreements.

9.4.1   Notice of Third Party Patents and Know-How. Each Party will notify the
other Party if either Party becomes aware of Third Party Patents or Know-How
that it believes are necessary or reasonably useful to Develop, Manufacture, or
Commercialize a Product.

9.4.2   Approval of Future In-Licenses. Either Party may request that the other
Party approve the acquisition of rights (whether by license or otherwise) with
respect to a Third Party’s Patents or Know-How, as applicable, for use in the
Development, Manufacture, and Commercialization of Products pursuant to this
Agreement. If Ionis is the requesting Party and Akcea provides such approval,
then Ionis may enter into an agreement to acquire such rights, and upon its
execution such agreement will become a Future In-License Agreement for purposes
of this Agreement, the Patents and Know-How acquired or licensed thereunder will
become Controlled by Ionis and licensed or sublicensed (as applicable) to Akcea
under this Agreement, and amounts payable to the Third Party in consideration
for such acquisition of rights will be Third Party Obligations for purposes of
this Agreement and will be included in Expenses for the purpose of the
Profit/Loss Share in accordance with Section 6.5. Similarly, if Akcea is the
requesting Party and Ionis provides such approval, then Akcea may enter into an
agreement to acquire such rights, and may include any amounts payable to such
Third Party in consideration of the acquisition of such rights in Expenses for
the purposes of the Profit/Loss Share.

9.4.3   Non-Approval. If the non-requesting Party does not approve the
requesting Party’s acquisition of such rights to any such Patents or Know-How
Controlled by a Third Party, then, the other Party may enter into an agreement
to acquire such rights (whether by license, or otherwise). However, if Ionis was
the requesting Party and Akcea did not approve Ionis’ acquisition of such
rights, then upon the execution of such an agreement, such agreement will not
become a Future In-License Agreement, the Patents and Know-How acquired or
licensed thereunder will not be Controlled by Ionis for purposes of this
Agreement, and will not be licensed to Akcea under this Agreement, and amounts
payable by Ionis to the Third Party will not be Third Party Obligations included
in Expenses for the purpose of the Profit/Loss Share. Similarly, if Akcea is the
requesting Party and Ionis did not provide such approval, then Akcea may enter
into an agreement to acquire such rights, but may not include any amounts
payable to such Third Party pursuant to such agreement in Expenses for the
purposes of the Profit/Loss Share.

Section 9.5   Patent Listing. During the Agreement Term, Akcea will promptly,
accurately, and completely list with the applicable Regulatory Authorities all
applicable Patents that Cover a Product. Prior to such listings, the Parties
will meet, to evaluate and identify all applicable Patents (through the Joint
Patent Committee), and Akcea will have the right to review, where reasonable,
original records relating to any invention for which Patents are





A-21



being considered by the Joint Patent Committee for any such listing.
Notwithstanding the preceding sentence, Akcea will retain final decision-making
authority as to the listing of all applicable Product-Specific Patents that are
not Ionis Core Technology Patents or Ionis Manufacturing Patents.

Section 9.6   Joint Research Agreement under the Leahy-Smith America Invents
Act. Notwithstanding anything to the contrary in this ARTICLE 9, neither Party
will have the right to make an election under 35 U.S.C. § 102(c) of the
Leahy-Smith America Invents Act when exercising its rights under this ARTICLE 9
without the prior written consent of the other Party, which consent will not be
unreasonably withheld. With respect to any such permitted election, each Party
will use reasonable efforts to cooperate and coordinate their activities with
the other Party with respect to any submissions, filings or other activities in
support thereof. The Parties acknowledge and agree that this Agreement is a
“joint research agreement” as defined in 35 U.S.C. § 100(h).

Section 9.7   Patent Term Extension. The Parties will cooperate with each other
in gaining patent term extension of the optimal patent licensed under this
Agreement, wherever applicable to a Product.

Section 9.8   Rights in Bankruptcy. All rights and licenses granted under this
Agreement are, for purposes of Section 365(n) of the U.S. Bankruptcy Code (i.e.,
Title 11 of the U.S. Code) or analogous provisions of Applicable Law outside the
United States, licenses of rights to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code or analogous provisions of Applicable
Law outside the United States. The Parties agree that each Party, as licensee of
such rights under this Agreement, will retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code or any other provisions of
Applicable Law outside the United States that provide similar protection for
‘intellectual property.’ The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a Party under the U.S.
Bankruptcy Code or analogous provisions of Applicable Law outside the United
States, the Party that is not subject to such proceeding will be entitled to a
complete duplicate of (or complete access to, as appropriate) such intellectual
property and all embodiments of such intellectual property, which, if not
already in the non subject Party’s possession, will be promptly delivered to it
upon the non subject Party’s written request therefor. Any agreements
supplemental hereto will be deemed to be “agreements supplementary to” this
Agreement for purposes of Section 365(n) of the U.S. Bankruptcy Code.

ARTICLE 10
TERM AND TERMINATION

Section 10.1   This Agreement will take effect automatically without further
action of either Party upon the Effective Date; provided, however, that Section
3.1, Section 3.4, Section 3.5, ARTICLE 8, ARTICLE 9, this Section 10.1, Section
10.3.1, ARTICLE 11, ARTICLE 12, and ARTICLE 13 will each become binding and
effective as of the Execution Date.

Section 10.2   Agreement Term; Expiration. This Agreement is effective as of the
Effective Date and, unless earlier terminated pursuant to the other provisions
of this ARTICLE 10, will continue in full force and effect until the expiration
of all payment obligations under this Agreement with respect to the last Product
(or Product) in all countries. The period from the Effective Date until the date
of expiration or earlier termination of this Agreement pursuant to this ARTICLE
10 is the “Agreement Term.”

Section 10.3   Termination of the Agreement.

10.3.1   Termination Prior to the Effective Date. Notwithstanding anything to
the contrary set forth in this Agreement, this Agreement may be terminated and
the transactions contemplated herein be abandoned at any time prior to the
Effective Date:

(a)   by mutual written consent of Akcea and Ionis;

(b)   by either Akcea or Ionis:

(i) if the Effective Date shall not have occurred on or prior to June 30, 2018;
or



(ii) if any governmental authority having jurisdiction over Akcea or Ionis shall
have enacted, issued, promulgated, enforced, or entered any Applicable Law or
taken any other material action that has the effect of making the transactions
contemplated by the Transaction Documents illegal or otherwise restraining or
prohibiting the consummation of such transactions;






A-22



(c)   by Akcea, upon a material breach of this Agreement by Ionis, provided,
however that if such breach is capable of being cured within 90 days from the
date Ionis is notified in writing by Akcea of such breach, then Akcea may not
terminate this Agreement during such 90-day period or following such date if
such breach is cured at or prior to such date; or

(d)   by Ionis, upon a material breach of this Agreement by Akcea, provided,
however that if such breach is capable of being cured within 90 days from the
date Akcea is notified in writing by Ionis of such breach, then Ionis may not
terminate this Agreement during such 90-day period or following such date if
such breach is cured at or prior to such date.

If this Agreement is terminated under this Section 10.3.1 prior to the Effective
Date, then, within 15 days after the date of such termination, the Parties will
mutually agree on a transition plan to promptly affect the orderly transition to
Ionis of all inotersen activities being performed by Akcea in a manner intended
to support inotersen launch. Each Party will execute, acknowledge, and deliver
such further instruments (including any assignments and other documents), and do
all such other acts, as may be necessary or appropriate to carry out the orderly
transition of inotersen activities from Akcea to Ionis described in this
provision. This last paragraph of this Section 10.3.1 will survive any
termination of this Agreement under this Section 10.3.1.

10.3.2 Akcea’s Termination for Convenience. At any time following the Effective
Date Akcea may terminate this Agreement in its entirety by providing 90 days
written notice to Ionis of such termination.

10.3.3 Termination for Material Breach

(a)   Akcea’s Right to Terminate. At any time following the Effective Date, if
Akcea believes that Ionis is in material breach of this Agreement (other than
with respect to a failure to use Commercially Reasonable Efforts under Section
3.3, a breach of which is governed by Section 10.3.4 below), then Akcea may
deliver notice of such material breach to Ionis. If the breach is curable, then
Ionis will have 90 days to cure such breach (except to the extent such breach
involves the failure to make a payment when due, which breach must be cured
within 30 days following such notice), which cure period may be extended for an
additional 90-day period if such breach cannot be cured in the initial 90 day
cure period and Ionis commences actions to cure such default within such initial
90 day period and thereafter uses diligent efforts with respect to the cure
thereof. If Ionis fails to cure such breach within the 90-day, 180-day, or
30-day period (as applicable), or if the breach is not subject to cure, then
Akcea may terminate this Agreement by providing written notice to Ionis.

(b)   Ionis’ Right to Terminate. At any time following the Effective Date, if
Ionis believes that Akcea is in material breach of this Agreement (other than
with respect to a failure to use Commercially Reasonable Efforts to Develop and
Commercialize a Product under Section 3.3, which is governed by Section 10.3.4
below), then Ionis may deliver notice of such material breach to Akcea. If the
breach is curable, then Akcea will have 90 days to cure such breach (except to
the extent such breach involves the failure to make a payment when due, which
breach must be cured within 30 days following such notice), which cure period
may be extended for an additional 90 day period if such breach cannot be cured
in the initial 90-day cure period and Akcea commences actions to cure such
default within such initial 90-day period and thereafter uses diligent efforts
with respect to the cure thereof. If Akcea fails to cure such breach within the
90-day, 180-day, or 30-day period (as applicable), or if the breach is not
subject to cure, then Ionis may terminate this Agreement by providing written
notice to Akcea.

10.3.4 Remedies for Failure to Use Commercially Reasonable Efforts.

(a)   At any time following the Effective Date, if Ionis, in Akcea’s reasonable
determination, fails to perform its obligations under Section 3.3, then Akcea
will notify Ionis and, within 30 days thereafter, Ionis and Akcea will meet and
confer to discuss and resolve the matter in good faith, and attempt to devise a
mutually agreeable plan to address any outstanding issues related to Ionis’
failure to perform its obligations under Section 3.3. Following such a meeting,
if Ionis fails to use Commercially Reasonable Efforts to conduct the mutually
agreed cure plan, then Akcea will have the right to terminate this Agreement by
providing written notice to Ionis.

(b)   At any time following the Effective Date, if Akcea, in Ionis’ reasonable
determination, fails to perform its obligations under Section 3.3, then Ionis
will notify Akcea and, within 30 days thereafter, Ionis





A-23



and Akcea will meet and confer to discuss and resolve the matter in good faith,
and attempt to devise a mutually agreeable cure plan to address any outstanding
issues related to Akcea’s failure to perform under Section 3.3. Following such a
meeting, if Akcea fails to use Commercially Reasonable Efforts as contemplated
by the mutually agreeable cure plan, then Ionis will have the right, at its sole
discretion, to terminate this Agreement in its entirety; provided, however,
that, in the case where Ionis has the right to terminate this Agreement due to
Akcea’s failure to perform its obligations under Section 3.3 with respect to
inotersen, if, at such time, (i) a First Commercial Sale of IONIS-TTR-LRx has
occurred in a Major Market, and (ii) Akcea diligently performs its obligations
under a Product transition plan that has been agreed by the Parties pursuant to
which Akcea will transition its Commercialization efforts away from
Commercialization of inotersen to focus on the Commercialization of
IONIS-TTR-LRx, then Ionis may not terminate this Agreement with respect to such
failure.

10.3.5 Termination for Patent Challenge. Ionis may terminate this Agreement if
Akcea or its Affiliates disputes, or actively assists any Third Party to
dispute, the validity of any Ionis Patents licensed to Akcea hereunder in a
patent re-examination, inter-partes review, post grant, or other patent-office
proceeding, opposition, litigation, or other court proceeding and, within 30
days after written notice from Ionis, Akcea fails to rescind any and all of such
actions, provided however that, nothing in this clause prevents Akcea or its
Affiliates from taking any of the actions referred to in this clause and
provided further that Ionis will not have the right to terminate if Akcea or its
Affiliates:

(a)   takes any such action as described above as may be necessary or reasonably
required to assert a cross-claim or a counter-claim or to respond to a court
request or order or administrative law request or order, including asserting
invalidity as a defense in any court proceeding brought by Ionis or its
Affiliates asserting infringement of an Ionis Patent licensed to Akcea
hereunder; or

(b)   acquires a Third Party that has an existing challenge, whether in a court
or administrative proceeding, against an Ionis Patent licensed to Akcea
hereunder; or

(c)   licenses a product for which Ionis has an existing challenge, whether in a
court or administrative proceeding, against an Ionis Patent licensed to Akcea
hereunder.

10.3.6 Disputes Regarding Material Breach. Notwithstanding anything to the
contrary set forth in this Agreement, if the Party that has been alleged
pursuant to Section 10.3.1, Section 10.3.3, Section 10.3.4, or Section 10.3.5 to
be in breach of this Agreement or otherwise to have triggered a termination
right for the other Party (the “Breaching Party” and the other Party, the
“Non-Breaching Party”) disputes in good faith the existence, materiality, or
failure to cure of any such breach or condition, and provides notice to the
Non-Breaching Party of such dispute within the initial applicable day cure
period, then the Non-Breaching Party will not have the right to terminate this
Agreement in accordance with Section 10.3.1, Section 10.3.3, Section 10.3.4, or
Section 10.3.5 (as applicable) unless and until it has been determined in
accordance with Section 13.4 that the Breaching Party has materially breached
this Agreement (or such other condition of termination has occurred) and failed
to cure such breach or condition within 90 days following such determination. It
is understood and acknowledged that during the pendency of such dispute, all the
terms of this Agreement will remain in effect and the Parties will continue to
perform all of their respective obligations hereunder, including satisfying any
payment obligations.

10.3.7 Termination for Insolvency. Either Party may terminate this Agreement if,
at any time, the other Party (a) files in any court or agency pursuant to any
statute or regulation of any state or country a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of the Party or of substantially all of its assets; (b)
proposes a written agreement of composition or extension of substantially all of
its debts; (c) is served with an involuntary petition against it filed in any
insolvency proceeding and such petition is not be dismissed within 90 days after
the filing thereof; (d) proposes or is party to any dissolution or liquidation;
or (e) makes an assignment of substantially all of its assets for the benefit of
creditors (each of items (a) through (e), an “Insolvency Event”); provided,
however, that Ionis will not have the right to terminate this Agreement pursuant
to this Section 10.3.7 in the case where Akcea is the Party that is the subject
of an Insolvency Event and such Insolvency Event was caused by Ionis.





A-24



Section 10.4 Consequences of Termination of this Agreement.

10.4.1 Consequences of Termination of this Agreement. If this Agreement is
terminated by a Party in accordance with Sections 10.3.2, 10.3.3, 10.3.4,
10.3.5, or 10.3.7, in each case, in its entirety at any time and for any reason,
then the following terms will apply to any such termination:

(a)   Licenses. The licenses granted by Ionis to Akcea under this Agreement will
terminate and Akcea, its Affiliates, and its Sublicensees will cease selling
Products.

(b)   Return of Information and Materials. The Parties will return (or destroy,
as directed by the other Party) all data, files, records, and other materials
containing or comprising the other Party’s Confidential Information.
Notwithstanding the foregoing, the Parties will be permitted to retain one copy
of such data, files, records, and other materials for archival and legal
compliance purposes.

(c)   Accrued Rights. Termination of this Agreement for any reason will be
without prejudice to any rights or financial compensation that will have accrued
to the benefit of a Party prior to such termination. Such termination will not
relieve a Party from obligations that are expressly indicated to survive the
termination of this Agreement. For purposes of clarification, Milestone Payments
accrue as of the date of achievement of the applicable Milestone Event, even if
the payment is not due at that time.

(d)   Survival. The following provisions of this Agreement will survive the
expiration or earlier termination of this Agreement: Section 4.4 (Effect of
Termination on Sublicenses); Section 4.8 (License to Ionis under Akcea
Collaboration Technology); Section 6.7 (Records Retention); Section 6.8 (Audits
and Interim Reviews); ARTICLE 8 (Confidentiality); Section 9.8 (Rights in
Bankruptcy); Section 10.4 (Consequences of Termination of this Agreement);
ARTICLE 11 (Indemnification and Insurance); Section 13.3 (Governing Law);
Section 13.4 (Dispute Resolution); Section 13.6 (Notices); Section 13.9 (Entire
Agreement); Section 13.11 (Interpretation); Section 13.12 (Third Party
Beneficiaries); and Appendix 1 (to the extent definitions are embodied in the
foregoing listed Articles and Sections).

10.4.2 Special Consequences of Certain Terminations. If Ionis terminates this
Agreement under Section 10.3.3(b) (Ionis’ Right to Terminate for Material
Breach), Section 10.3.4(b) (Ionis’ Right to Terminate for Failure to Use
Commercially Reasonable Efforts), Section 10.3.5 (Termination for Patent
Challenge), or Section 10.3.7 (Termination for Insolvency), then, in addition to
the terms set forth in Section 10.4.1, the following additional terms will also
apply:

(a)   Akcea will and hereby does grant to Ionis a sublicensable, worldwide,
non-exclusive license or sublicense, as the case may be, under all Akcea
Technology Controlled by Akcea as of the effective date of such termination that
Covers the Products solely as necessary to Develop, make, have made, use, sell,
offer for sale, have sold, import, and otherwise Commercialize the Products;

(b)   Akcea will transfer to Ionis for use with respect to the Development and
Commercialization of the Products, any Know-How, data, results, regulatory
information, Regulatory Documentation (including the IND and all regulatory
approvals), and files in the possession of and Controlled by Akcea as of the
effective date of such termination that relate to such Products, and any other
information or material delivered to Akcea pursuant to Section 4.6;

(c)   Akcea will provide Ionis with copies of any internal or external market
research reports and other market research documentation, including any meeting
minutes and meeting materials from any meetings Akcea had with focus groups and
payors regarding the Products;

(d)   Akcea will grant to Ionis a non-exclusive, royalty-free, fully paid up
license under any trademarks that are specific to any Product solely for use
with such Product; provided, however, that in no event will Akcea have any
obligation to license to Ionis any trademarks used by Akcea both in connection
with a Product and in connection with the sale of any other Akcea product or
service, including any Akcea- or Akcea-formative marks;

(e)   Akcea will pay the final invoice of all outstanding Expenses accrued by
Ionis prior to the effective date of termination within 45 days of receipt
thereof;





A-25



(f)   Upon Ionis’ written request pursuant to a mutually agreed supply
agreement, Akcea will sell to Ionis any bulk API and Drug Product in Akcea’s
possession and Control related to the Products at the time of such termination,
at a price equal to Akcea’s Cost of Goods therefor;

(g)   Ionis may request Akcea to conduct (or cause to be conducted by Akcea’s
CMO) a technology transfer to Ionis (or Ionis’ designated Third Party supplier)
of any technology, information, and data reasonably related to Akcea’s or such
CMO’s Manufacturing and supply of API or Drug Product for the Products, and if
so requested, Akcea will conduct (or cause to be conducted by Akcea’s CMO) such
a technology transfer at no cost to Ionis, and Akcea will (or will cause Akcea’s
CMO to) continue to (i) provide reasonable support and cooperation with Ionis’
regulatory filings and interactions with Regulatory Authorities related to the
Manufacture of API or Drug Product by Akcea or such CMO Akcea’s or such CMO’s
API or Drug Product Manufacturing (including any required inspections), and (ii)
supply (or cause to be supplied by Akcea’s CMO) API or Drug Product to Ionis, at
a price equal to Akcea’s Cost of Goods at the time such material was
Manufactured, until such time as Ionis is able to identify and contract with a
suitable Third Party API or Drug Product manufacturer, such period not to exceed
36 months; and

(h)   Post-Termination Transition Activities. The Parties wish to provide a
mechanism to ensure that patients who were being treated with a Product prior to
such termination or who desire access to such Product can continue to have
access to such Product while the regulatory and commercial responsibilities for
the Product are transitioned from Akcea to Ionis. As such, Ionis may request
Akcea perform transition activities that are necessary or useful to (i)
transition Akcea’s Commercialization activities to Ionis to minimize disruption
to sales of such Products, (ii) provide patients with continued access to the
applicable Products, (iii) enable Ionis (or Ionis’ designee) to assume and
execute the responsibilities under all Approvals and ongoing Clinical Trials for
the applicable Product, and (4) ensure long-term continuity of supply for the
Products, which will include some or all of the categories of services and
deliverables listed on Schedule 10.4.2(h) as reasonably requested by Ionis
(collectively, the “Post-Termination Transition Activities”). Akcea will use
Commercially Reasonable Efforts to perform such Post-Termination Transition
Activities in accordance with the Termination Transition Plan for the periods
set forth in Schedule 10.4.2(h), or such longer periods of time as Akcea and
Ionis may agree. In furtherance of the foregoing:

(i) Ionis may elect to have Akcea perform the Post-Termination Transition
Activities by providing written notice to Akcea no later than 60 days following
the effective date of termination of this Agreement. If Ionis so requests
Post-Termination Transition Activities, then, without limiting the provisions of
Section 10.4.2, the Parties will mutually agree upon a transition plan for Akcea
to perform the Post-Termination Transition Activities including delivery and
transition dates for such activities (the “Termination Transition Plan”). In
addition, the Parties will establish a transition committee consisting of at
least each Party’s Alliance Managers, a representative from each Party’s
chemistry, manufacturing, and controls (CMC) group who was responsible for the
Products prior to termination of this Agreement, and up to two additional
representatives from each Party who are from other relevant functional groups to
facilitate a smooth transition. While Akcea is providing Post-Termination
Transition Activities under the Termination Transition Plan, Akcea and Ionis
will agree on talking points and a communication plan to customers, specialty
pharmacies, physicians, regulatory authorities, patient advocacy groups, and
clinical study investigators, and Akcea will make all such communications to
such entities in accordance with such talking points and communication plan.



(ii) Ionis will pay Akcea’s internal costs to perform the Post-Termination
Transition Activities in accordance with the Termination Transition Plan,
calculated using the same methodology as Akcea used to calculate such expenses
for such Product in its most recently audited financial statements prior to the
termination date. In addition, Ionis will reimburse Akcea’s out-of-pocket costs
to perform such Post-Termination Transition Activities. Ionis will own all
revenue derived from the Products after the effective date of termination of
this Agreement and Akcea will remit all such revenues to Ionis no later than 45
days after the end of the month in which such revenue was received.






A-26



ARTICLE 11
INDEMNIFICATION and INSURANCE

Section 11.1   Indemnification.

11.1.1 By Akcea. Akcea will indemnify, defend, and hold harmless Ionis and its
Affiliates, and its or their respective directors, officers, employees and
agents (each, an “Ionis Indemnitee”), from and against any and all liabilities,
damages, losses, costs, including the reasonable fees of attorneys and other
professionals (collectively “Losses”) arising out of or resulting from any and
all Third Party suits, claims, actions, proceedings, or demands arising from or
related to:

(a)    the gross negligence, recklessness, or willful misconduct of Akcea, its
Affiliates, or its or Sublicensees and its or their respective directors,
officers, employees, and agents, in connection with Akcea’s performance of its
obligations or exercise of its rights under this Agreement; or

(b)    Development, Commercialization, and Manufacturing activities that are
conducted by or on behalf of Akcea or its Affiliates or Sublicensees, including
handling, storage, manufacture, and sale by or on behalf of Akcea or its
Affiliates or Sublicensees of any Products for the purpose of conducting
Development or Commercialization by or on behalf of Akcea or its Affiliates or
Sublicensees; or any breach of any representation or warranty or express
covenant made by Akcea in this Agreement; or

(c)    any breach of any representation, warranty, or covenant made by Akcea in
this Agreement;

except, in each case above, to the extent such Losses are subject to
indemnification by Ionis pursuant to Section 11.1.2.

11.1.2 By Ionis. Ionis will indemnify, defend, and hold harmless Akcea and its
Affiliates, and its or their respective directors, officers, employees and
agents (each, an “Akcea Indemnitee”), from and against any and all Losses
arising out of or resulting from any and all Third Party suits, claims, actions,
proceedings, or demands arising from or related to:

(a)    the gross negligence, recklessness, or willful misconduct of Ionis, its
Affiliates or licensees (other than Akcea) and its or their respective
directors, officers, employees, and agents, in connection with Ionis’
performance of its obligations or exercise of its rights under this Agreement;

(b)    Development, Manufacturing, and Commercialization activities that are
conducted by or on behalf of Ionis or its Affiliates or licensees (other than
Akcea), including handling, storage, manufacture, and sale by or on behalf of
Ionis or its Affiliates or licensees (other than Akcea) of any Products for the
purpose of conducting Development or Commercialization by or on behalf of Ionis
or its Affiliates or licensees (other than Akcea); or

(c)    any breach of any representation or warranty or express covenant made by
Ionis in this Agreement;

except, in each case above, to the extent such Losses are subject to
indemnification by Akcea pursuant to Section 11.1.1.

Section 11.2   Losses as Expenses. Except as otherwise set forth in Section 6 of
Schedule 6.4.1 with respect to a Third Party Infringement Claim, any Losses that
are subject to indemnification pursuant to Section 11.1 that arise from the
Development, Manufacture, or Commercialization of any Product (including product
liability and intellectual property infringement claims) will be treated as
Expenses for the purposes of the Profit/Loss Share, except solely to the extent
such Losses arise from a Party’s breach of this Agreement, violation of
Applicable Law, gross negligence, or willful misconduct, in which case such
Party will fully bear such Losses and may not include such Losses in Expenses
for the purpose of the Profit/Loss Share. The indemnification obligations of
each Party set forth in Section 11.1.1 and Section 11.1.2 will exclude any
Losses to the extent that the Indemnitee has already been reimbursed for such
damages by virtue of the inclusion of such Losses in Expenses prior to receiving
indemnification therefor by the Indemnifying Party. Notwithstanding anything to
the contrary set forth in this Agreement, with respect to Third Party
Infringement Claims filed by a Third Party within 18 months after the First
Commercial Sale of a Product, 89% of any damages awarded as a final judgment by
a court of competent jurisdiction will be treated as “Expenses” hereunder and
the remaining 11% will be paid solely by Ionis.





A-27



Section 11.3   Indemnification Procedure. In the event of any claim, suit,
proceeding, or action of a Third Party (a “Third Party Claim”) giving rise to an
indemnification obligation under this ARTICLE 11, the person or entity entitled
to indemnification under this ARTICLE 11 (individually, an “Indemnitee”), will
promptly notify the Party from whom indemnification is sought (the “Indemnifying
Party”), in writing of the Third Party Claim (it being understood and agreed,
however, that the failure by an Indemnitee to give notice of a Third Party Claim
as provided in this Section 11.3 will not relieve the Indemnifying Party of its
indemnification obligation under this Agreement, except and only to the extent
that such Indemnifying Party is actually prejudiced as a result of such failure
to give notice). The Indemnifying Party will manage and control, at its sole
expense, the defense of the claim and its settlement, and all such expenses of
such defense and any settlement will be considered “Expenses” for purposes of
the Profit/Loss Share (except to the extent such expenses arise from the
Indemnifying Party’s breach of this Agreement (or any other agreement between
the Parties), violation of Applicable Law, gross negligence, or willful
misconduct). Within 30 days after delivery of such notification the Indemnifying
Party may, upon written notice to the Indemnitee, assume control of the defense
of such Third Party Claim with counsel reasonably satisfactory to the
Indemnitee. The Indemnitee may participate therein at its own expense; provided,
however, that if the Indemnifying Party assumes control of such defense and the
Indemnitee reasonably concludes, based on advice from counsel, that the
Indemnifying Party and the Indemnitee have conflicting interests with respect to
such Third Party Claim, then the Indemnifying Party will be responsible for the
reasonable fees and expenses of counsel to the Indemnitee solely in connection
therewith (and any such reasonable fees and expenses of counsel will be
considered “Expenses” for purposes of the Profit/Loss Share except to the extent
the Third Party Claim arises from the Indemnitee’s breach of this Agreement (or
any other agreement between the Parties), violation of Applicable Law, gross
negligence, or willful misconduct). Notwithstanding anything to the contrary set
forth in this Agreement, in no event will the Indemnifying Party be responsible
for the fees and expenses of more than one counsel in any one jurisdiction for
all Indemnified Parties. If the Indemnifying Party does not assume control of
the defense of the Third Party Claim within 30 days after delivery of
Indemnitee’s notice of such claim and request for indemnification, then the
Indemnitee(s) may defend such Third Party Claim. Each Party will keep the other
Party advised of the status of such Third Party Claim and the defense thereof,
and the Indemnifying Party will consider recommendations made by the other Party
with respect thereto. If the Indemnifying Party assumes control of the defense
of the Third Party Claim, then the Indemnifying Party will not agree to any
settlement of such Third Party Claim or consent to any judgment in respect
thereof that does not include a complete and unconditional release of the
Indemnitee from all liability with respect thereto or that imposes any liability
or obligation on the Indemnitee without the prior written consent of the
Indemnitee. The Indemnifying Party will not be obligated to indemnify the
Indemnitee(s) for any Third Party Claim settled by the Indemnitee(s) without the
Indemnifying Party’s prior written consent, which consent will not be
unreasonably withheld.

Section 11.4   Insurance. Each Party will maintain at its sole expense, a
liability insurance program (including clinical trials and product liability
insurance) consistent with products that are at the stage of development as the
Products licensed under this Agreement to protect against potential liabilities
and risk arising out of activities to be performed under this Agreement and any
agreement related hereto.

Section 11.5   LIMITATION OF CONSEQUENTIAL DAMAGES. EXCEPT WITH RESPECT TO (I) A
PARTY’S BREACH OF Section 5.1, ARTICLE 8, OR Section 12.1, (II) CLAIMS OF A
THIRD PARTY THAT ARE SUBJECT TO INDEMNIFICATION UNDER SECTION 11.1, (III) CLAIMS
ARISING OUT OF A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT UNDER THIS
AGREEMENT, OR (IV) IONIS’ BREACH OF Section 12.2(a), Section 12.2(b), OR SECTION
12.3.3: NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE TO THE OTHER
PARTY TO THIS AGREEMENT OR ITS AFFILIATES FOR ANY INCIDENTAL, CONSEQUENTIAL,
SPECIAL, PUNITIVE, OR OTHER INDIRECT DAMAGES OR LOST OR IMPUTED PROFITS OR
ROYALTIES, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE
AND STRICT PRODUCT LIABILITY), AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY
REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

ARTICLE 12
REPRESENTATIONS, WARRANTIES, AND COVENANTS

Section 12.1   Representations and Warranties of the Parties. The Parties hereby
represent and warrant, as of the Execution Date and the Effective Date, to the
other Party that: (a) it has the power and authority and the





A-28



legal right to enter into this Agreement and perform its obligations hereunder,
and that it has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder; (b) this Agreement has been duly executed and delivered on behalf of
such Party and constitutes a legal, valid and binding obligation of such Party
and is enforceable against it in accordance with its terms subject to the
effects of bankruptcy, insolvency, or other laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity,
whether enforceability is considered a proceeding at law or equity; and (c) it
has all necessary consents, approvals, and authorizations of all government or
regulatory bodies and other parties required to be obtained by such Party in
connection with the execution and delivery of this Agreement and the performance
of its obligations hereunder have been obtained.

Section 12.2   Ionis Representations and Warranties. Ionis hereby represents and
warrants (and where specified to the best of its knowledge, means to the best of
the knowledge of Ionis’ executive officers) to Akcea that, as of (i) the
Execution Date and, (ii) other than any matters set forth in a letter from Ionis
to Akcea dated as of the Effective Date, the Effective Date:

(a)   It has sufficient legal or beneficial title and ownership or right to
license (or sublicense as the case may be) with respect to the Ionis Patents as
is necessary to fulfill its obligations under this Agreement and to grant the
licenses (or sublicenses as the case may be) to Akcea pursuant to this
Agreement.

(b)   To the best of its knowledge, no actions, suits, claims, disputes, or
proceedings concerning the Ionis Patents licensed hereunder are currently
pending or are threatened in writing, that if determined adversely to Ionis
would have an adverse effect on Ionis’ ability to grant the licenses (or
sublicenses as the case may be) to Akcea, or perform its obligations, under this
Agreement, or that would have an adverse effect on or would impair Akcea’s right
to practice under the licenses (or sublicenses as the case may be) granted under
this Agreement by Ionis to Akcea.

(c)   All employees and contractors of Ionis that are inventors of any of the
inventions claimed in the Ionis Product-Specific Patents and that have performed
Development or Manufacturing activities with respect to any Product Development
on behalf of Ionis have entered into written agreements pursuant to which such
Persons are obligated to assign all rights, title, and interests in and to any
such inventions developed by them, whether or not patentable, to Ionis or such
Affiliate, respectively, as the sole owner thereof.

(d)   To the best of its knowledge, there are no additional licenses (beyond
those granted to Akcea under this Agreement) under any intellectual property
owned or Controlled by Ionis or its Affiliates that would be required in order
for Akcea to Develop, Manufacture, or Commercialize a Product.

(e)   The Ionis Licensed Technology constitutes all of the Patents and Know-How
Controlled by Ionis that are necessary to Develop, Manufacture, and
Commercialize the Products as contemplated under this Agreement. Ionis has not
previously assigned, transferred, conveyed, or otherwise encumbered its rights,
title, or interests in or to the Ionis Licensed Technology in a manner that
conflicts with any rights granted to Akcea hereunder with respect to the
Products.

(f)   Appendix 2 (Ionis Core Technology Patents), Appendix 3 (Ionis Product
Specific Patents), and Appendix 4 (Ionis Manufacturing Patents), set forth true,
correct, and complete lists of all Ionis Core Technology Patents, all Ionis
Product-Specific Patents, and Ionis Manufacturing and Patents, respectively, and
indicates whether each such Patent is owned by Ionis or licensed by Ionis from a
Third Party and if so, identifies the licensor or sublicensor from which the
Patent is licensed. Ionis Controls such Patents and is entitled to grant all
rights and licenses (or sublicenses, as the case may be) under such Patents that
it purports to grant to Akcea under this Agreement.

(g)   To the best of its knowledge, (i) there is no fact or circumstance known
by Ionis that would cause Ionis to reasonably conclude that any Ionis
Product-Specific Patent is invalid or un-enforceable; (ii) there is no fact or
circumstance known by Ionis that would cause Ionis to reasonably conclude the
inventorship of each Ionis Product-Specific Patent is not properly identified on
each patent; and (iii) all official fees, maintenance fees, and annuities for
the Ionis Product-Specific Patents have been paid and all administrative
procedures with governmental agencies have been completed. None of the Ionis
Product-Specific Patents is





A-29



currently involved in any interference, reissue, re-examination, inter partes
review, cancellation, or opposition proceeding and neither Ionis, nor any of its
Affiliates, has received any written notice from any Person or has knowledge of
such actual or threatened proceeding.

(h)   Ionis has set forth on Appendix 5 (Existing In-License Agreements) a true,
correct, and complete lists of all agreements pursuant to which a Third Party
has granted Ionis a sublicensable license under any Know-How or Patents that is
necessary to Develop, Manufacture, or Commercialize the Products, and all such
Patents and Know-How are Controlled by Ionis and included in the Ionis Licensed
Technology. All Existing In-License Agreements are in full force and effect, and
Ionis has provided Akcea with true and complete copies of each such Existing
In-License Agreement and all amendments thereto. Neither Ionis nor, to the best
its knowledge, the counterparty to an Existing In-License Agreement is in
default with respect to a material obligation under such Existing In-License
Agreement, and neither such party has claimed or has grounds upon which to claim
that the other party is in default with respect to a material obligation under
any Existing In-License Agreement.

(i)   To the best of its knowledge, except as otherwise disclosed by Ionis to
Akcea via the electronic data room hosted in connection with the transactions
contemplated hereunder, no issued patent or published patent application owned
by a Third Party will be infringed by the Development, Manufacture (as
manufactured by Ionis at its facility), or Commercialization of the Products as
contemplated by this Agreement (assuming with respect to such published patent
application, that such application issues with the claims existing in such
application as of the Effective Date), and Ionis and its Affiliates have not
misappropriated any Third Party’s Know-How in the course of the Development and
Manufacture of the Products.

(j)   All INDs, NDAs, and other material regulatory submissions made with any
Regulatory Authority relating to the Development, Manufacture, marketing,
distribution, or sale of the Products are set forth in the electronic data room.
Except as otherwise disclosed by Ionis to Akcea via the electronic data room
hosted in connection with the transactions contemplated hereunder, neither Ionis
nor any of its Affiliates or licensees has received any written notice or
allegation from any Regulatory Authority regarding (i) any actual, alleged,
possible, or potential violation of or failure to comply with any Applicable
Law, or (ii) any actual, proposed, or potential revocation, withdrawal,
suspension, cancellation, termination, or modification of any regulatory filing
for the Products, and to Ionis’ knowledge there is no reasonable basis for any
such notice or allegation.

(k)   All Development of the Products has been conducted, in all material
respects, in accordance with all Applicable Law. There is no legal proceeding
pending or, to Ionis’ knowledge, threatened, by any Regulatory Authority to
suspend, investigate, or terminate Development of any Product.

(l)   To the best of its knowledge, true, complete and correct copies of all
material information with respect to the safety and efficacy of the Products
have been provided to Akcea.

Section 12.3   Covenants of Ionis. From and after the Execution Date through the
expiration or earlier termination of this Agreement, Ionis hereby covenants to
Akcea that, except as expressly permitted under this Agreement:

12.3.1 Updates to Appendixes. Upon Akcea’s request, Ionis will promptly update
Appendix 2 (Ionis Core Technology Patents), Appendix 3 (Ionis Product-Specific
Patents), and Appendix 4 (Ionis Manufacturing Patents) and submit such amended
Appendixes to Akcea.

12.3.2 In-Licenses. Ionis will not, and will cause its Affiliates not to amend,
modify, terminate, or waive any rights under any Existing In-License Agreement
or Future In-License Agreement in a manner that would adversely affect Akcea’s
rights or obligations under this Agreement without Akcea’s prior written
consent. Ionis will not, and will cause its Affiliates not to, commit any acts
or permit the occurrence of any omissions that would cause or result in the
termination of any Existing In-License Agreement or Future In-License Agreement
in its entirety or with respect to any rights under such agreement for which
such termination would adversely affect Akcea’s rights or obligations under this
Agreement. Ionis will notify Akcea in writing within one Business Day after any
such termination of any Existing In-License Agreement or Future In-License
Agreement.





A-30



12.3.3 Conflicting Agreements. Ionis will not enter into any agreement or other
obligation with any Third Party, or amend an existing agreement with a Third
Party, in each case, that restricts, limits, encumbers, or conflicts with the
rights granted to Akcea under this Agreement.

12.3.4 Assignment of Inventions. All employees and contractors of Ionis
performing Development activities hereunder on behalf of Ionis will be obligated
to assign all rights, title, and interests in and to any inventions developed by
them, whether or not patentable, to Ionis or such Affiliate, respectively, as
the sole owner thereof.

Section 12.4   DISCLAIMER OF WARRANTY. NEITHER PARTY WARRANTS THAT ANY PRODUCT
WILL BE SUCCESSFULLY DEVELOPED OR COMMERCIALIZED HEREUNDER. EXCEPT FOR THE
EXPRESS WARRANTIES SET FORTH IN THIS ARTICLE 12, AKCEA AND IONIS MAKE NO
REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND AKCEA AND IONIS EACH
SPECIFICALLY DISCLAIM ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 13
MISCELLANEOUS

Section 13.1   Assignment and Successors. Neither this Agreement nor any
obligation of a Party hereunder may be assigned by either Party without the
consent of the other, which will not be unreasonably withheld, except that each
Party may assign this Agreement and the rights, obligations, and interests of
such Party, in whole or in part, without the other Party’s consent, to (a) any
of its Affiliates, (b) any purchaser of all or substantially all of its business
or assets to which this Agreement relates, or (c) any successor corporation
resulting from any merger, consolidation, share exchange, or other similar
transaction; provided, if Akcea or any of its Affiliates or Sublicensees
transfers or assigns this Agreement or a Sublicense to one of its Affiliates
that is incorporated in a jurisdiction that does not have a Bilateral Income Tax
Treaty with the United States or in a jurisdiction where a Bilateral Income Tax
Treaty requires withholding taxes on any payment described in this Agreement,
then Akcea (or such Affiliate or Sublicensee), will increase (i.e., “gross up”)
any payment due Ionis under ARTICLE 6 for the Incremental Tax Cost such that
Ionis receives the amount Ionis would have otherwise received under ARTICLE 6
but for such transfer or assignment. In addition, Ionis may assign or transfer
its rights to receive payments under this Agreement (but, subject to any right
that Akcea may have under Applicable Law), without Akcea’s consent, to an
Affiliate, or to a Third Party in connection with a payment factoring
transaction. Any purported assignment or transfer made in contravention of this
Section 13.1 will be null, void, and of no legal effect.

The “Incremental Tax Cost” shall equal the amount of IRC Sec 901 (or successor
provision) foreign withholding taxes withheld under ARTICLE 6 in each year in
which such tax is paid and Ionis cannot obtain a corresponding cash benefit from
the foreign tax credit, grossed up by the applicable withholding tax rate based
on a payment to a United States Person (unless the actual applicable treaty is
lower, in which case the lower withholding tax rate shall be used) to equal the
pre withholding tax payment.

To the extent Ionis utilizes a foreign tax credit or claims a deduction in any
year with respect to the taxes withheld in any year, Ionis will refund to Akcea
an amount equal to (i) 100% of the foreign tax credit utilized or (ii) the
benefit realized by Ionis resulting from the deduction, which benefit will be
calculated as the sum of (1) the amount claimed as a deduction multiplied by the
highest marginal statutory federal corporate tax rate applicable to Ionis; plus
(2) any state tax benefit of the deduction claimed by Ionis. To assist Akcea in
determining when a refund is due from Ionis pursuant to the foregoing sentence,
beginning with the first annual tax return for the year in which Akcea pays
Ionis an increased (i.e., “gross up”) payment under this Section 13.1, and each
year thereafter (including, for clarity, all years in which Ionis utilizes a tax
credit or claims a deduction for any foreign tax that is withheld), Ionis will
provide Akcea with tax documentation reasonably required and requested by Akcea
and, in years in which Ionis utilizes the federal foreign tax credit, supporting
documentation for such credit. Notwithstanding the foregoing, if the increase in
the withholding tax is in any way a result of the transfer or assignment by
Ionis of any intellectual property or a portion of the rights under this license
outside of the United States, then Akcea will only be obligated to pay Ionis
such gross up to the extent such transfer or assignment by Ionis did not cause
such increase in the withholding tax.





A-31



Section 13.2   Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable by a court of competent jurisdiction, then
such adjudication will not affect or impair, in whole or in part, the validity,
enforceability, or legality of any remaining portions of this Agreement. All
remaining portions will remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable, or illegal
part. The Parties agree to use good faith, reasonable efforts to replace the
illegal, invalid, or unenforceable provision with a legal, valid, and
enforceable provision that achieves similar economic and non-economic effects as
the severed provision.

Section 13.3   Governing Law; Jurisdiction. This Agreement will be governed by
and construed and enforced in accordance with the laws of the State of New York,
USA without reference to any rules of conflicts of laws. Subject to Section
13.4, each of the Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any federal court of
the United States of America sitting in Chicago, Illinois and any appellate
court having jurisdiction thereover, in any action in aid of arbitration, and
each of the Parties hereby irrevocably and unconditionally agrees that all
actions in aid of arbitration may be heard and determined in any such federal
court in Chicago, Illinois. Notwithstanding the foregoing or anything to the
contrary herein, any dispute relating to the scope, validity, enforceability, or
infringement of any Patents will be governed by and construed and enforced in
accordance with the patent laws of the applicable jurisdiction.

Section 13.4   Dispute Resolution.

13.4.1 Resolution by Senior Representatives. The Parties will seek to settle
amicably any and all disputes, controversies, or claims arising out of or in
connection with this Agreement (a “Dispute”). Except as otherwise provided in
this Agreement (including Schedule 6.4.1), any such dispute between the Parties
will be promptly presented to the Chief Executive Officer of Akcea and the Chief
Operating Officer of Ionis (the “Senior Representatives”), or their respective
designees, for resolution. Such Senior Representatives, or their respective
designees, will meet in-person or by teleconference as soon as reasonably
possible thereafter, and use their good faith efforts to agree upon the
resolution of the dispute, controversy, or claim. If a dispute between the
Parties arising out of or relating to the validity or interpretation of,
compliance with, breach or alleged breach of, or termination of this Agreement
cannot be resolved within 30 days after presentation to the Senior
Representatives, or their respective designees, for resolution, then either
Party may refer such dispute to Expedited or other binding arbitration, as
applicable, to be conducted as set forth in this Section 13.4. Notwithstanding
anything to the contrary set forth in this Agreement, any dispute relating to
the validity, construction, scope, enforceability, infringement, or other
violations of Patents or other intellectual property rights will not be subject
to arbitration pursuant to Section 13.4.2 or Section 13.4.3 and instead either
Party may bring an action in any court of competent jurisdiction to resolve such
disputes.

13.4.2 Arbitration.

(a)   If the Parties fail to resolve the Dispute through Escalation, and a Party
desires to pursue resolution of the Dispute, then, other than Expedited Disputes
subject to resolution by Expedited Arbitration (which will be resolved in
accordance with Section 13.4.3), the Dispute will be submitted by either Party
for resolution in binding arbitration pursuant to the then current CPR
Non-Administered Arbitration Rules (“CPR Rules”) (www.cpradr.org), except where
they conflict with these provisions, in which case these provisions will
control. The arbitration will be held in Chicago, Illinois. Except in a
proceeding to enforce the results of the arbitration or as otherwise required by
Applicable Law, all aspects of the arbitration will be treated as confidential.

(b)   The arbitrators will be chosen from the CPR Panel of Distinguished
Neutrals, unless a candidate not on such panel is approved by both Parties. Each
arbitrator will be a lawyer with at least 15 years of experience with a law firm
or corporate law department of over 25 lawyers or who was a judge of a court of
general jurisdiction. To the extent that the Dispute requires special expertise,
the Parties will so inform CPR prior to the beginning of the selection process.

(c)   The arbitration tribunal will consist of three arbitrators, of whom each
Party will designate one in accordance with the “screened” appointment procedure
provided in CPR Rule 5.4. The chair will be chosen in accordance with CPR Rule
6.4.

(d)   If, however, the aggregate award sought by the Parties is less than $25
million and equitable relief is not sought, then a single arbitrator will be
chosen in accordance with the CPR Rules.





A-32



(e)   Candidates for the arbitrator position(s) may be interviewed by
representatives of the Parties in advance of their selection, provided that all
Parties are represented.

(f)   The Parties agree to select the arbitrator(s) within 45 days of initiation
of the arbitration. The hearing will be concluded within six months after
selection of the arbitrator(s) and the award will be rendered within 60 days of
the conclusion of the hearing, or of any post hearing briefing, which briefing
will be completed by both sides within 45 days after the conclusion of the
hearing. If the Parties cannot agree upon a schedule, then the arbitrator(s)
will set the schedule following the time limits set forth above as closely as
practical.

(g)   The hearing will be concluded in 10 hearing days or less. Multiple hearing
days will be scheduled consecutively to the greatest extent possible. A
transcript of the testimony adduced at the hearing will be made and will be made
available to each Party.

(h)   The arbitrator(s) will be guided, but not bound, by the CPR Protocol on
Disclosure of Documents and Presentation of Witnesses in Commercial Arbitration
(www.cpradr.org) (“CPR Protocol”). The Parties will attempt to agree on modes of
document disclosure, electronic discovery, witness presentation, etc. within the
parameters of the CPR Protocol. If the Parties cannot agree on discovery and
presentation issues, then the arbitrator(s) will decide on presentation modes
and provide for discovery within the CPR Protocol, understanding that the
Parties contemplate reasonable discovery.

(i)   The arbitrator(s) will decide the merits of any Dispute in accordance with
the law governing this Agreement, without application of any principle of
conflict of laws that would result in reference to a different law. The
arbitrator(s) may not apply principles such as “amiable compositeur” or “natural
justice and equity.”

(j)   The arbitrator(s) are expressly empowered to decide dispositive motions in
advance of any hearing and will endeavor to decide such motions as would a
United States District Court Judge sitting in the jurisdiction whose substantive
law governs.

(k)   The arbitrator(s) will render a written opinion stating the reasons upon
which the award is based. The Parties consent to the jurisdiction of the United
States District Court for the district in which the arbitration is held for the
enforcement of these provisions and the entry of judgment on any award rendered
hereunder. Should such court for any reason lack jurisdiction, any court with
jurisdiction may act in the same fashion.

(l)   Each Party has the right to seek from the appropriate court provisional
remedies such as attachment, preliminary injunction, replevin, etc. to avoid
irreparable harm, maintain the status quo, or preserve the subject matter of the
Dispute. Rule 14 of the CPR Rules does not apply to this Agreement.

(m)   EXCEPT IN THE CASE OF COURT ACTIONS PERMITTED BY SECTION 13.4.4, AND FOR
CLAIMS NOT SUBJECT TO ARBITRATION PURSUANT TO SECTION 13.4.2 AS SET FORTH IN
SECTION 13.4.4, EACH PARTY HERETO WAIVES: (i) ITS RIGHT TO TRIAL OF ANY ISSUE BY
JURY.

(n)   Each Party will bear its own attorneys’ fees, costs, and disbursements
arising out of the arbitration, and will pay an equal share of the fees and
costs of the arbitrator; provided, however, the arbitrator will be authorized to
determine whether a Party is the prevailing party, and if so, to award to that
prevailing party reimbursement for any or all of its reasonable attorneys’ fees,
costs and disbursements (including, for example, expert witness fees and
expenses, photocopy charges, travel expenses, etc.), or the fees and costs of
the administrator and the arbitrator.

13.4.3 Expedited Arbitration. If a Party exercises its rights under this
Agreement to refer a Dispute to expedited arbitration (an “Expedited Dispute”),
then the Parties will follow the expedited dispute resolution process in this
Section 13.4.3 (and not the dispute resolution process in Section 13.4.2)
(“Expedited Arbitration”). The Parties agree and acknowledge that any good faith
dispute under Expedited Arbitration will not be deemed to be a material breach
of this Agreement. The Expedited Dispute will be submitted to fast-track,
binding arbitration in accordance with the following:

(a)   Arbitration will be conducted in Chicago Illinois under the rules of the
CPR for the resolution of commercial disputes in the most expedited manner
permitted by such rules. The Parties will appoint an





A-33



arbitrator in accordance with Section 13.4.2(b) through Section 13.4.2(f).
Except as otherwise provided in this Agreement, the cost of the arbitration will
be borne as set forth in Section 13.4.2(n). Except in a proceeding to enforce
the results of the arbitration or as otherwise required by Applicable Law, all
aspects of the arbitration will be treated as confidential.

(b)   Within 30 days after such matter is referred to arbitration, each Party
will provide the arbitrator with a proposal and written memorandum in support of
its position regarding the Expedited Dispute, as well as any documentary
evidence it wishes to provide in support thereof, which in the case of a dispute
regarding the terms of an agreement, will include such Party’s proposed
agreement (each a “Brief”) and the arbitrator will provide each Party’s Brief to
the other Party after it receives it from both Parties.

(c)   Within 30 days after a Party submits its Brief, the other Party will have
the right to respond thereto. The response and any material in support thereof
will be provided to the arbitrator and the other Party.

(d)   The arbitrator will have the right to meet with the Parties as necessary
to inform the arbitrator’s determination and to perform independent research and
analysis. Within 30 days after the receipt by the arbitrator of both Parties’
responses (or expiration of the 30-day period if any Party fails to submit a
response), then the arbitrator will deliver his/her decision regarding the
Expedited Dispute in writing, which decision will be made in accordance with the
standard for resolution of such matter set forth in this Agreement; provided
that the arbitrator must select the resolution proposed by one of the Parties.

13.4.4 Injunctive Relief; Court Actions. Notwithstanding anything to the
contrary in this Agreement, each Party will be entitled to seek from any court
of competent jurisdiction, in addition to any other remedy it may have at law or
in equity, injunctive, or other equitable relief in the event of an actual or
threatened breach of this Agreement by the other Party, without the posting of
any bond or other security, and such an action may be filed and maintained
notwithstanding any ongoing discussions between the Parties or any ongoing
arbitration proceeding. The Parties agree that in the event of a threatened or
actual material breach of this Agreement injunctive or equitable relief would be
an appropriate remedy.

Section 13.5   Force Majeure. No Party will be held responsible to the other
Party nor be deemed to be in default under, or in breach of any provision of,
this Agreement for failure or delay in performing any obligation of this
Agreement when such failure or delay is due to force majeure, and without the
fault or negligence of the Party so failing or delaying. For purposes of this
Agreement, force majeure means a cause beyond the reasonable control of a Party,
which may include acts of God; acts, regulations, or laws of any government;
war; terrorism; civil commotion; fire, flood, earthquake, tornado, tsunami,
explosion or storm; pandemic; epidemic and failure of public utilities or common
carriers. In such event the Party so failing or delaying will immediately notify
the other Party of such inability and of the period for which such inability is
expected to continue. The Party giving such notice will be excused from such of
its obligations under this Agreement as it is thereby disabled from performing
for so long as it is so disabled for up to a maximum of 90 days, after which
time the Parties will negotiate in good faith any modifications of the terms of
this Agreement that may be necessary to arrive at an equitable solution, unless
the Party giving such notice has set out a reasonable timeframe and plan to
resolve the effects of such force majeure and executes such plan within such
timeframe. To the extent possible, each Party will use reasonable efforts to
minimize the duration of any force majeure.

Section 13.6   Notices. Any notice or request required or permitted to be given
under or in connection with this Agreement will be deemed to have been
sufficiently given if in writing and personally delivered or sent by certified
mail (return receipt requested), facsimile transmission (receipt verified), or
overnight express courier service (receipt verified), prepaid, to the Party for
which such notice is intended, at the address set forth for such Party below:

If to Ionis, addressed to:
Ionis Pharmaceuticals, Inc.
 
2855 Gazelle Court
 
Carlsbad, CA 92010
 
Attention: Chief Operating Officer
 
Fax: 760-918-3592
   
 






A-34


with a copy to:
Ionis Pharmaceuticals, Inc.
 
2855 Gazelle Court
 
Carlsbad, CA 92010
 
Attention: General Counsel
 
Email: legalnotices@ionisph.com
   
 
If to Akcea, addressed to:
Akcea Therapeutics, Inc.
 
55 Cambridge Parkway, Suite 100
 
Cambridge, MA 02142
 
Attention: Chief Executive Officer
 
Fax: 760-602-1855
   
 
with a copy to:
Akcea Therapeutics, Inc.
 
55 Cambridge Parkway, Suite 100
 
Cambridge, MA 02142
 
Attention: Vice President, Legal
 
Email: legalnotices@akceatx.com
   
 
with a copy to:
Ropes & Gray LLP
 
Prudential Tower
 
800 Boylston Street
 
Boston, MA 02199
 
Attention: David M. McIntosh
 
Email: david.mcintosh@ropesgray.com



or to such other address for such Party as it will have specified by like notice
to the other Party; provided that notices of a change of address will be
effective only upon receipt thereof. If delivered personally or by electronic
mail or facsimile transmission, then the date of delivery will be deemed to be
the date on which such notice or request was given. If sent by overnight express
courier service, the date of delivery will be deemed to be the next Business Day
after such notice or request was deposited with such service. If sent by
certified mail, then the date of delivery will be deemed to be the third
Business Day after such notice or request was deposited with the U.S. Postal
Service.

Section 13.7   Export Clause. Each Party acknowledges that the laws and
regulations of the United States restrict the export and re-export of
commodities and technical data of United States origin. Each Party agrees that
it will not export or re-export restricted commodities or the technical data of
the other Party in any form without the appropriate United States and foreign
government licenses.

Section 13.8   Waiver. Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances will be construed as
a continuing waiver or subsequent waiver of such condition or term or of another
condition or term.

Section 13.9   Entire Agreement; Modifications. This Agreement (including the
attached Appendices and Schedules) and the Stock Purchase Agreement sets forth
and constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof, and all prior agreements, understanding,
promises, and representations, whether written or oral, with respect to the
subject matter hereof are superseded hereby. Each Party confirms that it is not
relying on any representations or warranties of the other Party except as
specifically set forth herein. No amendment, modification, release or discharge
will be binding upon the Parties unless in writing and duly executed by
authorized representatives of both Parties.





A-35



Section 13.10   Independent Contractors. Nothing herein will be construed to
create any relationship of employer and employee, agent and principal,
partnership, or joint venture between the Parties. Each Party is an independent
contractor. Neither Party will assume, either directly or indirectly, any
liability of or for the other Party. Neither Party will have the authority to
bind or obligate the other Party and neither Party will represent that it has
such authority.

Section 13.11   Interpretation. Except as otherwise explicitly specified to the
contrary, (a) references to a section, exhibit or schedule means a section of,
or schedule or exhibit to this Agreement, unless another agreement is specified,
(b) the word “including” (in its various forms) means “including without
limitation,” (c) the words “shall” and “will” have the same meaning, (d)
references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulation, in each case as amended or otherwise modified from time to time, (e)
words in the singular or plural form include the plural and singular form,
respectively, (f) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement, (g)
unless otherwise specified, “$” is in reference to United States dollars, (h)
the headings contained in this Agreement, in any exhibit or schedule to this
Agreement are for convenience only and will not in any way affect the
construction of or be taken into consideration in interpreting this Agreement,
and (i) the word “or” is used in the inclusive sense.

Section 13.12   Third Party Beneficiaries. The Indemnitees are intended third
party beneficiaries of this Agreement and will have the right to directly
enforce Section 11.1 against the Parties. Except as expressly set forth in this
Agreement, no Person other than the Parties and their respective Affiliates and
permitted assignees will have any right to enforce this Agreement.

Section 13.13   Books and Records. Any books and records to be maintained under
this Agreement by a Party or its Affiliates or Sublicensees will be maintained
in accordance with U.S. Generally Accepted Accounting Principles (or any
successor standard), consistently applied.

Section 13.14   Further Actions. Each Party will execute, acknowledge, and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the expressly stated purposes and
the clear intent of this Agreement. If a Party requests any data and results
generated by the other Party under this Agreement, such other Party will
disclose to the requesting Party such data and results as promptly as possible.

Section 13.15   Construction of Agreement. The terms and provisions of this
Agreement represent the results of negotiations between the Parties and their
representatives and neither of which has acted under duress or compulsion,
whether legal, economic, or otherwise. Accordingly, the terms and provisions of
this Agreement will be interpreted and construed in accordance with their usual
and customary meanings, and each of the Parties hereto hereby waives the
application in connection with the interpretation and construction of this
Agreement of any rule of law to the effect that ambiguous or conflicting terms
or provisions contained in this Agreement will be interpreted or construed
against the Party whose attorney prepared the executed draft or any earlier
draft of this Agreement.

Section 13.16   Supremacy. In the event of any express conflict or inconsistency
between this Agreement and any Schedule or Appendix hereto, the terms of this
Agreement will apply. The Parties understand and agree that the Schedules
identifying the Ionis Patents are not intended to be the final and complete
embodiment of any terms or provisions of this Agreement, and are to be updated
from time to time during the Agreement Term, as appropriate and in accordance
with the provisions of this Agreement.

Section 13.17   Counterparts. This Agreement may be signed in counterparts, each
of which will be deemed an original, notwithstanding variations in format or
file designation which may result from the electronic transmission, storage and
printing of copies of this Agreement from separate computers or printers.
Facsimile signatures and signatures transmitted via electronic mail in PDF
format will be treated as original signatures.

Section 13.18   Compliance with Laws. Each Party will, and will ensure that its
Affiliates and Sublicensees will, comply with all relevant laws and regulations
in exercising its rights and fulfilling its obligations under this Agreement.

Section 13.19   Debarment. Neither Party is debarred under the United States
Federal Food, Drug and Cosmetic Act or comparable Applicable Laws and it does
not, and will not during the Agreement Term, employ or use the services of any
person or entity that is debarred, in connection with the Development,
Manufacture or





A-36



Commercialization of the Products. If either Party becomes aware of the
debarment or threatened debarment of any person or entity providing services to
such Party, including the Party itself and its Affiliates or Sublicensees, which
directly or indirectly relate to activities under this Agreement, then the other
Party will be immediately notified in writing.

[Remainder of Page Intentionally Left Blank]





A-37



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

IONIS PHARMACEUTICALS, INC.
 
 
 
By:
/s/ Stanley T. Crooke
 
Name:
Stanley T. Crooke
 
Title:
Chief Executive Officer
 
 
 
 
AKCEA THERAPEUTICS, INC.
 
 
 
 
By:
/s/ Paula Soteropoulos
 
Name:
Paula Soteropoulos
 
Title:
Chief Executive Officer
 







[Signature Page to Development, Commercialization, Collaboration, and License
Agreement]

A-38



List of Appendices and Schedules

Appendix 1
Definitions
Appendix 2
Ionis Core Technology Patents
Appendix 3
Ionis Product-Specific Patents
Appendix 4
Ionis Manufacturing Patents
Appendix 5
Existing In-License Agreements
Appendix 6
Prior Agreements
Schedule 3.2.1
Strategic Plan Content Examples
Schedule 3.8.1
Cost of Goods Calculation
Schedule 6.4.1
Profit Sharing Provisions
Schedule 6.4.2
Alternative Royalty Provisions
Schedule 10.4.2(H)
Post-Termination Transition Activities









A-39



APPENDIX 1

DEFINITIONS

“Acceptance of Filing” means, with respect to an NDA or MAA filed for
IONIS-TTR-LRx, (a) in the United States, the receipt of written notice from the
FDA in accordance with 21 C.F.R. §314.101(a)(2) that such NDA is officially
“filed,” or (b) in the European Union, receipt of written notice of validation
by the EMA of such MAA under the centralized European procedure in accordance
with any feedback received from European Regulatory Authorities; provided that
if the centralized filing procedure is not used, then Acceptance of Filing will
be determined upon the validation of such MAA by the applicable Regulatory
Authority in a Major Market in Europe.

“Affiliate” of an entity means any other entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such first entity, but such an entity will be deemed to be
an Affiliate only for the duration of such control. For purposes of this
definition only, “control” (and, with correlative meanings, the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct the management or policies of an entity,
whether through the ownership of voting securities or by contract relating to
voting rights or corporate governance. Ionis will not be considered an Affiliate
of Akcea and Akcea will not be considered an Affiliate of Ionis for the purposes
of this Agreement.

“Agreement” means this Agreement, together with all Schedules and Appendices
attached hereto as the same may be amended or supplemented from time to time in
accordance with the terms of this Agreement.

“Agreement Term” has the meaning set forth in Section 10.1.

“Akcea” has the meaning set forth in the opening paragraph of this Agreement.

“Akcea Collaboration Technology” means Patents and Know-How discovered,
developed, invented, or created solely by or on behalf of Akcea or its Affiliate
or a Third Party acting on their behalf in the performance of the Strategic Plan
that is necessary or useful to Develop, Manufacture, or Commercialize a Product.

“Akcea Indemnitee” has the meaning set forth in Section 11.1.2.

“Akcea Non-Commercial Activities” means, with respect to a Product, (a)
Pre-Approval Akcea Development Activities, (b) all Development activities to be
conducted for such Product in a country following receipt of Approval for such
Product in such country, including phase 4 trials and post-marketing
commitments, and (c) Medical Affairs Activities, whether performed prior to or
following the receipt of Approval for such Product in such country.

“Akcea Product-Specific Patents” means all Patents Controlled by Akcea at any
time during the Agreement Term Covering (a) the composition of matter of a
Product, or (b) methods of using a Product as a prophylactic or therapeutic;
provided however, Patents Controlled by Akcea that include only claims that are
directed to (i) subject matter applicable to oligonucleotide compounds or
products in general, including Conjugate Technology, or (ii) an oligonucleotide
compound that does not specifically modulate expression of TTR via the binding,
partially or wholly, of such compound to RNA that encodes TTR, will not be
considered Akcea Product-Specific Patents.

“Akcea Technology” means any Patents and Know-How Controlled by Akcea or its
Affiliates that is necessary or useful to Develop, Manufacture, or Commercialize
a Product.

“Allowable Overage” has the meaning set forth in Section 4(f) of Schedule 6.4.1.

“Annual” means the period covering a Calendar Year or occurring once per
Calendar Year, as the context requires.

“API” means the bulk active pharmaceutical ingredient manufactured in accordance
with cGMP (unless expressly stated otherwise) for a Product. The quantity of API
will be the as-is gross mass of the API after lyophilization (i.e., including
such amounts of water, impurities, salt, heavy, metals, etc. within the limits
set forth in the API specifications).

“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations, and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city, or





A-A-1



other political subdivision, agency or other body, domestic or foreign,
including any applicable rules, regulations, guidelines, or other requirements
of the Regulatory Authorities that may be in effect from time to time.

“Approval” means, with respect to any Product in any regulatory jurisdiction,
approval from the applicable Regulatory Authority sufficient for the
Development, Manufacture, or Commercialization of such Product in such
jurisdiction in accordance with Applicable Law.

“ASO” means a single-stranded or double-stranded oligonucleotide, or analog,
mimic, or mimetic thereof, having a sequence of at least six bases long designed
to modulate the expression of the target nucleic acid transcript via binding,
partially or wholly, of such compound to the nucleic acid transcript.

“Assigned Regulatory Documentation” has the meaning set forth in Section 3.5.2.

“Breaching Party” has the meaning set forth in Section 10.3.6.

“Brief” has the meaning set forth in Section 13.4.3(b).

“Business Day” means any day, other than Saturday, Sunday, or any statutory
holiday or bank holiday in the United States.

“Calendar Quarter” means the respective periods of three consecutive calendar
months ending on March 31, June 30, September 30, and December 31.

“Calendar Year” means each successive period of 12 months commencing on January
1 and ending on December 31.

“Change of Control” means, with respect to a Party: (a) the acquisition by any
Third Party of beneficial ownership of more than 50% of the then outstanding
common shares or voting power of such Party, other than acquisitions by employee
benefit plans sponsored or maintained by such Party; (b) the consummation of a
business combination involving such Party, unless, following such business
combination, the stockholders of such Party immediately prior to such business
combination beneficially own directly or indirectly more than 50% of the then
outstanding common shares or voting power of the entity resulting from such
business combination.

“Clinical Hold” means a clinical hold issued by the FDA (or other Regulatory
Authority) in accordance with 21 CFR 312.42 (or a similar foreign counterpart
law or regulation) to delay a proposed clinical investigation of a Product or to
suspend an ongoing clinical investigation of a Product.

“Clinical Trial” or “Clinical Trials” means a Phase 1 Clinical Trial, Phase 2
Clinical Trial, or Phase 3 Clinical Trial, or such other study in humans that is
conducted in accordance with good clinical practices and is designed to generate
data to obtain, support, or maintain an NDA, MAA, or other similar marketing
application.

“CMC” means Chemistry, Manufacturing, and Controls as set forth 21 C.F.R.

“CMO” means a contract manufacturing organization.

“Collaboration” means the conduct of the Strategic Plan in accordance with this
Agreement.

“Commercial Budget” has the meaning set forth in Section 3.2.1(c).

“Commercialize,” “Commercializing,” and “Commercialization” means activities
directed to manufacturing, obtaining pricing and reimbursement approvals,
marketing, promoting, distributing, importing, or selling a Product.

“Commercially Reasonable Efforts” means, with respect to a Product, the carrying
out of Development, Manufacturing, or Commercialization activities using good
faith commercially reasonable and diligent efforts that the applicable Party
would reasonably devote to a compound or product of similar market potential or
profit potential at a similar stage in development or product life resulting
from its own Development, Manufacturing, or Commercialization efforts, based on
conditions then prevailing and taking into account, without limitation, issues
of safety and efficacy, regulatory authority-approved labeling, product profile,
the competitiveness of alternative products in the marketplace, the likely
timing of the product’s entry into the market, the patent and other proprietary
position, the likelihood of regulatory approval and other relevant scientific,
technical, and commercial factors.

“Competing Activities” has the meaning set forth in Section 5.1.3.





A-A-2



“Competing Product” means, during the Agreement Term, any product (including an
ASO) that is designed to modulate expression of TTR via the binding, partially
or wholly, of such compound to RNA that encodes TTR, other than any Product. For
the avoidance of doubt, no such product will be considered a “Competing Product”
for purposes of this Agreement after the expiration or earlier termination of
this Agreement.

“Competitive Infringement” has the meaning set forth in Section 9.3.1.

“Compliance Expenses” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Confidential Information” means all Know-How and other information and any
tangible embodiments thereof provided by or on behalf of the Disclosing Party to
the Receiving Party either in connection with the discussions and negotiations
pertaining to this Agreement or in the course of performing activities under
this Agreement, including data; knowledge; practices; processes; ideas; research
plans; engineering designs and drawings; research data; manufacturing processes
and techniques; scientific, manufacturing, marketing and business plans; and
financial and personnel matters relating to the Disclosing Party or to its
present or future products, sales, suppliers, customers, employees, investors,
or business; regardless of whether any of the foregoing are marked
“confidential” or “proprietary” or communicated to the other by the Disclosing
Party in oral, written, graphic, or electronic form.

Notwithstanding the foregoing, information or Know-How of a Party will not be
deemed Confidential Information for purposes of this Agreement to the extent
that the Receiving Party can show by competent proof that such information or
Know-How:

(a)   was already known to the Receiving Party or any of its Affiliates, without
any obligation to the Disclosing Party to keep it confidential or restricting
its use, prior to the time of disclosure to such Receiving Party;

(b)   was generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, or was otherwise part of
the public domain, at the time of its disclosure to the Receiving Party;

(c)   became generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, or otherwise became part
of the public domain, after its disclosure to such Receiving Party through no
fault of the Receiving Party;

(d)   was disclosed to such Receiving Party or any of its Affiliates, other than
under an obligation of confidentiality, by a Third Party who had no obligation
to the Disclosing Party or its Affiliates not to disclose such information to
others; or

(e)   was independently discovered or developed by employees or (sub)contractors
of the Receiving Party or any of its Affiliates, as evidenced by written records
kept in the ordinary course of business, or other documentary proof of actual
use by the Receiving Party or its Affiliates.

“Conjugate Technology” means chemistry designed to enhance targeting or uptake
of antisense drugs to specific tissues and cells. Conjugate Technology includes
N-acetylgalactosamine (GalNAc) ligand conjugates capable of binding to the
asialoglycoprotein receptor (ASGP-R) and enhancing the targeting or uptake of
antisense drugs to the liver.

“Control” or “Controlled” means possession of the ability to grant a license or
sublicense hereunder without violating the terms of any agreement with any Third
Party; provided, however, that if a Party has a right to grant a license or
sublicense with respect to an item of intellectual property to the other Party
only upon payment of compensation (including milestones or royalties) to a Third
Party, then the first Party will be deemed to have “Control” of the relevant
item of intellectual property only if the other Party agrees to bear such
compensation owed to such Third Party. Notwithstanding anything to the contrary
under this Agreement, with respect to any Third Party that later becomes an
Affiliate of Ionis after the Effective Date (including a Third Party acquirer),
no intellectual property of such Third Party will be included in the licenses
granted hereunder by virtue of such Third Party becoming an Affiliate of Ionis.

“Cost of Goods” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Cover” or “Covered” or “Covering” means, with respect to a Patent and a
Product, that, but for rights granted to a Person under such Patent the act of
making, using, or selling of such Product by such Person would





A-A-3



infringe a Valid Claim included in such Patent, or in the case of a Patent that
is a patent application, would infringe a Valid Claim in such patent application
if it were to issue as a patent. If Ionis assigns an Ionis Product-Specific
Patent to Akcea, then such Patent will still be considered an Ionis
Product-Specific Patent hereunder and a Product will be deemed “Covered” by such
Ionis Product-Specific Patent for purposes of this Agreement.

“CPR Rules” has the meaning set forth in Section 13.4.2.

“Development” or “Develop” or “Developing” means (a) any and all discovery,
characterization, or preclinical (including gene function, gene expression, and
target validation research, lead optimization, and which may include small pilot
toxicology studies), clinical, or regulatory activities with respect to a
product to obtain, support, or maintain Approval of such product (including the
submission of all necessary filings with applicable Regulatory Authorities to
support such preclinical and clinical activities and Approval), or any other
human clinical studies conducted for a product, whether conducted prior to or
after receipt of Approval for such product, and (b) Medical Affairs Activities.

“Development Budget” has the meaning set forth in Section 3.2.1(d).

“Development Expenses” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Disclosing Party” has the meaning set forth in Section 8.1.

“Discontinued Patent” has the meaning set forth in Section 9.2.5.

“Dispute” has the meaning set forth in Section 13.4.1.

“Distribution Agreement” means a written agreement between Akcea or its
Affiliates and a Distributor (a) that grants such Distributor the rights to buy
from Akcea or its Affiliates one or more Products and distribute and resell such
Products under Akcea’s brand name and product marks, (b) that does not include
the grant of a sublicense under any Ionis Licensed Technology or the grant of
any other right to Develop, Manufacture, or Commercialize a Product, (c)
pursuant to which such Distributor purchases its requirements of such Product
from Akcea or its Affiliates but does not make any royalty payment or other
payments to Akcea or its Affiliates, and (d) that Akcea has the right to
terminate without cause on reasonable written notice to such Third Party.

“Distribution Expenses” has the meaning set forth in Section 6 of Schedule
6.4.1.

“Distributor” means a Third Party to whom Akcea grants the rights to buy from
Akcea or its Affiliates one or more Products and distribute and resell such
Products under Akcea’s brand name and product marks pursuant to a Distribution
Agreement, where title to such Product transfers to such Third Party.

“Dollars” or “$” means the lawful currency of the United States.

“Drug Product” means any drug product containing API as an active ingredient in
finished bulk form or in packaged and labeled form, in each case, for the
Development or Commercialization by a Party under this Agreement.

“eCTD” has the meaning set forth in Section 3.5.3.

“Effective Date” means the date on which the closing of the Stock Purchase
Agreement occurs.

“EMA” means the European Regulatory Authority known as the European Medicines
Agency and any successor agency thereto.

“European Union” or “EU” means each and every country or territory that is
officially part of the European Union.

“Execution Date” has the meaning set forth in the opening paragraph of this
Agreement.

“Existing In-License Agreement” means the agreements listed on Appendix 5.

“Expedited Arbitration” has the meaning set forth in Section 13.4.3.

“Expedited Dispute” has the meaning set forth in Section 13.4.3.

“Expenses” has the meaning set forth in Section 6 of Schedule 6.4.1.





A-A-4



“External Expenses” has the meaning set forth in Section 6 of Schedule 6.4.1.

“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

“First Commercial Sale” means the first sale of a Product by Akcea, its
Affiliate, or its Sublicensee to a Third Party in a particular country after
Approval of such Product has been obtained in such country.

“FTE” means a total of 47 weeks or 1,880 hours per year of work on the
Development, Manufacturing or Commercialization of a Product carried out by
employees of a Party having the appropriate relevant expertise to conduct such
activities.

“Fully Absorbed Cost of Goods” means the reasonable and necessary internal and
third party costs with no mark-up incurred by Ionis in making or acquiring of
product as determined using the methodology set forth in Schedule 3.8.1 fairly
applied and as employed on a consistent basis throughout Ionis’ operations and
shall not include inter-company profits among Ionis and its Affiliates.

“Future In-License Agreement” means an agreement entered into by Ionis or Akcea
after the Effective Date pursuant to which a Third Party grants to Ionis or
Akcea a sublicensable license under any Patents or Know-How that is necessary or
useful for the Development, Manufacture, or Commercialization of the Products.

“G&A Expenses” has the meaning set forth in Section 6 of Schedule 6.4.1.

“GAAP” means generally accepted accounting principles of the United States
consistently applied, or for any non-US entity (a) international financial
reporting standards (IFRS) consistently applied, or (b) for such non-US entity
that does not use IFRS, the generally accepted accounting rules in its home
jurisdiction for entities of a similar size in the same industry, consistently
applied throughout its organization.

“GSK Agreement” means that certain Research, Development and License Agreement
dated March 30, 201 between Glaxo Group Limited and Ionis, as amended.

“hATTR” has the meaning set forth in the recitals.

“Incremental Tax Cost” has the meaning set forth in Section 13.1.

“IND” means an Investigational New Drug Application (as defined in the Food,
Drug and Cosmetic Act, as amended) filed with the FDA or any equivalent
application for authorization to commence human clinical trials in other
countries or regulatory jurisdictions.

“Indication” means a primary sickness or medical condition or any interruption,
cessation, or disorder of a particular bodily function, system, or organ (each a
“disease”) requiring a separate NDA (or foreign equivalent filing) to obtain
Approval to market and sell a Product for such disease.

“Initial 2018 Plans and Budgets” has the meaning set forth in Section 3.1.

“inotersen” means the compound having the following sequence and chemistry:
5-MeUMeCMeUMeUGGTTAMeCATGAAAMeUMeCMeCMeC- 3. The underlined residues are
2’-O-(2-methoxyethyl) nucleosides (2’-MOE nucleosides). The residues are
arranged so that there are five 2’-MOE nucleosides at the 5 and 3-ends of the
molecule flanking a gap of ten 2-deoxynucleosides. The cytosine and uracil bases
are methylated at the 5-position. MeU and T have the same nucleobase structure
and the choice for the symbol depends on whether the sugar is 2′-deoxy-D-ribose
or D-ribose. Each of the 19 internucleoside linkages is a phosphorothioate
linkage. Inotersen does not include any product containing Conjugate Technology.

“Internal Expenses” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Ionis” has the meaning set forth in the opening paragraph of this Agreement.

“Ionis Core Technology Know-How” means all Know-How Controlled by Ionis or its
Affiliates on the Effective Date or at any time during the Agreement Term
necessary to Develop or Commercialize a Product that relates generally to
oligonucleotides including Conjugate Technology, other than Know-How
specifically relating to a Product (including Ionis Product-Specific Know-How)
or Know-How specifically relating to methods and materials used in the synthesis
or analysis of a Product regardless of sequence or chemical modification.

“Ionis Core Technology Patents” means all Patents Controlled by Ionis or its
Affiliates on the Effective Date or at any time during the Agreement Term
necessary to Develop or Commercialize a Product claiming





A-A-5



subject matter generally applicable to oligonucleotides including Conjugate
Technology, other than Ionis Product-Specific Patents or Patents that claim
methods and materials used in the synthesis or analysis of a Product regardless
of sequence or chemical modification. The Ionis Core Technology Patents as of
the Effective Date include the Patents set forth on Appendix 2.

“Ionis Indemnitee” has the meaning set forth in Section 11.1.1.

“Ionis Internal Oligonucleotide Safety Database” has the meaning set forth in
Section 3.9.

“Ionis Know-How” means Ionis Core Technology Know-How and Ionis Product-Specific
Know-How.

“Ionis Licensed Technology” means the (a) Ionis Patents, (b) Ionis Know-How, and
(c) Ionis Manufacturing Technology.

“Ionis Manufacturing and Analytical Know-How” means Know-How that relates to the
synthesis or analysis of a Product regardless of sequence or chemical
modification Controlled by Ionis or its Affiliates on the Effective Date or at
any time during the Agreement Term. Ionis Manufacturing and Analytical Know-How
does not include the Ionis Know-How.

“Ionis Manufacturing Patents” means Patents that claim Ionis Manufacturing and
Analytical Know-How. The Ionis Manufacturing Patents as of the Effective Date
include the Patents set forth on Appendix 4 attached hereto. Ionis Manufacturing
Patents do not include the Ionis Product-Specific Patents or the Ionis Core
Technology Patents.

“Ionis Manufacturing Technology” means the (a) Ionis Manufacturing Patents, and
(b) Ionis Manufacturing and Analytical Know-How.

“Ionis Patents” means the Ionis Core Technology Patents, Ionis Manufacturing
Patents, and the Ionis Product-Specific Patents.

“Ionis Product-Specific Know-How” means all Know-How Controlled by Ionis or its
Affiliates on the Effective Date or at any time during the Agreement Term
necessary to Develop or Commercialize a Product or disclosed by Ionis to Akcea
and specifically relating to (a) the composition of matter of a Product or (b)
methods of using a Product as a prophylactic or therapeutic; provided, however,
Know-How Controlled by Ionis or any of its Affiliates that (i) consists of
subject matter applicable to oligonucleotide compounds or products in general or
(ii) relates to an oligonucleotide compound that does not specifically modulate
expression of TTR via the binding, partially or wholly, of such compound to RNA
that encodes TTR, will not be considered Ionis Product-Specific Know-How, and in
the case of (i) and (ii), such Know-How will be considered Ionis Core Technology
Know-How.

“Ionis Product-Specific Patents” means all Patents Controlled by Ionis or its
Affiliates on the Effective Date or at any time during the Agreement Term
Covering (a) the composition of matter of a Product, (b) methods of using a
Product, or (c) an oligonucleotide compound that specifically modulates
expression of TTR via the binding, partially or wholly, of such compound to RNA
that encodes TTR; provided, however, that Patents Controlled by Ionis or any of
its Affiliates that include any claims that are directed to (i) subject matter
applicable to oligonucleotide compounds or products in general or (ii) an
oligonucleotide compound that does not specifically modulate expression of TTR
via the binding, partially or wholly, of such compound to RNA that encodes TTR,
will not be considered Ionis Product-Specific Patents, and in the case of (i)
and (ii), such Patents will be considered Ionis Core Technology Patents. The
Ionis Product-Specific Patents as of the Effective Date include the Patents set
forth on Appendix 3.

“IONIS-TTR-LRx” means:

(i) the compound known as ION 682884 having the sequence and chemistry disclosed
to Akcea via the electronic data room hosted in connection with the transactions
contemplated hereunder; and/or



(ii) any oligonucleotide compound (other than inotersen and ION 682884) designed
to modulate expression of TTR via the binding, partially or wholly, of such
compound to the RNA that encodes TTR, that is determined after the Execution
Date by Ionis’ research management committee as ready to start the
pharmacokinetic and toxicology studies required to meet the requirements for
filing an IND.






A-A-6



The Parties acknowledge that, if more than one of the foregoing compounds
included in this definition are being simultaneously Developed or Commercialized
under this Agreement, the Parties may create alternative designations for each
such compound (e.g., IONIS-TTR-L-1Rx or IONIS-TTR-L-2Rx) in the Strategic Plan
(and other related documentation) in order to avoid confusion and distinguish
between the compounds, and in all cases such alternative designations will mean
“IONIS-TTR-LRx” for all purposes of this Agreement.

“Japan NDA” or “JNDA” means the Japanese equivalent of an NDA filed with the
Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto).

“JNDA Approval” means the Approval of a JNDA by the Koseisho (i.e., the Japanese
Ministry of Health and Welfare, or any successor agency thereto) for the
applicable Product in Japan.

“Joint Core Technology Patents” means all Patents jointly invented by Ionis and
Akcea at any time during the Agreement Term necessary to Develop or
Commercialize a Product claiming subject matter generally applicable to
oligonucleotides in a target-independent manner including Conjugate Technology,
other than Akcea Product-Specific Patents, Ionis Product-Specific Patents, or
Patents that claim methods and materials used in the synthesis or analysis of a
Product regardless of sequence or chemical modification.

“Joint Patent Committee” or “JPC” has the meaning set forth in Section 9.1.

“Joint Patents” means, collectively, all Joint Product-Specific Patents and
Joint Core Technology Patents.

“Joint Product-Specific Patents” means all Patents invented jointly by Ionis and
Akcea at any time during the Agreement Term Covering (a) the composition of
matter of a Product, or (b) methods of using a Product as a prophylactic or
therapeutic; provided however, Patents jointly invented by Ionis and Akcea that
include only claims that are directed to (i) subject matter applicable to
oligonucleotide compounds or products in general in a target independent manner
including Conjugate Technology or (ii) an oligonucleotide compound that does not
specifically modulate expression of TTR via the binding, partially or wholly, of
such compound to RNA that encodes TTR, will not be considered Joint
Product-Specific Patents, and in the case of (i) and (ii), such Patents will be
considered Joint Core Technology Patents.

“Joint Profit Sharing Report” has the meaning set forth in Section 4(c) of
Schedule 6.4.1.

“Joint Steering Committee” or “JSC” has the meaning set forth in Section 3.4.1.

“Know-How” means any unpatented information or material, whether proprietary or
not and whether patentable or not, including ideas, concepts, formulas, methods,
procedures, designs, compositions, plans, documents, data, trade secrets,
inventions, discoveries, compounds and biological materials.

“Losses” has the meaning set forth in Section 11.1.1.

“MAA” means a marketing authorization application filed with the EMA after
completion of Clinical Trials to obtain Approval for a Product under the
centralized European filing procedure or, if the centralized EMA filing
procedure is not used, filed using the applicable procedures in any European
Union country or other country in Europe.

“MAA Approval” means the Approval of an MAA by (a) the EMA for a Product in any
country in the EU, or (b) a Regulatory Authority in a European country in a
Major Market.

“Major Market” means the United States of America, Germany, United Kingdom,
France, Spain, Italy, Brazil, Canada, or Japan.

“Manufacture” or “Manufactured” or “Manufacturing” means any activity involved
in or relating to the manufacturing or supply of API or Drug Product, including
process development, formulation development, quality control development and
testing (including in-process, release and stability testing), releasing or
packaging, for pre-clinical, clinical, or commercial purposes, of API or Drug
Product.

“Manufacturing Agreement” has the meaning set forth in Section 3.8.2(b).

“Material Change” has the meaning set forth in Section 3.2.3.

“Medical Affairs Activities” means the performance of activities with respect
to: continuing medical education; development, publication, and dissemination of
publications; exhibiting and presenting at seminars and





A-A-7



conventions; conducting health economic studies; conducting health care
professional and patient speakers programs; conducting appropriate activities
involving opinion leaders; engaging medical science liaisons and conducting
medical science liaison activities; conducting advisory board meetings or other
consultant programs; and establishing clinical consumer and patient registries.

“Medical Affairs Expenses” has the meaning set forth in Section 6 of Schedule
6.4.1.

“Milestone Events” has the meaning set forth in Section 6.3.4.

“Milestone Payments” has the meaning set forth in Section 6.3.4.

“NDA” means a New Drug Application filed with the FDA after completion of
Clinical Trials to obtain marketing approval for the applicable Product in the
United States, or a foreign equivalent thereof.

“NDA Approval” means the Approval of an NDA by the FDA for a Product in the U.S.

“NDA Transfer Date” has the meaning set forth in Section 3.5.2.

“Net Profit (or Loss)” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Net Revenue” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Net Sales” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Non-Breaching Party” has the meaning set forth in Section 10.3.6.

“Party” or “Parties” has the meaning set forth in the opening paragraph of this
Agreement.

“Patents” means (a) patents, patent applications, and similar government-issued
rights protecting inventions in any country or jurisdiction however denominated,
(b) all priority applications, divisionals, continuations, substitutions,
continuations-in-part of and similar applications claiming priority to any of
the foregoing, and (c) all patents and similar government-issued rights
protecting inventions issuing on any of the foregoing applications, together
with all registrations, reissues, renewals, re-examinations, confirmations,
supplementary protection certificates, and extensions of any of (a), (b), or
(c).

“Payment Election Notice” has the meaning set forth in Section 6.3.7(a).

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, business trust, joint venture company, governmental authority,
association, or other entity.

“Phase 1 Clinical Trial” means the initial clinical testing of a Product in
humans (first-in-humans study) with the intention of gaining a preliminary
assessment of the safety of such Product.

“Phase 2 Clinical Trial” means a human clinical trial of a Product, conducted in
any country that is intended to explore a variety of doses, dose response and
duration of effect to generate initial evidence of clinical safety and activity
in a target patient population, that would satisfy the requirements of 21 CFR
312.21(b) (but does not provide data sufficient to file an NDA), or equivalent
clinical trials required by a Regulatory Authority in a jurisdiction outside of
the United States. A “Phase 2 Clinical Trial” includes any human clinical trial
that has an efficacy endpoint.

“Phase 3 Clinical Trial” or “Pivotal Study” means a human clinical trial of a
Product on a sufficient number of subjects that is designed to establish that
such Product is safe and efficacious for its intended use and to determine
warnings, precautions, and adverse reactions that are associated with such
Product in the dosage range to be prescribed, which trial is intended to support
Approval of such Product, as described in 21 C.F.R. 312.21(c) for the United
States, or a similar Clinical Trial prescribed by the Regulatory Authorities in
a foreign country.

“PMDA” means the Pharmaceutical and Medical Device Agency of Japan.

“Post-Termination Transition Activities” has the meaning set forth in Section
10.4.2(h).

“Pre-Approval Akcea Development Activities” means any Development activities
that are allocated to Akcea by the JSC in the Strategic Plan and that are to be
conducted for a Product in a country prior to receipt of Approval for such
Product in such country.

“Pre-Existing Competing Product” has the meaning set forth in Section 5.1.3.





A-A-8



“Prior Agreements” means the agreements listed on Appendix 6.

“Product” means any pharmaceutical preparation that contains as an active
pharmaceutical ingredient (a) inotersen, or (b) IONIS-TTR-LRx.

“Product-Specific Patents” mean, collectively, the Akcea Product-Specific
Patents, Ionis Product-Specific Patents, and Joint Product-Specific Patents.

“Profit/Loss Ratio” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Profit/Loss Share” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Profit Share Changeover Date” has the meaning set forth in Section 6 of
Schedule 6.4.1.

“Profit Share Payment” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Profit Share Start Date” has the meaning set forth in Section 6 of Schedule
6.4.1.

“Prosecuting Party” has the meaning set forth in Section 9.2.5.

“R&D Support Expenses” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Receiving Party” has the meaning set forth in Section 8.1.

“Reconciliation Report” has the meaning set forth in Section 4(d) of Schedule
6.4.1.

“Regulatory Authority” means any governmental authority that has responsibility
for granting any licenses or approvals or granting pricing or reimbursement
approvals necessary for the marketing and sale of a Product in any country,
including FDA, EMA, or PMDA.

“Regulatory Documentation” means all applications, registrations, licenses,
authorizations, and approvals (including all Approvals), all correspondence
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority), all supporting documents and all Clinical Trials and tests,
including the manufacturing batch records, relating to a Product, and all data
contained in any of the foregoing, including all regulatory drug lists,
advertising and promotion documents, adverse event files, and complaint files.

“Regulatory Expenses” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Regulatory Milestone Event” means the regulatory milestone events set forth in
Table 6.3.1 and Table6.3.2.

“Regulatory Milestone Payment” means the payments set forth in Table 6.3.1 and
Table 6.3.2 to be made upon achievement of the corresponding Regulatory
Milestone Event.

“Regulatory Responsible Party” has the meaning set forth in Section 3.5.1.

“Regulatory Sub-Committee” has the meaning set forth in Section 3.5.1.

“Sales and Marketing Expenses” has the meaning set forth in Section 6 of
Schedule 6.4.1.

“Sales Milestone Event” has the meaning set forth in Section 6.3.4.

“Sales Milestone Payment” has the meaning set forth in Section 6.3.4.

“Senior Representatives” has the meaning set forth in Section 13.4.1.

“Services Agreement” means the Services Agreement entered into by and between
Ionis and Akcea dated December 17, 2015, as amended.

“Significant Event” has the meaning set forth in Section 7.1.1.

“Stock Purchase Agreement” means that certain Stock Purchase Agreement entered
into between Ionis and Akcea of even date herewith.

“Strategic Plan” has the meaning set forth in Section 3.2.1.





A-A-9



“Sublicense” means an agreement pursuant to which Akcea or an Akcea Affiliate
grants a Third Party the right to practice an Ionis Patent licensed to Akcea
hereunder (whether by license or covenant not to sue) or an option to obtain
such a right to Develop or Commercialize a Product.

“Sublicense Revenue” has the meaning set forth in Section 6 of Schedule 6.4.1.

“Sublicensee” means any Third Party that enters into a Sublicense with Akcea or
its Affiliate to Develop or Commercialize a Product.

“Sublicensing Equity Threshold” has the meaning set forth in Section 6 of
Schedule 6.4.1.

“Termination Transition Plan” has the meaning set forth in Section 10.4.2(h).

“Third Party” means any Person other than Ionis or Akcea or their respective
Affiliates.

“Third Party Obligations” means any financial, obligations, imposed by any
Existing In-License Agreement or Future In-License Agreement, in each case, that
relates to a Product, including field or territory restrictions, covenants,
milestone payments, diligence obligations, sublicense revenue, royalties, or
other payments.

“Transaction Documents” means this Agreement and the Stock Purchase Agreement
and the other documents and instruments to be executed and delivered in
connection herewith and therewith.

“Transthyretin” or “TTR” means the gene target, transthyretin (GenBank accession
# NM_000371; Gene ID: 7276), or any alternative splice variants, mutants,
polymorphisms, and fragments thereof.

“Valid Claim” means a claim of a Patent that (a) in the case of any granted,
unexpired United States Patent or foreign Patent, will not have been donated to
the public, disclaimed, or held invalid or unenforceable by a court of competent
jurisdiction in an unappealed or unappealable decision, or (b) in the case of
any United States or foreign patent application, is being prosecuted in good
faith and will not have been permanently cancelled, withdrawn, or abandoned,
provided that (i) no more than five years have passed since the earliest date of
filing for such application in the United States (unless and until such claim is
granted), and (ii) no more than eight years have passed since the earliest date
of filing for such application outside of the United States (unless and until
such claim is granted).





A-A-10



Appendix 2

IONIS CORE TECHNOLOGY PATENTS

Ionis Docket No.
Country
Patent/
Application No.
Grant Date
Title
ISPH-0333
United States
6,001,653
12/14/1999
HUMAN TYPE 2 RNASE H
ISIS-2003
United States
7,015,315
03/21/2006
GAPPED OLIGONUCLEOTIDES, DIRECTED TO: GAPMER AND HEMIMER COMPOUNDS WITH
2’-O-ALKYL MODIFICATIONS
ISIS-0710
United States
7,101,993
09/05/2006
OLIGONUCLEOTIDES CONTAINING 2’-OMODIFIED PURINES
CORE0115US
United States
9,127,276
09/08/2015
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115US.C1
United States
9,181,549
11/10/2015
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115US.C2
United States
14/744,539
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115AU
Australia
2014259750
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115BR
Brazil
112015027322-0
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115CA
Canada
2,921,162
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115CN
China
201480035635.3
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115EP
European Patent Office
14792010.2
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115HK
Hong Kong
16109545.3
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115IL
Israel
242127
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115IN
India
7302/CHENP/2015
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115JP
Japan
2016-512051
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115KR
Republic of Korea
10-2015-7033029
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115MX
Mexico
MX/a/2015/015220
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115NZ
New Zealand
712737
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
CORE0115RU
Russian Federation
2015151199
 
CONJUGATED ANTISENSE COMPOUNDS AND THEIR USE
BIOL0248DZ
Algeria
150647
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION
BIOL0248SG.D1
Singapore
10201801507R
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION









A-A-11



Appendix 3

IONIS PRODUCT-SPECIFIC PATENTS

Ionis Docket No.
Country
Patent/
Application No.
Filing Date
Grant Date
Title
BIOL0123AU.D1
Australia
2016203300
4/29/2011
7/27/2017
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123BR
Brazil
112012027547-0
4/29/2011
 
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123CA
Canada
2,797,792
4/29/2011
2/27/2018
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123CA.D1
Canada
TBD
4/29/2011
 
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123CN
China
ZL201180021445.2
4/29/2011
7/21/2017
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123EP
European Patent Office (AL, AT, BE, BG, CH, CY, CZ, DE, DK, EE, ES, FI, FR, GB,
GR, HR, HU, IE, IS, IT, LT, LU, LV, MC, MK, MT, NL, NO, PL, PT, RO, RS, SE, SI,
SK, SM, SV, TR)
2563920
4/29/2011
3/15/2017
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123HK
Hong Kong
13107130.1
4/29/2011
 
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123IL
Israel
222697
4/29/2011
8/30/2017
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123IN
India
9956/CHEN/2012
4/29/2011
 
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123JP
Japan
5896175
4/29/2011
3/11/2016
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123KR
Korea
10-2012-7031119
4/29/2011
 
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123MX
Mexico
343559
4/29/2011
11/10/2016
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123NZ
New Zealand
603339
4/29/2011
5/1/2015
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123RU
Russia
2592669
4/29/2011
7/4/2016
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123US.C1
United States
8,697,860
7/17/2013
4/15/2014
DIAGNOSIS AND TREATMENT OF DISEASE
BIOL0123US.C2
United States
9,816,092
6/23/2016
11/14/2017
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123US.C3
United States
15/729,860
10/11/2017
 
MODULATION OF TRANSTHYRETIN EXPRESSION






A-A-12


Ionis Docket No.
Country
Patent/
Application No.
Filing Date
Grant Date
Title
BIOL0123US.D1
United States
9,061,044
2/20/2014
6/23/2015
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0123US.D2
United States
9,399,774
5/20/2015
7/26/2016
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C1
United States
8,101,743
11/19/2008
1/24/2012
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C7
United States
15/803,484
11/3/2017
 
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C8
United States
15/898,058
2/15/2018
 
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C9
United States
15/898,057
2/15/2018
 
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C10
United States
15/898,153
2/15/2018
 
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C11
United States
15/898,128
2/15/2018
 
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C12
United States
15/898,142
2/15/2018
 
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C13
United States
15/898,061
2/15/2018
 
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C14
United States
15/898,117
2/15/2018
 
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C15
United States
15/898,073
2/15/2018
 
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C16
United States
15/898,070
2/15/2018
 
MODULATION OF TRANSTHYRETIN EXPRESSION
RTS-0531US.C17
United States
15/898,111
2/15/2018
 
MODULATION OF TRANSTHYRETIN EXPRESSION
BIOL0305US2
United States
15/605,114
5/25/2017
 
COMPOSITIONS AND THERAPEUTIC DOSES AND METHODS THEREOF

BIOL0248AU.D1
Australia
2017200950
5/1/2014
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION
BIOL0248CL.D1
Chile
2016-02262
5/1/2014
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION
BIOL0248CO.D1
Colombia
NC2016/0003763
5/1/2014
 
COMPOSITIONS AND METHODS FOR MODULATING






A-A-13


Ionis Docket No.
Country
Patent/
Application No.
Filing Date
Grant Date
Title
 
 
 
 
 
HBV AND TTR EXPRESSION
BIOL0248DO.D1
Dominican Republic
P2016-0287
5/1/2014
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION
BIOL0248EG.D1
Egypt
D1/1741/2015
5/1/2014
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION
BIOL0248ID.D1
Indonesia
P-00201605718
5/1/2014
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION
BIOL0248MX.D1
Mexico
MX/a/2016/012654
5/1/2014
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION
BIOL0248NZ.D1
New Zealand
728517
5/1/2014
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION
BIOL0248PE.D1
Peru
001724-2016-DIN
5/1/2014
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION
BIOL0248US.C3
United States
15/687,306
8/25/2017
 
COMPOSITIONS AND METHODS FOR MODULATING TTR EXPRESSION
BIOL0248ZA.D1
South Africa
2016/00076
5/1/2014
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION
BIOL0248WOi
Patent Cooperation Treaty
PCT/US14/036463
5/1/2014
 
COMPOSITIONS AND METHODS FOR MODULATING HBV AND TTR EXPRESSION








i National Applications containing TTR subject matter pending in the following
jurisdictions: Brazil, Canada, China, Costa Rica, Eurasian Patent Office,
European Patent Office, Hong Kong, Israel, India, Japan, Korea, Morocco,
Malaysia, Nigeria, Philippines, Russia, Thailand, Trinidad and Tobago, Ukraine,
and Vietnam. We may file divisional applications claiming IONIS-TTR-LRx at the
appropriate time, in the desired jurisdictions.





A-A-14



Appendix 4

IONIS MANUFACTURING PATENTS

Technology
Ionis Docket Number
Country/Treaty
Application
/Patent
Number
Filing Date
Title
“Wet” ACN
ISIS-3294
United States
6,069,243
10/6/1999
PROCESS FOR OLIGONUCLEOTIDE SYNTHESIS
 
ISIS-4216 (BE, CH, DE, GB, SE)
European Patent Convention
1119578
10/1/1999
PROCESS FOR OLIGONUCLEOTIDE SYNTHESIS
Alternative
Solvents for
Oligo
Synthesis
DVCM0003US
United States
7,276,599
6/2/2004
OLIGONUCLEOTIDE SYNTHESIS WITH ALTERNATIVE SOLVENTS
 
DVCM0003CA
Canada
2,540,692
6/2/2004
OLIGONUCLEOTIDE SYNTHESIS WITH ALTERNATIVE SOLVENTS
PADS
ISIS-2585
United States
6,114,519
10/15/1997
IMPROVED SYNTHESIS OF SULFURIZED OLIGONUCLEOTIDES
 
ISIS-3245 (BE, CH, DE, ES, FR, GB, IE, IT, PT)
European Patent Convention
1023310
10/13/1998
IMPROVED SYNTHESIS OF SULFURIZED OLIGONUCLEOTIDES
 
ISIS-4314
United States
6,242,591
01/11/2000
SYNTHESIS OF SULFURIZED 2’-SUBSTITUTED OLIGONUCLEOTIDES
 
ISIS-4709
United States
7,227,015
12/12/2002
SYNTHESIS OF SULFURIZED OLIGONUCLEOTIDES
 
ISIS-5479
United States
7,378,516
05/17/2004
SYNTHESIS OF SULFURIZED OLIGONUCLEOTIDES
 
ISIS-5479US.C1
United States
7,723,511
4/21/2008
SYNTHESIS OF SULFURIZED OLIGONUCLEOTIDES
DMT Removal
ISIS-3349
United States
6,399,765
03/17/1999
METHODS FOR REMOVING DIMETHOXYTRITYL GROUPS FROM OLIGONUCLEOTIDES
Oligonucleotide Precipitation
ISIS-4728
United States
6,632,938
06/07/2001
PROCESSES FOR PURIFYING OLIGONUCLEOTIDES
 
ISIS-5330
Canada
2,449,552
06/05/2002
PROCESSES FOR PURIFYING OLIGONUCLEOTIDES
 
ISIS-5332 (CH, DE, FR, GB)
European Patent Convention
1399457
06/05/2002
PROCESSES FOR PURIFYING OLIGONUCLEOTIDES
CNET Avoidance
ISIS-3381(BE, CH, DE, ES, FR, GB, IE, IT)
European Patent Convention
1028124
9/6/1999
IMPROVED PROCESS FOR THE SYNTHESIS OF OLIGOMERIC COMPOUNDS






A-A-15


Technology
Ionis Docket Number
Country/Treaty
Application
/Patent
Number
Filing Date
Title
 
ISIS-5080
United States
6,858,715
8/30/2002
IMPROVED PROCESS FOR THE SYNTHESIS OF OLIGOMERIC COMPOUNDS
 
ISIS-5422
United States
7,041,816
1/20/2004
IMPROVED PROCESS FOR THE SYNTHESIS OF OLIGOMERIC COMPOUNDS
 
ISIS-5488
United States
7,199,236
9/14/2004
IMPROVED PROCESS FOR THE SYNTHESIS OF OLIGOMERIC COMPOUNDS
 
ISIS-5584
United States
7,186,822
12/28/2004
IMPROVED PROCESS FOR THE SYNTHESIS OF OLIGOMERIC COMPOUNDS
 
ISIS-5585
United States
7,227,016
12/28/2004
PROCESS FOR THE SYNTHESIS OF OLIGOMERIC COMPOUNDS
Chloral-Free DCA
ISIS-5190
United States
7,169,916
3/31/2003
CHLORAL-FREE DCA IN OLIGONUCLEOTIDE SYNTHESIS
 
ISIS-5190US.C1
United States
7,759,480
1/29/2007
CHLORAL-FREE DCA IN OLIGONUCLEOTIDE SYNTHESIS
 
ISIS-5021
United States
6,645,716
1/29/2002
METHODS FOR DETECTION OF CHLORAL HYDRATE IN DICHLOROACETIC ACID
 
ISIS-5245
United States
7,173,123
10/6/2003
METHODS FOR DETECTION OF CHLORAL HYDRATE IN DICHLOROACETIC ACID
 
ISIS-5245US.C1
United States
7,446,193
2/1/2007
METHODS FOR DETECTION OF CHLORAL HYDRATE IN DICHLOROACETIC ACID
 
ISIS-5216 (DE, ES, FR, GB, IT)
European Patent Convention
1356115
1/29/2002
METHODS FOR DETECTION OF CHLORAL HYDRATE IN DICHLOROACETIC ACID
Unylinker
DVCM0010EP (CH, DE, DK, ES, FR, GB, IE, IT)
European Patent Convention
1692139
11/15/2004
SUPPORTS FOR OLIGOMER SYNTHESIS
 
DVCM0010EP.D1 (CH, DE, DK, ES, FR, GB, IE, IT)
European Patent Convention
2708541
11/15/2004
5,6-DIHYDROOXY-ISOINDOLE DERIVATIVES AS LINKERS FOR OLIGOMER SOLID PHASE
SYNTHESIS
 
DVCM0023US.P1
United States
7,202,264
11/15/2004
SUPPORTS FOR OLIGOMER SYNTHESIS
 
DVCM0023US.C1
United States
7,576,119
1/11/2007
SUPPORTS FOR OLIGOMER SYNTHESIS
 
DVCM0023US.C2
United States
7,718,810
7/17/2008
SUPPORTS FOR OLIGOMER SYNTHESIS
 
DVCM0023US.C3
United States
8,153,725
03/19/2010
SUPPORTS FOR OLIGOMER SYNTHESIS






A-A-16


Technology
Ionis Docket Number
Country/Treaty
Application
/Patent
Number
Filing Date
Title
 
DVCM0023US.D1
United States
8,541,599
03/07/2012
SUPPORTS FOR OLIGOMER SYNTHESIS
DCA/Toluene
ISIS-2710
United States
7,273,933
2/26/1998
METHODS FOR SYNTHESIS OF OLIGONUCLEOTIDES









A-A-17



Appendix 5

IN-LICENSE AGREEMENTS

1. Amended & Restated Licensing Agreement between Integrated DNA Technologies,
Inc. and Ionis dated December 4, 2001 [IDT’s core antisense oligonucleotide
patents and patent applications]



2. Non-Exclusive Patent Cross License Agreement between Novartis Pharma AG and
Ionis dated June 3, 1996 [Core methoxyethoxy (2’-MOE) oligonucleotide chemical
modifications]



3. Collaboration and License Agreement between Hybridon, Inc. (Now Idera
Pharmaceuticals) and Ionis dated May 24, 2001 [Hybridon’s core antisense
oligonucleotide patent portfolio]



4. Second Amended and Restated Strategic Collaboration and License Agreement
between Alnylam Pharmaceuticals, Inc. and Ionis dated January 8, 2015



5. Settlement and Non-Exclusive License Agreement among Ionis, F. Hoffmann-La
Roche Ltd, Hoffmann-La Roche Inc., Roche Innovation Center Copenhagen A/S
(formerly Santaris Pharma A/S), and Santaris Pharma A/S Corp. dated March 19,
2015



6. Non-Exclusive Patent License Agreement between Ionis and Molecular
Biosystems, Inc. dated September 14, 1992, as amended March 27, 2001



7. Research and License Agreement between Ionis and McGill University dated
January 1, 1994



In each case, only if (and to the extent) a Product under this Agreement
incorporates technology that is in-licensed by Ionis under such agreement.





A-A-18



Appendix 6

PRIOR AGREEMENTS

1. Amended & Restated Licensing Agreement between Integrated DNA Technologies,
Inc. and Ionis dated December 4, 2001 [IDT’s core antisense oligonucleotide
patents and patent applications]



2. Non-Exclusive Patent Cross License Agreement between Novartis Pharma AG and
Ionis dated June 3, 1996 [Core methoxyethoxy (2’-MOE) oligonucleotide chemical
modifications]



3. Collaboration and License Agreement between Hybridon, Inc. (Now Idera
Pharmaceuticals) and Ionis dated May 24, 2001 [Hybridon’s core antisense
oligonucleotide patent portfolio]



4. Second Amended and Restated Strategic Collaboration and License Agreement
between Alnylam Pharmaceuticals, Inc. and Ionis dated January 8, 2015 [Strategic
collaboration and license for dsRNAi and ssRNAi]



5. Settlement and Non-Exclusive License Agreement among Ionis, F. Hoffmann-La
Roche Ltd, Hoffmann-La Roche Inc., Roche Innovation Center Copenhagen A/S
(formerly Santaris Pharma A/S), and Santaris Pharma A/S Corp. dated March 19,
2015



6. Non-Exclusive Patent License Agreement between Ionis and Molecular
Biosystems, Inc. dated September 14, 1992, as amended March 27, 2001



7. Research and License Agreement between Ionis and McGill University dated
January 1, 1994



8. License Agreement between Ionis and Agilent Technologies Inc. dated March 10,
2009



9. License Agreement between Ionis and Avecia Biotechnology, Inc. dated October
15, 2009



10. Non-Exclusive Patent License between Ionis and BioSpring GMBH dated January
8, 2014



11. License Agreement between Ionis and Girindus America dated September 15,
2008



12. License Agreement between Ionis and Sanofi-Aventis Deutschland GMBH dated
June 5, 2015



13. License Agreement between Ionis and ST Pharm Co., Ltd dated March 21, 2012



14. Research, Development and License Agreement dated March 30, 2010 between
Glaxo Group Limited and Ionis, as amended






A-A-19



Schedule 3.2.1

Strategic Plan Content Examples

The following are examples of items that may be included in the Strategic Plan,
as appropriate, based on the stage of Development or Commercialization of the
applicable Product.

i. Indications that will be pursued for each Product (which indications will be
added to or refined over time) and the on-going pre-clinical Development,
including registries and natural history studies, in support of such
indications;



ii. Timing and launch sequence of initial and subsequent indications for each
Product;



iii. Clinical Trials that the Parties will conduct for each Product, including
patient populations, study designs, primary and secondary endpoints, length and
size of study, associated timelines and budgets;



iv. Safety data delivery procedures governing the collection, investigation,
reporting, and delivery of information between the Parties concerning any
adverse experiences, and any product quality and product complaints involving
adverse experiences related to, or class effects that could impact, the
Products, sufficient to enable the Parties to comply with its legal and
regulatory obligations and internal processes, as applicable;



v. Global regulatory strategy, including timing and key implementation items to
support each targeted indication;



vi. Timing, budget, and design of all nonclinical and pre-clinical studies
supporting the Development or Commercialization of the Products;



vii. Upcoming scientific, development, or commercial events of Akcea or
competitors that may impact the Products;



viii. Publication plan (including scientific publications and presentations at
medical meetings) and key messaging for Products on a rolling 12-month basis;



ix. Key elements of the manufacturing planning and strategy, including raw
material supply, manufacturing scale-up, process validation, and inventory build
plan to support Development, Product Approvals, and Commercialization; and



x. Key elements of the global Commercialization strategy for each Product,
including, for example, high level pricing and reimbursement plans, market
access strategy, Product positioning, sales forecasts (with supportive core
assumptions), launch sequence, and other key Commercialization plans and goals.






A-A-20



Schedule 3.8.1

IONIS’ FULLY ABSORBED COST OF GOODS METHODOLOGY

Cost Estimate of API Cost per Kilogram

(in OOO’s)

Direct Material:

Based on actual costs for raw materials.

Direct Labor:

Identify the number of dedicated FTEs required to support the manufacture of
budgeted production volume. Divide fully burdened salaries for these FTEs by the
budgeted production volume.

Manufacturing Equipment Support:

These are the costs associated with supporting our manufacturing equipment such
as calibration, service contracts, environmental monitoring, water testing, and
cleaning. Divide the total costs in this category by the budgeted production
volume.

Depreciation:

This category includes the depreciation expense for the facilities and equipment
in both manufacturing suites. The total costs in this category are divided by
the total budgeted production volume. Because these costs are fixed in nature,
the per unit cost will decline as our production volume increases.

Building Lease:

Costs in this category include rent expense and landlord pass-through costs for
our manufacturing facility. The total costs in this category are divided by the
total production volume.

Occupancy Costs:

Costs in this category include utilities, repairs, maintenance, security,
property taxes, and insurance. The total costs in this category are divided by
the total production volume.

Infrastructure Support:

The costs in this category are primarily costs of personnel needed to support
manufacturing. The departments included in this category are information
technology, purchasing, receiving, facilities, patents, health and safety
(including hazardous waste costs), finance, HR, QA, ADQC, document control. We
ask each department manager for an estimate of the percentage his/her department
spends supporting manufacturing and we apply that percentage to the department’s
budget on a department by department basis.

Estimated Total API Cost per Kilogram

*Ionis’ Fully Absorbed Cost of Goods does not include import duties, VAT or
other taxes, which Akcea will be responsible for paying in addition to Ionis’
Fully Absorbed Cost of Goods.

CMO: If Ionis uses a Third Party CMO, as permitted by this Agreement, Fully
Absorbed Cost of Goods will mean the amounts paid to the CMO.





A-A-21



Schedule 6.4.1

Profit Sharing Provisions

This Schedule 6.4.1 contains the terms governing the Parties’ sharing of Net
Profits or Losses (as applicable) for each Product, including the accounting
policies and procedures the Parties will use to account for Net Revenues,
Expenses, and Net Profits (or Losses).


1) Accounting.



a) Accounting. The Parties will account for all amounts required to be
determined under this Schedule6.4.1 (including Net Revenues, Expenses, Net
Profits (or Losses), and all elements of any of the foregoing) in accordance
with GAAP, consistently applied. Where more than one accounting treatment is
possible consistent with the terms and conditions of this Agreement and GAAP,
each Party will account for amounts in a manner that is consistent with the
manner in which such Party accounts for similar amounts for the purposes of its
publicly reported financial statements; provided, however, that during any
period in which (i) Ionis’ independent auditors advise Ionis that Ionis should
consolidate Akcea’s financial statements with Ionis’ financial statements, or
(ii) Akcea is using Ionis’ financial systems, Akcea will use the same accounting
treatment used by Ionis. In the event a Party does not have similar
transactions, procedures, or policies, the Parties will mutually agree on the
appropriate accounting treatment.



b) Consistency with Accounting Treatment. The Parties acknowledge and agree that
revenues or expenses will not be reflected in Net Profits (or Losses) unless and
until such revenues or expenses are recognized by such Party in its financial
statements in accordance with GAAP consistently applied by such Party with
respect to the transaction(s) in question.



2) General Allocation Principles. All Expenses that relate to multiple products
(including inotersen, IONIS-TTR-LRx, and non-Products (e.g., volanesorsen and
other Akcea products or Ionis products) will be allocated and accounted for in
accordance with this Section 2 (General Allocation Principles). Such costs will
be allocated according to the allocation methods agreed by the Parties for each
Calendar Year unless there is a material change in which case, the Parties will
update the allocation methods in accordance with the procedures outlined in this
Schedule 6.4.1. Once agreed, the Parties will record in the JSC minutes the
allocation methodology, allocations, and the schedule of monthly and quarterly
reporting and reconciling.



a) Personnel Expenses



i) Where personnel are split across multiple products (including inotersen,
IONIS-TTR-LRx, and non-Products (e.g., volanesorsen and other Akcea products or
Ionis products), the general presumption is that the cost should be evenly split
on a pro-rata basis based on the number of products for which such personnel
perform activities (e.g., 50/50 for two products, or 1/3 for three products).



ii) If there is evidence that such a pro-rata split would not be reflective of
the effort, then the allocation of personnel cost for a manager or a department
will be presumed to be best measured based on the percentage of headcount that
reports to that manager or department head (e.g., inotersen dedicated headcount
reporting to a country General Manager divided by the total headcount reporting
to a country General Manager who are dedicated to any product or IONIS-TTR-LRx
dedicated headcount reporting to the Vice President of Biostatistics divided by
the total headcount reporting to the Vice President of Biostatistics).



iii) For Internal Expenses, if headcount is determined to not be a reasonable
allocation basis, then a rational basis (preferably a measurable and
activity-based measure) for allocation of a department head should be determined
unless the result of such an alternative allocation for such department head
would not be different by more than $50,000 on an annual basis from the split
achieved using a pro-rata allocation based on the number of products as set
forth under Section 2(a)(i) above, in which case such pro-rata allocation based
on the number of products should be employed.




b) External Expenses



i) It is expected that the majority of external expenses incurred by or on
behalf of a Party will be






A-A-22



incurred specifically for either a Product or the Party’s other products,
including volanesorsen if the Party is Akcea. These expenses will be coded to
the appropriate product as they are incurred. The amounts under this section
that are specifically related to a Product will be directly charged as Expenses.

ii) To the extent external expenses apply to multiple products (including
inotersen, IONIS-TTR-LRx, and non-Products (e.g., volanesorsen and other Akcea
products or Ionis products), the general presumption is that the cost should be
evenly split on a pro-rata basis based on the number of products for which such
expense is incurred (e.g., 50/50 for two products, or 1/3 for three products).
If a per product pro rata split is determined to not be a reasonable allocation
basis, then a rational basis for allocation should be determined using the
general principles described in Section 2(a) above.




c) G&A, R&D Support, and Overhead Expenses. Unless otherwise agreed by the
Parties, G&A Expenses, R&D Support Expenses, and overhead expenses will not be
considered Expenses for purposes of determining Net Profit (or Loss), except for
Compliance Expenses or when included in Fully Absorbed Cost of Goods as
described in Schedule 3.8.1 of the Agreement.



d) Method for Allocating Expenses. For the 2018 Calendar Year, Akcea’s Chief
Financial Officer and Ionis’ Chief Financial Officer will agree by the Effective
Date on both an allocation methodology for identifying, allocating, and charging
an appropriate portion of each Party’s respective Expenses and on the
allocations for inotersen and IONIS-TTR-LRx based on the 2018 budget. Promptly
after the two CFO’s have agreed on the allocation methodologies and allocations,
they will present these to the JSC for review and approval.

For all following Calendar Years, Akcea’s Chief Financial Officer and Ionis’
Chief Financial Officer will agree during the budgeting process on both an
allocation methodology for identifying, allocating, and charging an appropriate
portion of each Party’s respective Expenses and on the allocation for inotersen
and IONIS-TTR-LRx based on the budget for the upcoming Calendar Year. The
allocation methodology and allocations will be reviewed and approved by the JSC
prior to November 15th of each year for the following year. If the Chief
Financial Officers or the JSC cannot agree on an allocation methodology or
allocations, then the Parties will promptly escalate to the Chair of each
Party’s audit committee for resolution, each acting in good faith.



e) Net Revenue Sharing. Ionis and Akcea will share Net Revenue related to each
Product according to the Profit/Loss Ratio for such Product. Beginning on the
Profit Share Start Date, Net Revenue for inotersen will be included in the
Profit/Loss Share for inotersen. Akcea will keep 100% of inotersen Net Sales it
earns prior to the Profit Share Start Date. If Akcea earns Sublicense Revenue
with respect to inotersen prior to the Profit Share Start Date, then Akcea will
pay to Ionis 60% of such Sublicense Revenue within 45 days after the end of the
Calendar Quarter in which Akcea earns such Sublicense Revenue. Such payment will
be accompanied by a written report detailing the amount of Sublicense Revenue
earned and the calculation used by Akcea to determine Ionis’ share of such
Sublicense Revenue. Beginning on January 1, 2018, the Parties will share Net
Revenue for IONIS-TTR-LRx on a 50/50 basis.



All Net Revenue (or any elements of Net Revenue) will be accompanied by a
written report detailing the amount of Net Revenue (and details regarding any
Net Sales) earned and the calculation used by Akcea to determine Ionis’ share of
such Net Revenue. In those situations in which Net Revenue is included in the
Profit/Loss Share, the written report will be included as part of the monthly or
quarterly report to Ionis under Section 4(c) and (d) of this Schedule 6.4.1, as
applicable.

To the extent that a payment not explicitly tied to a Product is made under a
Sublicense that grants rights both to a Product and one or more other products
or to more than one Product (e.g., an upfront payment), then, in either case,
Akcea’s board of directors will in good faith determine a pro rata portion of
such payment that will be considered Sublicense Revenue with respect to each
Product, which pro rata portion will be calculated based on the value of each of
the products with respect to which rights are granted under such a Sublicense.
If Ionis disagrees with such allocation, then such matter will be resolved by
Expedited Arbitration.






A-A-23



If Akcea enters into a series of agreements with the same Sublicensee pursuant
to which Akcea grants such Sublicensee a Sublicense under at least one of such
agreements, then such agreements will be aggregated together and treated as a
single Sublicense for purposes of calculating Sublicense Revenue under this
Agreement.

3) Expense Sharing.



a) Inotersen.



i) Inotersen Expenses - Prior to Profit Share Start Date. Ionis will be
responsible for all expenses incurred by the Parties associated with inotersen
accrued prior to April 1, 2018, including the cost of inotersen-specific
employees or consultants hired or engaged by Akcea prior to April 1, 2018, and
$400,000 for that portion of any Akcea employees specifically allocated to
inotersen activities. Akcea will be responsible for all expenses associated with
inotersen accrued during the period commencing on April 1, 2018 and ending on
the day before the Profit Share Start Date.



ii) Inotersen Expenses - After Profit Share Start Date. Beginning on the Profit
Share Start Date, Ionis and Akcea will share Expenses from the Development and
Commercialization of inotersen using the process set forth in this Schedule
6.4.1 in accordance with the applicable Profit/Loss Ratio.



iii) Inotersen Development Expenses and Regulatory Expenses. Prior to the Profit
Share Start Date, the Parties will share Development Expenses and Regulatory
Expenses as set forth in Section 3(a)(i) of this Schedule 6.4.1. From and after
the Profit Share Start Date, all Development Expenses and Regulatory Expenses
for inotersen will be calculated according to the License Agreement, paid for by
the Parties using the process and payment terms set forth in the Services
Agreement and will be considered “Expenses” for purposes of the Profit/Loss
Share.



iv) Inotersen Cost of Goods. From the Effective Date up to the day before the
day inotersen is approved, if Akcea buys inotersen API or Drug Product from
Ionis or from a Third Party, the Parties will share the Cost of Goods on a 60/40
basis (60% to Ionis and 40% to Akcea). Beginning on the day inotersen is
approved, inotersen Cost of Goods will be considered “Expenses” under Section
6(e)(iv) of this Schedule 6.4.1 for purposes of the Profit/Loss Share.



b) IONIS-TTR-LRx. Ionis will be responsible for all expenses associated with
IONIS-TTR-LRx accrued prior to January 1, 2018. Commencing on January 1, 2018
the Parties will share equally (i.e., 50/50) all Expenses for IONIS-TTR-LRx,
including Ionis Development Expenses and Regulatory Expenses (Development and
Regulatory Expenses for IONIS-TTR-LRx will be calculated according to the
License Agreement), which will be considered “Expenses” for purposes of the
Profit/Loss Share for IONIS-TTR-LRx.



4) Monthly Reporting and Quarterly Reconciliations.



a) Books and Records. The Parties agree to maintain books and records for
inotersen and IONIS-TTR-LRx that will allow each Party to provide the other
Party with Net Revenues, Expenses (including each cost category included in the
definition of Expenses, Net Profits (or Losses), and all elements of any of the
foregoing) for each Product. The Parties will prepare separate P&L statements
for each Product on a monthly and quarterly basis using actual results. The
Parties will also prepare separate budgeted and forecasted P&L statements as
needed to comply with the provisions of this schedule.



b) Schedule for Delivery of Monthly and Quarterly Reports. For the 2018 Calendar
Year, Akcea’s Chief Financial Officer and Ionis’ Chief Financial Officer will
agree on the format of and a schedule for delivery of the reports described in
this Section 4 on or before the Effective Date. For all following Calendar
Years, Akcea’s Chief Financial Officer and Ionis’ Chief Financial Officer will
agree before the end of each Calendar Year on the format of and a schedule for
delivery of the reports described in this Section 4 for the upcoming year. If
the CFOs cannot so agree, then the Parties will escalate to the Chair of each
Party’s audit committee to resolve the dispute, each acting in good faith.



c) Monthly Reports. In accordance with the delivery schedule determined pursuant
to Section 4(b) above, each Party will provide the other Party with a statement
of its Net Revenue, Net Sales, and Expenses






A-A-24



for the previous Calendar Month for each of inotersen and IONIS-TTR-LRx in
sufficient detail to allow the other Party to understand how each category
included in the definition of Net Revenue and each cost category included in the
definition of Expenses compares to the approved budgeted P&L statement (as
applicable) (the “Joint Profit Sharing Report”) as well as details of any
adjustments pertaining to the previous Calendar Month.

d) Quarterly Reconciliation. In accordance with the delivery schedule determined
pursuant to Section 4(b) above, Akcea will provide Ionis with a written report
(the “Reconciliation Report”) for each of inotersen and IONIS-TTR-LRx. Each
Reconciliation Report will set forth in a format to be agreed-upon by the
Parties, the calculations of any Net Profit (or Loss) and each Party’s share of
such Net Profit (or Loss), in each case, for inotersen and for IONIS-TTR-LRx.
Such Reconciliation Report will include for the applicable Product the (i) total
Net Revenue, (ii) total Net Sales (including in reasonable detail the deductions
and allowances allowed in the calculation of Net Sales), (iii) the Expenses
incurred by each Party, broken down by each cost category included in the
definition of Expenses, (iv) total Net Profit (or Loss), and (v) the net payment
due from one Party to the other Party such that the Parties share the Net Profit
(or Loss) for the applicable Product in accordance with the then-applicable
Profit/Loss Ratio. For clarity, in the event any expense falls within more than
one expense category within the definition of Expenses, such expense will only
be counted once in the calculation of Expenses and Net Profit (or Loss) in the
manner each Party records expenses on its own books according to GAAP.



e) Reconciliation Payment. The Party owing a net payment to the other Party will
pay any undisputed amounts within 30 days following such reconciliation.
Notwithstanding the foregoing, if a Party disputes an amount provided in a
Reconciliation Report, then the JSC will promptly review such disputed amount
and agree upon a resolution. If the JSC cannot agree on a resolution, then such
matter will be escalated to the chair of each Party’s audit committee for
resolution, each acting in good faith. If requested by a Party, the Party
incurring the applicable expense will promptly provide to the requesting Party
any invoices or other supporting documentation for any payments related to
inotersen or IONIS-TTR-LRx to a Third Party that individually exceed $100,000.



f) Allowable Overages for Expenses. If in any Calendar Year a Party incurs
Expenses that, in the aggregate, exceed the amount budgeted as Expenses to be
incurred by such Party in such Calendar Year in the then-current budgeted P&L
statement plus an overage percentage approved by the JSC for the applicable
Calendar Year (for each Calendar Year, the “Allowable Overage”), then such Party
will itself bear 100% of such excess Expenses and the amount of such excess will
not be deducted in the calculation of Net Profit (or Loss). To the extent that
the Party that incurred such excess Expense has already been reimbursed for such
excess Expense pursuant to the Agreement or has already included the amount of
such excess Expense in the calculation of Net Profit (or Loss) and made a
reconciliation payment based thereon, then such Party will reimburse the other
Party for such excess Expenses.



5) Forecasts.



a) At the time each Party provides the other Party its Joint Profit Sharing
Report for the previous Calendar Month, each Party will also provide a forecast
of Net Revenue, Net Sales, Expenses, and Net Profit (or Loss) for each
applicable Product for the remainder of the Calendar Quarter. At the end of each
Calendar Quarter, each Party will provide the other Party a forecast of Net
Revenue, Net Sales, Expenses, and Net Profit (or Loss) for the remainder of the
current Calendar Year.



b) If Expenses are forecasted to exceed the then-current budget for Expenses by
more than 10% for the current Calendar Year, the forecast must be approved by
the JSC before the incremental Expenses can be included in future Expenses for
purposes of Net Profit (or Loss) sharing.



c) The Parties recognize that the forecasts to be provided pursuant to this
section will be estimates only and the Party providing such forecasts will have
no liability to the other Party based thereon.



6) Definitions.



a) “Compliance Expenses” means those Internal Expenses and External Expenses
incurred by a Party






A-A-25



allocable to compliance activities associated with a healthcare compliance
program designed to meet the requirements of the Department of Health and Human
Services’ Office of Inspector General Compliance Program Guidance for
Pharmaceutical Manufacturers (or any foreign equivalent).

b) “Cost of Goods” means:



i) In the case of supplies of a Product (including API and Drug Product)
provided by a Third Party directly to Akcea, payments made by Akcea to such
Third Party for such supply of such Product, plus the following Internal
Expenses and External Expenses actually incurred by Akcea in connection with the
supply thereof, in accordance with Akcea’s consistently applied accounting
policy across its operations:



(1) non-refundable or non-creditable indirect taxes;



(2) reasonable and customary brokerage fees;



(3) quality control and quality assurance costs; and



(4) any other cost incurred with supplying such Product and capitalizable to
inventory under GAAP;



Where costs (1) to (4) are Internal Expenses to Akcea, these shall be calculated
using an allocation methodology consistent with the principles outlined in
Section 2(a) above.

or

ii) In the case of Product (including API and Drug Product) supplied by Ionis,
Cost of Goods for such Product will be Ionis’ Fully Absorbed Cost of Goods as
described in Schedule 3.8.1.



iii) In the case of Product Manufactured by Akcea, Costs of Goods for such
Product will be calculated in accordance with GAAP consistently applied in a
manner that is consistent in the manner in which Akcea accounts for similar
amounts for the purpose of its publicly reported financial statements.




Notwithstanding the foregoing, Cost of Goods for a Product will not include
expenses included in the definition of Distribution Expenses for such Product.

c) “Development Expenses” means those Internal Expenses and External Expenses
incurred by a Party that are reasonably or directly allocable to the performance
of Development activities in accordance with the Strategic Plan and the
Development Budget, other than Regulatory Expenses, including (i) the costs of
non-clinical and preclinical studies, Clinical Trials, expanded access programs,
post-Approval clinical studies, investigator grants, laboratory services,
clinical PK assays, carcinogenicity studies, CMC studies, CRO services and
pass-throughs, pharmacovigilance and risk management activities, packaging,
distribution and reconciliation (including labels and translations, inventory
control, IVRS, off-site storage and destruction), data management (including
EDC), clinical study reports, investigator meetings, monitoring, SAB costs, DSMB
costs, key opinion leader costs, program specific travel, metabolomics assays,
courier services and clinical trial liability insurance costs, quality assurance
costs for auditing clinical trial activities and preclinical studies support
(report reviews), (ii) expenses of any comparator drug used in Clinical Trials
or any post-Approval clinical studies, and (iii) expenses incurred by either
Party directly or reasonably allocable to the performance of (or preparation for
performance of) Medical Affairs activities. Development Expenses for a Product
will not include any expenses included in the definition of Cost of Goods or
Distribution Expenses for such Product.




d) “Distribution Expenses” means those Internal Expenses and External Expenses
incurred by a Party that are directly or reasonably allocable to the
distribution of a Product, including: (i) invoice, freight, postage, shipping,
insurance, handling, and other transportation charges to fulfill orders and not
otherwise accounted for as deductions under Net Sales, (ii) customer services,
including order entry, billing, and adjustments, inquiry and credit and
collection with respect to a Product, (iii) collection of data about sales to
hospitals, prescribers, and end users, including costs of data aggregators and
3PL providers, (iv) reasonable and customary fees and other amounts payable to
distributors, (v) costs to store Products, and (vi) duties and other monies paid
to Third Parties.






A-A-26



e) “Expenses” means, during the relevant period, actual Internal Expenses and
External Expenses (including accruals under GAAP) incurred by either Party in
the conduct of activities under the Strategic Plan for inotersen and
IONIS-TTR-LRx, including those listed below:




i) Sales and Marketing Expenses;



ii) Development Expenses;



iii) Regulatory Expenses;



iv) Cost of Goods as accounted for upon the sale or other use of a Product;



v) Distribution Expenses;



vi) Compliance Expenses;



vii) all payments made as Third Party Obligations;



viii) Losses incurred by a Party or its Affiliates with respect to a Third Party
Claim to the extent such Losses may be included in Expenses in accordance with
Section 11.2 (Losses as Expenses);



ix) expenses incurred in challenging Patents owned by Third Parties that
potentially could be infringed by the making, using, selling, importing,
exporting, or other exploitation of a Product;



x) expenses incurred in defending, settling, or satisfying any claim brought by
a Third Party alleging that the exploitation of a Product infringes such Third
Party’s Patent (any such claim, a “Third Party Infringement Claim”); provided,
however, with respect to any Third Party Infringement Claim filed by a Third
Party within 18 months after the First Commercial Sale of a Product, 89% of any
damages awarded as a final judgment by a court of competent jurisdiction will be
treated as “Expenses” hereunder and the remaining 11% will be paid solely by
Ionis as provided in Section 11.2;



xi) expenses incurred in enforcing Product-Specific Patents and Ionis Core
Technology Patents against Third Parties with respect to Competitive
Infringement in accordance with Section 9.3 or enforcing any Akcea intellectual
property against any Third Party that is developing, manufacturing, or
commercializing a Competing Product;



xii) expenses relating to the filing, prosecution, maintenance, and enforcement
of Product-Specific Patents;



xiii) expenses of insurance (including any product liability insurance or
accrual for self-insurance) directly attributable to the Development or
Commercialization of a Product;



xiv) real estate expenses related to Akcea’s Carlsbad, CA office location for so
long as such facility is primarily used by Akcea personnel who are dedicated to
Commercialization of the Products; and



xv) equipment depreciation for fixed assets that can be specifically identified
as in use to support the Development or Commercialization of Products and is
considered a reasonably allocable expense, but not corporate overhead excluded
pursuant to Section 2(c) of this Schedule 6.4.1.



The following expenses will not be considered Expenses:

1) G&A Expenses, other than Compliance Expenses;



2) R&D Support Expenses;



3) overhead expenses, except as included in Fully Absorbed Cost of Goods;



4) the up-front fee payable by Akcea to Ionis pursuant to Section 6.1;



5) the Milestone Payments payable by Akcea to Ionis pursuant to Section 6.3;



6) expenses associated with stock-based compensation expenses or other pro forma
adjustments to either Party’s financials determined in accordance with GAAP; and






A-A-27



7) except as expressly included in Expenses (or a category of expenses included
therein) and unless otherwise mutually agreed by the Parties:



(A) amortization and depreciation expenses, deductions, credits, interest
expense, expenses including taxes and extraordinary or nonrecurring losses
customarily deducted by a Party in calculating and reporting consolidated net
income, manufacturing facility capital expenses, and capital expenditures,
including purchases of facilities, property, or equipment; and



(B) property taxes and any other taxes not related to the Development,
Manufacture, or Commercialization of a Product, including income based taxes.



In addition, in no event will any amounts deducted from gross sales for the
purpose of calculating Net Sales be counted in the definition of Expenses.

Each of the following received in a period will be credited against Expenses in
the period in which such amounts are received:

i) to the extent provided in Section 9.3.5 (Recovery), amounts recovered from an
infringer of the Ionis Product-Specific Patents;



ii) amounts received as insurance payments for damages, losses, or expenses
previously included in the calculation of Expenses; and



iii) tax refunds received to the extent they are not otherwise counted in Net
Sales and relate to tax payments previously deducted from Net Sales or Expenses.



For clarity, in the event any expense falls within more than one expense
category within this definition of Expenses, such expense will only be counted
once in the calculation of Expenses and Net Profit (or Loss) in the manner each
Party records expenses on its own books according to GAAP.

f) “External Expenses” means those expenses that are not Internal Expenses.




g) “G&A Expenses” means the Internal Expenses and External Expenses associated
with performing the types of services set forth in the definition of G&A
Services in the Services Agreement (regardless of which Party incurs the
expense).



h) “Internal Expenses”means base salary plus a factor for current period
reasonable and customary employee benefits and payroll taxes for the relevant
employees. As pertains to the sales force and sales force management, internal
expenses include expenses related to salaries, commissions, current period
reasonable and customary employee benefits and payroll taxes, sales incentive
payments, sales training expenses, and travel expense.



h) “Medical Affairs Expenses” means the Internal Expenses and External Expenses
incurred by a Party directly or reasonably allocable to activities designed to
ensure or improve appropriate medical use of, conduct medical education of, or
further research regarding, a Product, including (i) activities of medical
scientific liaisons; (ii) service-based medical activities including providing
input and assistance with consultancy meetings and advisory board meetings,
recommending investigators for clinical trials and providing input in the design
of such trials and other research related activities, delivering non-promotional
communications and conducting non-promotional activities including responding to
unsolicited inquiries of medical professionals, presenting new clinical trial
and other scientific information, conducting health economic studies, exhibiting
and presenting at seminars and conventions, conducting speakers programs,
conducting appropriate activities involving opinion leaders, providing disease
education to health care professionals and consumers and establishing clinical
consumer and patient registries; (iii) grants to support continuing medical
education, symposia, or Third Party research related to a Product; (iv)
development, publication and dissemination of publications relating to a
Product, and (v) medical information services provided in response to inquiries
communicated via sales representatives or received by letter, phone call, or
email.



i) “Net Profit (or Loss)” means, with respect to a Product for a given time
period (of no less than one-month increments), Net Revenues during such period
less Expenses incurred during such time period. To the extent Net Revenues
exceed Expenses for such Product for the relevant period, the






A-A-28



amount of such difference will be deemed “Net Profits,” and, to the extent
Expenses for a Product exceed Net Revenues for such Product for the relevant
period, the amount of such difference will be deemed “Net Losses.” For sake of
clarity, Net Profit (or Loss) will be determined prior to application of any
income taxes.

j) “Net Revenue” means, during the relevant period for a Product, the sum of (i)
Net Sales, if any, of such Product during such period, plus (ii) Sublicense
Revenue for such Product.



k) “Net Sales” means, with respect to any Product, the gross amount billed or
invoiced by Akcea or its Affiliates for sales of such Product in arm’s length
transactions to Third Parties, less deductions (if not already deducted in the
amount invoiced) and allowances as determined in accordance with GAAP.



Net Sales and any applicable deductions and allowances from the gross invoiced
sales prices of Product will be determined in accordance with, as applicable,
Akcea’s or its Affiliates’ standard accounting procedures and GAAP. If Akcea or
its Affiliates make any adjustments to such deductions and allowances after the
associated Net Sales have been reported pursuant to this Schedule 6.4.1, then
the adjustments will be reported and reconciled with the next report and
payment.

l) “Profit/Loss Changeover Date” means the first day of the Calendar Quarter
immediately following the Calendar Quarter in which the First Commercial Sale of
IONIS-TTR- LRx occurs in any country in the world.



m) “Profit/Loss Ratio” means, (a) prior to the Profit Share Changeover Date,
60/40 (60% to Ionis and 40% to Akcea) with respect to inotersen and 50/50 with
respect to IONIS-TTR-LRx, and (b) from and after the Profit Share Changeover
Date, 50/50 with respect to both Products.



n) “Profit/Loss Share” means, with respect to each Product, the sharing of Net
Revenues, Expenses and Net Profit (or Loss) for such Product between the Parties
as contemplated under this Agreement.



o) “Profit Share Start Date” means the earlier of (i) the first day of the
Calendar Quarter after receipt of Approval of inotersen in the United States, or
(ii) January 1, 2019.



p) “R&D Support Expenses” means the Internal Expenses and External Expenses
associated with performing the types of services set forth in the definition of
R&D Support Services in the Services Agreement (regardless of which Party incurs
the expense).



q) “Regulatory Expenses” means Internal Expenses and External Expenses incurred
by a Party that are directly or reasonably allocable to prepare Product
regulatory submissions to obtain, support, or maintain Approval and to comply
with post-Approval requirements of a Regulatory Authority, including FDA user
and other fees, reporting and regulatory affairs activities, and recalls and
withdrawals for Products (other than expenses for Products that are deductible
from Net Revenue).



r) “Sales and Marketing Expenses” means those Internal Expenses and External
Expenses incurred by a Party that are directly or reasonably allocable to sales,
promotion, and marketing of a Product, including expenses related to performing
market research, non-clinical marketing studies advertising, producing
promotional literature, sponsoring seminars and symposia, sales training
meetings and seminars, originating sales, providing reimbursement support, and
other similar sales, marketing, and patient support services. For clarity, Sales
and Marketing Expenses include expenses described in the foregoing sentence
incurred prior to Approval of a Product in preparation for the commencement of
sales, promotion, and marketing activities.



s) “Sublicense Revenue” means any fees, payments, or other consideration Akcea
or its Affiliate receives from a Sublicensee under a Sublicense, including
license fees, up-front payments, milestone payments (including development,
regulatory, and sales-based milestones), royalty pre-payments, cancellation or
forgiveness of debt, or license maintenance fees, and payments made by a
Sublicensee in consideration of equity or debt securities of Akcea or an Akcea
Affiliate above the then-fair market value but excluding: payments made in
consideration of equity or convertible debt securities of Akcea or its
Affiliates at fair market value (provided that any premium over fair market
value that is paid for such equity or debt securities will be Sublicense
Revenue). If Akcea or its Affiliate receives any non-cash Sublicense Revenue
(excluding in-kind commitments by the applicable Sublicensee to Develop and
Commercialize a Product), then Akcea will pay Ionis, at Akcea’s election, either
(i) a cash payment






A-A-29



equal to the fair market value of Ionis’ portion of the Sublicense Revenue, or
(ii) the in-kind portion, if practicable, of the Sublicense Revenue, provided
that if such in-kind Sublicense Revenue is in the form of equity securities of a
Third Party and does not exceed the Sublicensing Equity Threshold. If the
in-kind portion of the Sublicense Revenue in the form of Third Party equity
securities exceeds the Sublicensing Equity Threshold, then Akcea will pay Ionis
the remainder of such payment in cash. Consideration paid under a series of
agreements related to a Product will be aggregated and treated as one
Sublicense.


t) “Sublicensing Equity Threshold” means the threshold amount of equity
securities in a Third Party equal to 18.5% of such Third Party’s issued and
outstanding shares (i) transferred to Ionis by Akcea or (ii) Ionis’ and Akcea’s
combined ownership interest, so long as Ionis and Akcea are consolidating for
financial reporting purposes.






A-A-30



Schedule 6.4.2

Alternative Royalty Provisions

If Ionis provides written notice to Akcea within 90 days following a Change of
Control of Akcea terminating the Profit/Loss Share under Section 6.4.1 of the
Agreement, then such Profit/Loss Share will be replaced with the alternative
royalty provisions set forth on this Schedule 6.4.2, which will thereafter apply
to all Products:

Section 13.20Royalty Payments for Products Sold by Akcea and its Affiliates.

13.20.1      Royalty Payments by Akcea. On a country-by-country basis, during
the Royalty Term for a Product in a country, Akcea will pay Ionis royalties on
Annual Worldwide Net Sales of Products sold by Akcea, its Affiliates, and its
Sublicensees (notwithstanding anything to the contrary set forth in the
definition of Net Sales) in accordance with Table X below. Akcea will no longer
make payments to Ionis with respect to Products sold by its Sublicensees as
Sublicense Revenue under Schedule 6.4.1 of the Agreement.

Table X
Royalty
Tier
Annual Worldwide Net Sales of Products
Royalty
Rate
1
For the portion of Annual Worldwide Net Sales < $250,000,000
x-2%
2
For the portion of Annual Worldwide Net Sales > $250,000,000 but < $500,000,000
x%
3
For the portion of Annual Worldwide Net Sales > $500,000,000 but < $750,000,000
x+2%
4
For the portion of Annual Worldwide Net Sales > $750,000,000
x+4%



At the time of such Change of Control, the base royalty on Annual Worldwide Net
Sales of Products, defined as “x” in Table X above, will be equal to 50% of
Akcea’s net profit margin on sales of Products, excluding any one-time
extraordinary expenses. Net profit margin will be calculated using Akcea’s
audited financial statements for the three Calendar Years prior to such Change
of Control, if available.

If it is reasonably expected that the net profit margin on sales of Products
will be materially different in the two Calendar Years following such Change of
Control, defined as greater than a 25% change in net profit margin on sales of
Products, then the royalty will instead be calculated based on the average of
two Calendar Years of forward looking statements and one Calendar Year of
historical statements. Notwithstanding the foregoing, in no event will “x” in
Table X be lower than 27%.

Akcea will pay Ionis royalties on Annual Worldwide Net Sales of Products sold by
Akcea or its Affiliates arising from named patient and other similar programs
under Applicable Laws, and Akcea will provide reports and payments to Ionis
consistent with the provisions of Section 6.6, mutatis mutandis.

13.20.2      Royalty Term. Akcea’s obligation to pay Ionis the royalties
described in Section 13.20.1 will continue on a country-by-country and
Product-by-Product basis from the date of First Commercial Sale of such Product
until the later of the date of expiration of (i) the last Valid Claim within the
Ionis Licensed Patents Covering such Product in the country in which such
Product is made, used, or sold, (b) the data exclusivity period conferred by the
applicable Regulatory Authority in such country with respect to such Product
(e.g., such as in the case of an orphan drug), or (iii) the 12th anniversary of
the First Commercial Sale of such Product in such country (such period, the
“Royalty Term”).

13.20.3      Changes to Definition of Net Sales. Ionis and Akcea agree that any
reasonable definition of “net sales” customarily used in drug discovery,
development, or commercialization licensing or collaboration contracts that is
agreed to by a Party (or a Third Party acquirer or assignee) and a Sublicensee
with respect to amounts payable to such Party from such Sublicensee in an
arms-length transaction under a particular Sublicense will replace the
definition of Net Sales in this Agreement and will be used in calculating the
payment to the other Party on sales of Products sold pursuant to such Sublicense
and due under this Agreement, for so long as the same definition of net sales is
used to calculate the amount payable from the applicable Sublicensee to such
Party.





A-A-31



Schedule 10.4.2(h)

Post-Termination Transition Activities

Commercial; Patient Continuity

• Continued performance of activities necessary to fill existing or new
prescriptions for Products in all countries where the Product is sold until
transitioned to Ionis or terminated at Ionis’ request.



• Facilitation of the transition of commercial responsibilities to Ionis.



• Until agreed upon transition date, continue to handle all call/contact center
activities, including adverse event reporting, product quality complaints,
medical information, and reimbursement support for existing and new patients
until transitioned to Ionis.



Medical Affairs

• Until an agreed upon transition date, continue to handle medical information
inquiries from physicians.



• Provide a Medical Information point of contact during transition and up to 6
months post transition date to serve as a resource for questions from the Ionis
Medical Information team.



Government and Managed Care Contracts

• Coordinate with Ionis to process government and managed care contracts,
including rebates/chargebacks, reporting and transition to Ionis’ labeler code
and government contracts.



Supply Chain/Manufacturing

• Work with Supply Chain teams to utilize existing Drug Product with Akcea trade
dress in coordinated fashion, and transition over time to Ionis trade dress.



• Sale to Ionis of any API or Drug Product in Akcea’s possession at a price
equal to Akcea’s cost at the time of manufacture.



• If Akcea is the sole qualified site for producing Drug Product, then Akcea may
conduct an additional campaign to manufacture Drug Product in a quantity to meet
the expected demand for the applicable Product for the next 48 months. Ionis
will reimburse Akcea for its Cost of Goods of such supply.



• Cooperate with Ionis to facilitate a transfer of (or replication of) Akcea’s
Manufacturing Agreement with CMOs and supply chain vendors for the applicable
Product.



Quality

• Akcea will continue stability testing on API and Drug Product.



• Akcea will assist in transferring stability testing on API and Drug Product to
Ionis.



• Transition/Coordinate with Ionis regulatory personnel for annual report
generation and change control submissions.



Regulatory

• Take actions necessary to transfer regulatory responsibilities and information
to Ionis.



• Manage regulatory responsibilities (including REMs if applicable) until the
applicable marketing authorization is transferred.



• Coordinate all regulatory communications and submissions with Ionis and
consider Ionis’ comments in good faith until transition of the applicable
Approval to Ionis.



Pharmacovigilance/Global Safety Database

• Transfer the Global Safety Database for the Product to Ionis.






A-A-32



• Be responsible for and manage the Global Safety Database until transitioned to
Ionis. Subject to the applicable Safety Data Exchange Agreement (if any),
continue to receive, process, and submit all adverse drug experience reports to
the FDA, EMA, or other relevant health authorities as required by the relevant
country regulations until transitioned to Ionis.



Post-Approval Studies and Commitments

• Continue to conduct any Akcea Non-Commercial Activities, and Akcea will
maintain vendors for such studies/commitments until transitioned to Ionis.



• Work with Ionis to transition compliance with such commitments, which may
include assigning the relevant vendor contracts at Ionis’ election and to the
extent assignable, or authorizing the transfer of data and materials to a vendor
of Ionis’ choosing to replicate Akcea’s compliance with such commitments.



Ionis Designee

Ionis may designate a third-party designee to exercise Ionis’ rights under the
Post-Termination Transition Activities.





A-A-33

